2022 WI 19

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2021AP1450-OA


COMPLETE TITLE:        Billie Johnson, Eric O'Keefe, Ed Perkins and
                       Ronald Zahn,
                                 Petitioners,
                       Black Leaders Organizing for Communities, Voces
                       de la Frontera, League of Women Voters of
                       Wisconsin, Cindy Fallona, Lauren Stephenson,
                       Rebecca Alwin, Congressman Glenn Grothman,
                       Congressman Mike Gallagher, Congressman Bryan
                       Steil, Congressman Tom Tiffany, Congressman
                       Scott Fitzgerald, Lisa Hunter, Jacob Zabel,
                       Jennifer Oh, John Persa, Geraldine Schertz,
                       Kathleen Qualheim, Gary Krenz, Sarah J.
                       Hamilton, Stephen Joseph Wright, Jean-Luc
                       Thiffeault, and Somesh Jha,
                                 Intervenors-Petitioners,
                            v.
                       Wisconsin Elections Commission, Marge Bostelmann
                       in her official capacity as a member of the
                       Wisconsin Elections Commission, Julie Glancey in
                       her official capacity as a member of the
                       Wisconsin Elections Commission, Ann Jacobs
                       in her official capacity as a member of the
                       Wisconsin Elections Commission, Dean Knudson in
                       his official capacity as a member of the
                       Wisconsin Elections Commission, Robert Spindell,
                       Jr. in his official capacity as a member of the
                       Wisconsin Elections Commission and Mark Thomsen
                       in his official capacity as a member of the
                       Wisconsin Elections Commission,
                                 Respondents,
                       The Wisconsin Legislature, Governor Tony Evers,
                       in his official capacity, and Janet Bewley
                       Senate Democratic Minority Leader, on behalf of
                       the Senate Democratic Caucus,
                                 Intervenors-Respondents.

                                       ORIGINAL ACTION
                        ON REMAND FROM THE UNITED STATES SUPREME COURT

OPINION FILED:         April 15, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 19, 2022

SOURCE OF APPEAL:
  COURT:
  COUNTY:
  JUDGE:

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined. REBECCA GRASSL BRADLEY, J., filed a concurring opinion,
in which ZIEGLER, C.J., and ROGGENSACK, J., joined. HAGEDORN,
J., filed a concurring opinion. KAROFSKY, J., filed a
dissenting opinion, in which ANN WALSH BRADLEY and DALLET, JJ.,
joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the petitioners, there were briefs filed by Richard M.
Esenberg,          Anthony   F.   LoCoco,      Lucas     T.   Vebber    and     Wisconsin
Institute for Law & Liberty, Milwaukee. There was oral argument
by Richard M. Esenberg.


       For    the     intervenors-petitioners            Black   Leaders       Organizing
for Communities, Voces de la Frontera, League of Women Voters of
Wisconsin, Cindy Fallona, Lauren Stephenson and Rebecca Alwin,
briefs,       including        amicus    briefs,     were     filed    by    Douglas     M.
Poland, Jeffrey A. Mandell, Rachel E. Snyder, Richard A. Manthe,
Carly Gerads and Stafford Rosenbaum LLP, Madison; Mel Barnes and
Law    Forward,        Inc.,    Madison;      Mark   P.     Gaber     (pro   hac     vice),
Christopher          Lamar     (pro     hac   vice)and    Campaign      Legal      Center,
Washington, D.C.; Annabelle Harless (pro hac vice) and Campaign
Legal Center, Chicago.                There was oral argument by Douglas M.
Poland.


       For the intervenors-petitioners Congressmen Glenn Grothman,
Mike Gallagher, Bryan Steil, Tom Tiffany and Scott Fitzgerald
there       were     briefs,    including      amicus     briefs,      filed    by   Misha
Tseytlin, Kevin M. LeRoy, and Troutman Pepper Hamilton Sanders
LLP, Chicago.          There was oral argument by Misha Tseytlin.


                                               2
       For the intervenors-petitioners Lisa Hunter, Jacob Zabel,
Jennifer          Oh,   John      Persa,     Geraldine          Schertz      and    Kathleen
Qualheim, there were briefs, including amicus briefs filed by
Charles G. Curtis, Jr. and Perkins Coie LLP, Madison; Marc Erik
Elias (pro hac vice), Aria C. Branch (pro hac vice), Daniel C.
Osher (pro hac vice), Jacob D. Shelly (pro hac vice), Christina
A. Ford (pro hac vice), William K. Hancock (pro hac vice) and
Elias Law Group LLP, Washington, D.C.                          There was oral argument
by John Devaney (pro hac vice), Perkins Coie LLP, Washington,
D.C.


       For the intervenors-petitioners Citizens Mathematicians and
Scientists Gary Krenz, Sarah J. Hamilton, Stephen Joseph Wright,
Jean-Luc Thiffeault and Somesh Jha, briefs were filed by Michael
P. May, Sarah A. Zylstra, Tanner G. Jean-Louis and Boardman &
Clark LLP, Madison, and David J. Bradford (pro hac vice) and
Jenner & Block LLP, Chicago.                      There was oral argument by Sam
Hirsch (pro hac vice), Jenner & Block LLP, Washington, D.C.


       For the respondents Wisconsin Elections Commission, Marge
Bostelmann,         Julie      Glancey,     Ann       Jacobs,       Dean   Knudson,   Robert
Spindell, Jr. and Mark Thomsen there were letter-briefs filed by
Steven       C.    Kilpatrick,      assistant          attorney        general,    Karla    Z.
Keckhaver,         assistant       attorney          general,       Thomas   C.    Bellavia,
assistant attorney general.


       For the intervenors-respondents the Wisconsin Legislature
there were briefs, including amicus briefs, filed by Kevin M.
St.    John       and   Bell    Giftos     St.       John    LLC,    Madison;     Jeffrey   M.
Harris (pro hac vice), Taylor A.R. Meehan (pro hac vice), James
P. McGlone and Consovoy McCarthy PLLC, Arlington, Virginia and
Adam    K.    Mortara       and   Lawfair        LLC,       Chicago.       There   was   oral
argument by Taylor A.R. Meehan.


                                                 3
    For     the   intervenor-respondent         Governor      Tony     Evers      there
were briefs filed by Joshua L. Kaul, attorney general, Anthony
D. Russomanno, assistant attorney general and Brian P. Keenan,
assistant attorney general.          There was oral argument by Anthony
D. Russomanno.


    For the intervenor-respondent Janet Bewley, State Senate
Democratic     Minority    Leader    on      behalf    of    the     State     Senate
Democratic Caucus there were briefs filed by Tamara B. Packard,
Aaron G. Dumas and Pines Bach LLP, Madison.                        There was oral
argument by Tamara B. Packard.


    There     was    an   amicus    brief    filed     on    behalf    of     William
Whitford,    Hans    Breitenmoser,     Mary     Lynne       Donohue,    Wendy      Sue
Johnson and Deborah Patel by Ruth M. Greenwood (pro hac vice),
The Election Law Clinic, Harvard Law School, Cambridge, MA; with
whom on the brief were law student-practitioners Mary F. Brown,
Mark R. Haidar, Meredith A. Manda, Sarah A. Sadlier, Corey M.
Stewart, Harvard Law School and Jakob Feltham and Hawks Quindel,
S.C., Madison.


    There was an amicus brief filed on behalf of Concerned
Voters of Wisconsin by Joseph S. Goode, Mark M. Leitner, John W.
Halpin and Laffey, Leitner & Goode, L.L.C., Milwaukee.


    There was an amicus brief filed on behalf of Non-Party
Legal   Scholars     by    Allison     Boldt,     Robert       Yablon       and    the
University of Wisconsin Law School, Madison.


    There      was   an   amicus     brief     filed    by    Daniel     R.       Suhr,
Thiensville.




                                       4
                                                                2022 WI 19
                                                        NOTICE
                                          This opinion is subject to further
                                          editing and modification.   The final
                                          version will appear in the bound
                                          volume of the official reports.
No.   2021AP1450-OA

STATE OF WISCONSIN                    :            IN SUPREME COURT

Billie Johnson, Eric O'Keefe, Ed Perkins and
Ronald Zahn,

           Petitioners,

Black Leaders Organizing for Communities, Voces
de la Frontera, League of Women Voters of
Wisconsin, Cindy Fallona, Lauren Stephenson,
Rebecca Alwin, Congressman Glenn Grothman,
Congressman Mike Gallagher, Congressman Bryan
Steil, Congressman Tom Tiffany, Congressman
Scott Fitzgerald, Lisa Hunter, Jacob Zabel,
Jennifer Oh, John Persa, Geraldine Schertz,
Kathleen Qualheim, Gary Krenz, Sarah J.
Hamilton, Stephen Joseph Wright, Jean-Luc
Thiffeault, and Somesh Jha,                                  FILED
           Intervenors-Petitioners,
                                                        APR 15, 2022
      v.
                                                           Sheila T. Reiff
                                                        Clerk of Supreme Court
Wisconsin Elections Commission, Marge
Bostelmann in her official capacity as a member
of the Wisconsin Elections Commission, Julie
Glancey in her official capacity as a member of
the Wisconsin Elections Commission, Ann Jacobs
in her official capacity as a member of the
Wisconsin Elections Commission, Dean Knudson in
his official capacity as a member of the
Wisconsin Elections Commission, Robert
Spindell, Jr. in his official capacity as a
member of the Wisconsin Elections Commission
and Mark Thomsen in his official capacity as a
member of the Wisconsin Elections Commission,

           Respondents,
The Wisconsin Legislature, Governor Tony Evers,
in his official capacity, and Janet Bewley
Senate Democratic Minority Leader, on behalf of
the Senate Democratic Caucus,

            Intervenors-Respondents.


ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, and HAGEDORN, JJ.,
joined. REBECCA GRASSL BRADLEY, J., filed a concurring opinion,
in which ZIEGLER, C.J., and ROGGENSACK, J., joined.   HAGEDORN,
J., filed a concurring opinion.        KAROFSKY, J., filed a
dissenting opinion, in which ANN WALSH BRADLEY and DALLET, JJ.,
joined.




    ORIGINAL ACTION.           On remand from the United States Supreme

court.    Relief granted.



    ¶1      ANNETTE KINGSLAND ZIEGLER, C.J.            This is an original

action filed by Petitioners Billie Johnson, Eric O'Keefe, Ed

Perkins,     and    Ronald      Zahn    to   remedy   malapportionment        in

Wisconsin's state legislative and congressional districts.                   On

March 3, 2022, this court selected legislative and congressional
maps drawn by Governor Tony Evers.               Johnson v. Wis. Elections

Comm'n,    2022    WI   14,    ¶52,    400   Wis. 2d 626,     ___    N.W.2d ___,

summarily rev'd sub. nom. Wis. Legislature v. Wis. Elections

Comm'n, 595 U.S. ___, 142 S. Ct. 1245 (2022) (per curiam).                  Upon

a request for certiorari review by the United States Supreme

Court,     the    Supreme     Court    granted   certiorari    and    summarily

reversed the selection of the Governor's state legislative maps.
Wis. Legislature v. Wis. Elections Comm'n, 595 U.S. ___, 142


                                         2
                                                                            No.     2021AP1450-OA



S. Ct. 1245, 1251 (2022) (per curiam).                         Racial motivations drove

the    Governor's      selection          of    district       lines,      and    the      Supreme

Court reasoned that the court relied on insufficient evidence to

endorse such race-based decision making.                          Id. at 1249-51.               The

Supreme     Court      remanded          the    case     to    the     court      for      further

proceedings regarding the Wisconsin State Senate and Assembly

maps.    Id. at 1251.

       ¶2     Upon     review        of         the    record,        we     conclude          that

insufficient         evidence       is    presented       to    justify        drawing       state

legislative districts on the basis of race.                             The maps proposed

by the Governor, Senator Janet Bewley, Black Leaders Organizing

for     Communities          ("BLOC"),          and     Citizen       Mathematicians            and

Scientists ("CMS") are racially motivated and, under the Equal

Protection Clause, they fail strict scrutiny.

       ¶3     By     contrast,       the        maps    proposed       by     the       Wisconsin

Legislature are race neutral.                         The Legislature's maps comply

with    the    Equal         Protection          Clause,       along       with      all    other

applicable federal and state legal requirements.                                  Further, the
Legislature's maps exhibit minimal changes to the existing maps,

in    accordance      with     the       least       change    approach      we     adopted      in

Johnson v. Wis. Elections Comm'n, 2021 WI 87, 399 Wis. 2d 623,

967    N.W.2d 469.           Therefore,          we    adopt    the     state       senate      and

assembly      maps    proposed       by        the    Legislature      for     the      State    of

Wisconsin.

              I.     FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4     In     2011,    the    Wisconsin          Legislature         passed       and    the
Governor signed state legislative and congressional maps after
                                                 3
                                                                      No.    2021AP1450-OA



the 2010 census.                Over the subsequent ten years, the population

of Wisconsin changed; people moved away from some areas and

people moved into others.                  These changes were recognized in the

2020 census, which identified a population increase in the state

from 5,686,986 to 5,893,718.                  See Johnson, 399 Wis. 2d 623, ¶15.

       ¶5         The Petitioners filed this original action in August

2021       to    remedy    alleged       malapportionment       in   Wisconsin's     state

legislative and congressional maps.1                         In September 2021, this

court accepted the case, and in October 2021, the court directed

the parties to file briefs addressing what factors the court

should          consider       when   selecting      new   maps.     Johnson    v.    Wis.

Elections            Comm'n,    No.     2021AP1450-OA,       unpublished    order    (Wis.

Sept.       22,        2021,    amend.    Sept.      24,   2021);    Johnson    v.    Wis.

Elections            Comm'n,    No.     2021AP1450-OA,       unpublished    order    (Wis.

Oct. 14, 2021).                On November 17, 2021, the court directed the

parties         to     confer    and,    if   they    wished    to   participate      in   a

discovery period, to file a joint proposed discovery plan by

December          3,    2021.         Johnson   v.    Wis.     Elections    Comm'n,    No.
2021AP1450-OA, unpublished order (Wis. Nov. 17, 2021).

       The
       1     Legislature    is   constitutionally   tasked  with
responsibility to act in reapportionment. Wis. Const. art. IV,
§ 3 ("At its first session after each enumeration made by the
authority of the United States, the legislature shall apportion
and district anew the members of the senate and assembly,
according to the number of inhabitants.").        In 2021, after
completion of the 2020 census, the Legislature passed new
redistricting maps.      However, "[that] legislation did not
survive the political process."       Johnson v. Wis. Elections
Comm'n, 2021 WI 87, ¶72 n.8, 399 Wis. 2d 623, 967 N.W.2d 469.
As a result, this court is called upon to select redistricting
maps.

                                                4
                                                                            No.        2021AP1450-OA



     ¶6     On    November       30,    2021,         the    court    issued           a    decision

explaining the framework by which the court would select maps.

The court identified that under the Equal Protection Clause of

the United States Constitution, "a State [must] make an honest

and good faith effort to construct districts, in both houses of

its legislature, as nearly of equal population as practicable."

Johnson, 399 Wis. 2d 623, ¶24 (quoting Reynolds v. Sims, 377

U.S. 533, 577 (1964)).                This "one person, one vote" principle

applies    with    less    force       when          selecting      districts           for       state

legislative       maps     than        it     does          for     congressional                 maps.

"Consistent with principles of federalism, states have limited

flexibility to pursue other legitimate policy objectives, such

as   'maintain[ing]             the     integrity             of      various              political

subdivisions'       and        'provid[ing]            for        compact     districts              of

contiguous    territory.'"             Id.,          ¶26    (alterations          in       original)

(quoting Brown v. Thomson, 462 U.S. 835, 842 (1983)).                                      The court

explained that, in addition to satisfying all Equal Protection

Clause    requirements,         the    court         must    consider       compliance             with
Section 2 of the Voting Rights Act ("VRA").                           Id., ¶27 (citing 52

U.S.C. § 10301).

     ¶7     Under    state        law,      the        court       recognized              that    the

Wisconsin Constitution, as with the United States Constitution,

imposes a requirement for population equality among legislative

districts.        Id., ¶¶28-33 (citing Wis. Const. art. IV, § 3).

Although "perfect exactness in the apportionment, according to

the number of inhabitants, is neither required nor possible,"
"there    should    be    as    close       an       approximation      to        exactness          as
                                                 5
                                                        No.    2021AP1450-OA



possible."     Id., ¶28 (quoting State ex rel. Attorney General v.

Cunningham, 81 Wis. 440, 484, 51 N.W. 724 (1892)).            Further, the

court identified a state constitutional interest in retaining

assembly districts within "county, precinct, town, [and] ward

lines."     Id., ¶35 (quoting Wis. Const. art. IV, § 4).         The court

recognized     that,   under   federal   one        person,     one    vote

jurisprudence, bounding districts by county lines may not be

possible, but "the smaller the political subdivision, the easier

it may be to preserve its boundaries."        Id.    Finally, the court

stated that assembly districts must be "contiguous" and "in as

compact form as practicable."     Id., ¶¶36-37 (citing Wis. Const.

art. IV, § 4).      Both the assembly and senate must have single

member districts, and assembly districts may not be "divided in

the formation of a senate district," i.e., senate districts must

"nest" within assembly district boundaries.            Id., ¶37 (citing

Wis. Const. art. IV, §§ 4, 5).

       ¶8    In its November 30 decision, the court adopted the

"least change approach," whereby the court would select maps
that    "comport    with   relevant   legal     requirements"         while

"reflect[ing] the least change necessary."           Id., ¶72 (citation

omitted).      The court rejected the suggestion that the court

consider partisan fairness and proportional representation of

political parties when selecting maps.    Id., ¶¶40-52.

       ¶9    Following the court's November 17 order directing the

parties to confer and develop a discovery plan, the parties on

December 3, 2021, submitted a joint discovery plan.           The parties
agreed that any discovery in this case and the legal issues
                                  6
                                                                              No.    2021AP1450-OA



presented therein would be completed by December 23, 2021.                                    They

stipulated         that    no    discovery         "beyond       the    exchange       of     maps,

expert    disclosures,           and    any      documents        or    data    that    a     party

intends       to    rely    upon       or     an       expert     has    relied       upon"    was

anticipated.         As that information would be included in briefing

with    the     court,     the       parties       consequently         undertook      no     other

discovery.          See Johnson, No. 2021AP1450-OA, unpublished order,

at 2 (Wis. Nov. 17, 2021) (explaining the timeline for filing

briefing with the court).

       ¶10    Between December 15, 2021, and January 4, 2022, the

court received hundreds of pages of briefing and expert reports

from the parties.           The court heard oral arguments on January 19,

2022.     Between September 22, 2021, when the court first accepted

this original action, and January 19, 2022, when the court held

oral arguments, the court received no formal request or motion

to permit additional discovery, beyond what was included in the

joint    discovery         plan,      or    to     modify       the    court's      schedule     to

accommodate discovery needs.
       ¶11    On January 19, 2022, the court heard a total of five

hours of oral arguments over the course of the day.                                  On March 3,

2022, the court issued a decision adopting the Governor's state

legislative and congressional maps.                          Johnson, 400 Wis. 2d 626,

¶52.     The court reasoned that the Governor's maps included the

least    alterations            to   preexisting         maps.          Id.,    ¶¶26-33.         In

addition, the court said that the Governor's maps complied with

the     Equal      Protection          Clause,         the   VRA,       and    the     Wisconsin
Constitution.         Id., ¶¶34-51.
                                                   7
                                                                    No.     2021AP1450-OA



     ¶12    After      the    court   issued         its   March   3   decision,       the

Petitioners and the Legislature sought certiorari review by the

United States Supreme Court, asserting that the court's adoption

of the Governor's state legislative maps constituted a racial

gerrymander       in   violation      of       the    Equal    Protection       Clause.

Congressmen    Glenn     Grothman,     Mike      Gallagher,        Bryan    Steil,     Tom

Tiffany,    and     Scott      Fitzgerald       ("the      Congressmen")       filed     a

separate appeal to the Supreme Court, challenging this court's

selection of the Governor's congressional map.2

     ¶13    On March 23, 2022, the United States Supreme Court

reversed the court's decision to select the Governor's state

legislative maps.            The Supreme Court confirmed that, under the

Equal Protection Clause, a state government cannot draw district

maps on the basis of race unless the state satisfies strict

scrutiny.     Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct.

at 1248-49.        If the state has before it a "strong basis in

evidence" for believing the VRA "require[s] [the state] to move

voters based on race," and the evidence is district specific, a
racially motivated map can satisfy strict scrutiny.                         Id. at 1249

(quoting Cooper v. Harris, 581 U.S. ____, 137 S. Ct. 1455, 1470

(2017)).    However, the state must possess this evidence before

it creates maps based on racial classifications.                           Id. (quoting

Shaw v. Hunt, 517 U.S. 899, 910 (1996)).

     2 The United States Supreme Court denied review of                                the
Congressmen's appeal.   Grothman v. Wis. Elections Comm'n,                             No.
21A490, 2022 WL 851726 (Mar. 23, 2022) (stay denied). Thus,                            the
March 3 decision to adopt the Governor's congressional                                 map
remains unchanged.

                                           8
                                                                      No.    2021AP1450-OA



       ¶14     In   the     case     before    this    court,      the   Supreme        Court

reasoned that, based on the filings and presentations made by

the    Governor,       the    Governor       had    failed    to   present     a    strong

evidentiary basis for believing the VRA mandated the district

lines he drew.             Id. at 1249.        Specifically, the Supreme Court

identified      that       the     Governor's       primary    explanation        for    his

racially drawn maps was the fact that it was cartographically

possible to draw them.                Id.      According to the Supreme Court,

"[s]trict      scrutiny       requires      much    more."      Id.      Based      on    the

record,       the     Governor's      maps     failed    to     satisfy      this    legal

standard.       Id.

       ¶15     The Supreme Court concluded that this court's March 3

decision fell short because this court had concluded only that

the "VRA might support race-based districting."                             Id. (quoting

Johnson, 400 Wis. 2d 626, ¶47 ("[W]e cannot say for certain on

this   record       that     seven    majority-Black         assembly    districts        are

required by the VRA.")).                   Strict scrutiny requires more:                  it

requires strong, district-specific evidence that race-based map
drawing is required, not just that it "might" be required.                                Id.

at 1249-50.         The Equal Protection Clause "does not allow a State

to adopt a racial gerrymander that the State does not, at the

time     of     imposition,          'judg[e]       necessary       under     a     proper

interpretation of the VRA.'"                  Id. at 1250 (quoting Cooper, 137

S. Ct. at 1472).

       ¶16     Further, the Supreme Court indicated that the court

failed    to    properly         examine      the   three-step      prerequisites          to
proving a VRA violation, as stated in Thornburg v. Gingles, 478
                                               9
                                                                       No.     2021AP1450-OA



U.S. 30, 46-51 (1986).              Although, in its March 3 decision, the

court cited electoral history analysis provided by BLOC, the

court failed to thoroughly examine whether and to what extent

that report proved a VRA violation.                       Wis. Legislature v. Wis.

Elections Comm'n, 142 S. Ct. at 1249-50.

      ¶17       Finally, the Supreme Court noted that, when the court

examined whether under the totality of the circumstances racial

considerations were mandated by the VRA, the court improperly

"focused exclusively on proportionality."                      Id. at 1250.          "[N]o

single statistic provides courts with a shortcut to determine

whether     a    set    of    single-member        districts       unlawfully      dilutes

minority voting strength."               Id. (quoting Johnson v. De Grandy,

512 U.S. 997, 1020–21 (1994)).

      ¶18       The Supreme Court concluded, "The question that our

VRA precedents ask and the court failed to answer is whether a

race-neutral alternative that did not add a seventh majority-

black     district       would      deny     black        voters       equal     political

opportunity."           Id.    at    1250-51.           "Answering       that     question
requires        an   'intensely      local        appraisal'      of    the     challenged

district."       Id. at 1251 (quoted source omitted).

      ¶19       The Supreme Court remanded the case to us for further

proceedings.           The Court explained that we could "choose from

among . . . other submissions."                   Id.     Alternatively, the court

could "take additional evidence if [we] prefer[ed] to reconsider

the Governor's maps."            Id.     It instructed, however, that "[a]ny

new     analysis . . . must            comply      with     our     equal       protection
jurisprudence."         Id.
                                             10
                                                                              No.     2021AP1450-OA



                                        II.       ANALYSIS

       ¶20      Five parties submitted maps for the Wisconsin Senate

and Assembly:           the Governor, Senator Janet Bewley, BLOC, CMS,

and the Legislature.

       ¶21      In line with our November 30 decision, we apply a

"least      change      approach."               We    "[t]read[]        [no]       further    than

necessary to remedy current legal deficiencies."                                    Johnson, 399

Wis. 2d 623,         ¶64.        In    so   doing,        we    "begin    with       the    current

boundaries and change them as little as possible."                                     Id., ¶73.

Previously, the court indicated that "core retention," or the

percentage of voters who remain in their preexisting districts,

is   an    "especially           helpful"        metric    of    change.            Johnson,    400

Wis. 2d 626, ¶13.                Regardless of how much weight is given to

core retention as a measure of change, only the Legislature's

maps comply with the law, as we explain below.                                  As a matter of

law,      the    Legislature's          maps      are     superior       to     the     available

alternatives.

       ¶22      Under      the     record        presented        before        us,    and     with
clarification         from       the   Supreme         Court,      we    conclude       that    the

Legislature proposed the only legally compliant maps.                                      The maps

proposed        by   the    Legislature          also     reflect       minimal       changes    to

existing maps.             Thus, the Legislature's maps are the best, and

only,     viable      proposal.             We    will     first    analyze          whether    the

proposed legislative maps comply with federal and state law.                                     We

will then discuss the least-change principle.




                                                  11
                                                                            No.    2021AP1450-OA




                           A.     Compliance With The Law
               1.   The Equal Protection Clause and the VRA

       ¶23    Section      1    of    the   Fourteenth          Amendment         states      that

"[n]o State shall make or enforce any law which shall . . . deny

to any person within its jurisdiction the equal protection of

the    laws."         In       recognition        of     this       basic     constitutional

guarantee, the United States Supreme Court has recognized that

"[d]istinctions         between         citizens         solely       because       of     their

ancestry are by their very nature odious to a free people, and

therefore       are        contrary         to        our     traditions          and      hence

constitutionally suspect."                  Fisher v. Univ. of Texas, Austin,

570 U.S. 297, 309 (2013) (citations and quotations omitted);

accord       Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at

1248   (explaining         that      government-endorsed             racial       distinctions

"are by their very nature odious" (quotations omitted)).

       ¶24    The     Equal          Protection          Clause       strongly          protects

individuals      from      race-based       classifications            in     redistricting.

"Racial classifications with respect to voting carry particular
dangers.       Racial gerrymandering, even for remedial purposes, may

balkanize us into competing racial factions[.]"                               Shaw v. Reno,

509 U.S. 630, 657 (1993).                   "Race-based assignments [in voting

districts]      embody      stereotypes           that      treat    individuals         as   the

product of their race, evaluating their thoughts and efforts——

their very worth as citizens——according to a criterion barred to

the Government by history and the Constitution."                                    Miller v.
Johnson, 515 U.S. 900, 912 (1995).                       Such behavior "threatens to


                                                 12
                                                              No.       2021AP1450-OA



carry us further from the goal of a political system in which

race no longer matters——a goal that the Fourteenth and Fifteenth

Amendments embody, and to which the Nation continues to aspire."

Shaw v. Reno, 509 U.S. at 657.

      ¶25    Classifications based on race, in redistricting just

like in other contexts, "are constitutional only if they are

narrowly tailored to further compelling governmental interests."

Grutter v. Bollinger, 539 U.S. 306, 326 (2003).                         This is a

"searching judicial inquiry," id., that rejects "any but the

most exact connection between justification and classification."

Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551

U.S. 701, 720 (2007) (quotations removed).                   The Supreme Court

has "assumed that . . . complying with operative provisions of

the   Voting    Rights   Act   of   1965"    can     serve    as    a   compelling

interest.      However, the government must still satisfy the narrow

tailoring and "searching judicial inquiry" that strict scrutiny

requires.      Grutter, 539 U.S. at 326; Bush v. Vera, 517 U.S. 952,

978 (1996) (plurality) ("Strict scrutiny remains, nonetheless,
strict.").     In order to satisfy strict scrutiny, there must be a

"strong basis in evidence" that the VRA requires the drawing of

districts on the basis of race.             Miller, 515 U.S. at 922; Wis.

Legislature     v.   Wis.   Elections      Comm'n,    142    S.     Ct.    at   1249

(emphasizing that an observation, based on available records,

that race-based districts "may" be required is insufficient to

satisfy strict scrutiny).

      ¶26    Section 2 of the VRA prohibits election practices and
procedures that, in the "totality of the circumstances," create
                                      13
                                                                           No.    2021AP1450-OA


       political processes leading to nomination or election
       in the State or political subdivision [that] are not
       equally open to participation by members of a
       [protected]   class  of   citizens . . . in   that its
       members have less opportunity than other members of
       the electorate to participate in the political process
       and to elect representatives of their choice.
52 U.S.C. § 10301(b).            "[I]nteracting with social and historical

conditions,"       district      lines       that    prevent     a    cohesive         minority

from electing their preferred candidate "impairs the ability of

a protected class to [exercise voting rights] on an equal basis

with other voters."              De Grandy, 512 U.S. at 1007.                      If certain

conditions are met in a specific location, the law may require

the "drawing of [] majority-minority district[s]."                                Cooper, 137

S. Ct. at 1487.

       ¶27   The    Supreme      Court       has    demanded     that       three      specific

preconditions be met before it can conclude that the creation of

additional majority-minority districts may be necessary:                                      "(1)

the    racial      group    is    sufficiently           large       and     geographically

compact to constitute a majority in a single-member district;

(2)    the   racial      group    is    politically         cohesive;            and    (3)   the

majority        vote[s]      sufficiently            as      a       bloc         to     enable

it . . . usually to defeat the minority's preferred candidate."

League of United Latin American Citizens v. Perry, 548 U.S. 399,

425    (2006)      ("LULAC")        (quotations          omitted).               These    three

requirements       are     called      the    "Gingles       preconditions."                  Wis.

Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1250.

       ¶28   Satisfaction of the Gingles preconditions does not, on

its own, prove a VRA violation.                      To meet the standard, there
must    be   an    established         record       of    discriminatory,              district-

                                              14
                                                                          No.       2021AP1450-OA



specific effects.          The Supreme Court has repeatedly cited a 1982

report    from     the    United         States       Senate      which       lists    numerous

factors of potential significance, including, for example, the

history     and    practice         of    state-sponsored           discrimination,           the

extent to which discrimination hinders the ability of a minority

to effectively participate in democratic elections, and the use

of   racial    appeals        in    campaigning.               LULAC,    548    U.S.    at    426

(citing       Gingles,        478        U.S.        at    44-45).             In     addition,

proportionality          of        effective         minority       districts          to     the

minority's "citizen voting-age population" can be relevant to

the totality of the circumstances analysis.                             LULAC, 548 U.S. at

436; accord Wis. Legislature v. Wis. Elections Comm'n, 142 S.

Ct. at 1249 ("We have identified as relevant to the totality

analysis several factors enumerated in the Senate Report on the

1982 amendments to the VRA, as well as [proportionality].").

Proportionality,          however,         is        "never      dispositive."               Wis.

Legislature       v.     Wis.      Elections         Comm'n,      142    S.     Ct.    at    1250

(quoting       De Grandy,           512     U.S.          at     1026     (O'Connor,         J.,
concurring)).

      ¶29     The VRA requires an "intensely local appraisal" which

"pars[es] . . . data at the district level" and evidences a lack

of minority electoral opportunity, such that a race-based remedy

is needed.        Id. at 1250-51; LULAC, 548 U.S. at 432-34 (holding

that a majority-Hispanic district was required but an existing

map creating a majority-Hispanic district failed to satisfy the

VRA, explaining that different Hispanic individuals in different
locales had "differences in socio-economic status, education,
                                                15
                                                                        No.     2021AP1450-OA



employment, health, and other characteristics," and there was

insufficient evidence of "compactness" under the first Gingles

precondition);         Cooper,    137      S. Ct.       at        1471-72,       1471        n.5

("[G]eneralized conclusion[s]" of state-wide racial polarization

in voting "fail[] to meaningfully (or indeed, at all) address

the   relevant      local     question:    whether,          in    a    new     version      of

District 1 created without a focus on race, black voters would

encounter     sufficient[]        white    bloc-voting             to    cancel        [their]

ability to elect representatives of their choice." (quotations

omitted)).       The    inquiry    is     emphatically            not    to    create       "the

maximum number of majority-minority districts,"                               regardless of

the on-the-ground characteristics of the minority communities

under consideration.           De Grandy, 512 U.S. at 1016 (reversing a

district court's finding of § 2 violation because more Hispanic

majority-minority districts could have been created).                                 In other

words, a district-specific VRA violation must be demonstrated in

evidence     before     a     race-based       remedy    may        be        used.         Wis.

Legislature v. Wis. Elections              Comm'n, 142 S. Ct. at 1249-50
(emphasizing that a state must have evidentiary support for a

race-based action "before" the action is taken (citing Shaw v.

Hunt, 517 U.S. at 910)); Miller, 515 U.S. at 922; LULAC, 548

U.S. at 437; Cooper, 137 S. Ct. at 1471-72, 1471 n.5.

      ¶30    Without     a   "strong    basis     in    evidence"             that    the   VRA

requires the use of race to draw legislative districts, Miller,

515   U.S.     at      922,      race-neutral          "traditional             districting

principles    such      as    compactness,      contiguity,             and    respect      for
political subdivisions" must control.                  Shaw v. Reno, 509 U.S. at
                                          16
                                                                     No.    2021AP1450-OA



647; accord Wis. Legislature v. Wis. Elections Comm'n, 142 S.

Ct. 1250-51 (explaining that the VRA requires the use of race in

redistricting only when a "race-neutral alternative . . . would

deny        [a     protected     class      of]      voters        equal      political

opportunity").

       ¶31       Here, examining the available record, we conclude that

there is not a "strong basis in evidence" that the VRA requires

the use of race to draw majority-black legislative districts.

Specifically, there is insufficient evidence to demonstrate that

here, black voters have their choice of candidate blocked by a

cohesive and oppositional voting bloc.                  See LULAC, 548 U.S. at

436 (explaining the Gingles preconditions).

       ¶32       The Governor failed to present evidence that a race-

based remedy was necessary under the VRA, but nonetheless drew

districts on the basis of race to create seven majority-black

districts.         Wis. Legislature v. Wis. Elections Comm'n, 142 S.

Ct.    at    1249;    Miller,   515    U.S.     at   922.      The     Supreme    Court

recognized that the Governor "provided almost no other evidence
or analysis supporting his claim that the VRA required the seven

majority-black districts that he drew."                       Wis. Legislature v.

Wis. Elections Comm'n, 142 S. Ct. at 1249.                      The Supreme Court

further noted that the Governor's "main explanation for drawing

the seventh majority-black district was that there is now a

sufficiently large and compact population of black residents to

fill    it       apparently    embracing      just   the      sort     of    uncritical

majority-minority district maximization that we have expressly
rejected."           Id.   (citation     omitted).          This     is     clearly   in
                                           17
                                                                          No.      2021AP1450-OA



violation of the Equal Protection Clause, as a race-based remedy

cannot precede proof of a VRA violation.                          Id. at 1249-50 (citing

Shaw    v.    Hunt,      517     U.S.       at    910).         Supreme   Court       precedent

confirms this to be the case.                      De Grandy specifically concluded

that the "failure to maximize cannot be the measure of § 2."

De Grandy, 512 U.S. at 1017.

       ¶33    The Governor's maps were racially motivated and are

thus subject to strict scrutiny.                        To determine whether a map is

race based, we must examine "direct evidence going to . . . [the

map-drawer's] purpose," in addition to circumstantial evidence,

such as "a district's shape and demographics."                                Shaw v. Hunt,

517 U.S. at 905.           In briefing and at oral argument, the Governor

repeatedly asserted that the VRA required the drawing of seven

majority-black districts.                   He stated in his initial brief that

the VRA "requires the drawing of majority-minority districts"

and    that    his      maps   "create[]          seven    majority       Black      districts"

because       there      is    now      a        "sufficiently       large      and        compact

population of Black residents" to do so.                              In the Governor's
response      brief       he     stated,         "[S]even       majority-minority            Black

districts can be drawn in Milwaukee and so 'should be.'"                                        In

addition to his overt reliance on race, he indisputably drew

districts          to    reach       precise           racial     targets       in     district

demographics.           The Governor drew seven districts all at almost

exactly      51%    black      voting-age          population      ("BVAP"),         the    lowest

BVAP being 50.2% and the highest being 51.4%.                              See Miller, 515

U.S. at 917-18 (holding that a state subordinated traditional
redistricting           criteria        to       race     by     noting      the      objective
                                                  18
                                                                             No.        2021AP1450-OA



characteristics of the district which strongly indicated racial

motivations             as     well   as       statements       made    by     map           drawers,

confirming the use of race in drawing districts).

       ¶34        The    Governor        did     not    present      evidence           of     a    VRA

violation,         despite        drawing       maps    on   the    basis     of        race.         He

produced          no    evidence      of    electoral        history    and        no     district-

specific evidence demonstrating that the black communities he

moved       among       districts        would     be    denied       the    opportunity             to

effectively             participate        in      democracy        absent     his           proposed

district lines.               See 52 U.S.C. § 10301(b); Cooper, 137 S. Ct. at

1471-72, 1471 n.5; LULAC, 548 U.S. at 432, 437.                               Upon review of

this case, the Supreme Court confirmed that "the Governor failed

to carry his burden" of showing "the VRA required the seven

majority-black districts that he drew."                               Wis. Legislature v.

Wis. Elections Comm'n, 142 S. Ct. at 1249.                            As the Supreme Court

explained, "[s]trict scrutiny requires much more" than what the

Governor produced and relied upon.3                      Id.

       ¶35        Importantly,        the       Governor      had     more    than           adequate
opportunity to produce a sufficient record.                            The court accepted

this       case    in        September     2021.        In   November       2021,        the       court

directed      the        Governor     to    confer       with   the    other        parties          and



       The dissent critiques the Supreme Court's Equal Protection
       3

Clause jurisprudence and restates arguments made by the
dissenting justices in the Supreme Court's per curiam opinion.
See, e.g., dissent, ¶177 (quoting Wis. Legislature v. Wis.
Elections Comm'n, 595 U.S. ___, 142 S. Ct. 1245, 1251 (2022)
(Sotomayor, J., dissenting)).     Obviously, we must follow the
majority's directives.

                                                   19
                                                                                 No.        2021AP1450-OA



develop a joint discovery plan, and in December 2021, an open

discovery       period       was     held.           Oral        arguments         were        held      on

January 19, 2022, four months after the court accepted this case

and     two    months       after     the       parties          conferred             on     discovery

procedure.          Notably, in the joint discovery plan, the Governor

stipulated that no discovery outside briefs and expert reports

produced for the court was needed.                          Not once did the Governor

notify    the       court    that     there      was    a        need       to    develop       a     more

detailed record or that the procedures adopted                                         by the court

failed to permit adequate discovery.                               The Governor chose to

place his case on the evidentiary support included in his briefs

and expert reports, and as the Supreme Court held, that evidence

was not sufficient to justify racially motivated district lines.

Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1249-

50.

      ¶36      The    same        flaws    of    the    Governor's               maps       exist      for

Senator Bewley's maps.                She, like the Governor, contends that

the Gingles preconditions are met and race must be used in order
to comply with the VRA.                   Like the Governor, Senator Bewley puts

the   cart     before       the     horse:      she    creates          a    race-based          remedy

without       district-specific            evidence         of    a     VRA       violation.             To

justify       her    race-based       measures,        Senator          Bewley         relies       on    a

single statewide general election, which, at most, suggests that

white    voters      had     weaker       preference         for      the        Democratic         Party

candidate than black voters.                    Such evidence falls far short of

demonstrating         a     VRA    violation.          It        fails       to    prove        whether
specific black communities in the Milwaukee-area within Senator
                                                20
                                                            No.   2021AP1450-OA



Bewley's racially drawn districts would experience bloc-voting

resistance     from   a   white   majority   that   could   effectively    and

consistently prevent the election of black-supported candidates.

Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1249-

51; LULAC, 548 U.S. at 432, 437; Cooper, 137 S. Ct. at 1471-72,

1471 n.5.      Thus, Senator Bewley's legislative maps are likewise

disqualified as there is not a "strong basis in evidence" to

believe that her racially motivated maps are required under the

VRA.       Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at

1249-50; Miller, 515 U.S. at 922.4


       Hunter
       4         Intervenor-Petitioners    ("Hunter")    originally
submitted state legislative maps.       However, Hunter seemingly
withdrew those maps from consideration, contending that the
court should consider the Governor's maps in lieu of their maps.
Hunter's position was made apparent by the conclusion of
briefing.   After opening briefing and responses, in its reply
brief, Hunter "urge[d] adoption of the Governor's congressional
map or, alternatively, the Hunter congressional map . . . ." By
contrast, Hunter did not advance support for its state
legislative maps.       Hunter stated that the court should
"adopt[] . . . either the Governor's or BLOC's legislative
maps." At oral arguments, Hunter reiterated this position. It
stated that it would "stand by" its congressional maps, despite
the Governor presenting, in Hunter's opinion, a superior
congressional map.        [Oral Arguments 1:59.]        For state
legislative maps, Hunter asserted that it would "not argue for"
its state legislature maps, reasoning that, in its view, the
available alternatives presented by other parties were superior.
Id.   Upon remand from the United States Supreme Court, Hunter
stood by its decision to support the Governor's legislative
maps.    Hunter offered only three options for the court on
remand: receive new evidence and "re-adopt the Governor's
proposed maps"; "amend the boundaries of [the Governor's]
particular districts"; or simply select the Governor's maps
without additional analysis on the VRA. Since Hunter filed its
reply   brief,   it   has   neither  affirmatively   asserted   nor
implicitly   suggested    that  we  should   consider   its   state
legislative maps. Instead, it has dedicated the entirety of its
                                      21
                                                               No.     2021AP1450-OA



    ¶37     Like     the    Governor     and    Senator     Bewley,     BLOC     also

provided maps that were racially motivated.                  The evidence BLOC

produced in support of a VRA violation, while more than either

the Governor or Senator Bewley, nonetheless falls short of that

required    under     the    law.        On    close    examination     of     BLOC's

analysis,    there     exists       an   inadequate      evidentiary     basis    to

support the use of race in drawing BLOC's legislative districts.

At most, BLOC produced incomplete, regional information that was

not sufficiently district-specific.                The record BLOC provided

cannot overcome strict scrutiny.

    ¶38     There is no doubt race was a driving factor in BLOC's

selection of legislative districts.                    BLOC argues in briefing

that the VRA requires the use of race to draw seven majority-

black districts.           In so doing, BLOC's maps include seven bare

majority-black districts like the Governor's maps.                     BLOC's maps

target exact 51% BVAP thresholds:              seven assembly districts vary

between 50.2% and 52.3% BVAP.




arguments toward opposing the Legislature's state legislative
maps and supporting the Governor's maps.     Even if we were to
consider Hunter's maps, they would be rejected for the same
reasons we reject Senator Bewley's maps. Hunter argued that the
Gingles preconditions are satisfied and we must use race to
"create a seventh Black opportunity district." However, Hunter
presents no district-specific evidence that black voters in
particular communities in the Milwaukee area are "usually"
denied the opportunity to elect candidates they support. League
of United Latin American Citizens v. Perry, 548 U.S. 399, 425,
432, 437 (2006) ("LULAC"); Wis. Legislature v. Wis. Elections
Comm'n, 142 S. Ct. at 1249-51; Cooper v. Harris, 581 U.S. ___,
137 S. Ct. 1455, 1471-72, 1471 n.5. (2017).

                                         22
                                                                No.    2021AP1450-OA



     ¶39   From the start, it is clear by examining the BVAP of

BLOC's districts that BLOC's remedy for an alleged VRA violation

is to actually reduce, not increase, the population percentages

of black voters.          In fact, the BLOC proposed "remedy" is to

reduce minority percentage, ranging from 51% to 62% BVAP, to

about 50%, in all six current majority-black assembly districts.

This same feature is found in the Governor's maps.                     The Supreme

Court explicitly noted this reduction of minority percentages

when the Court summarily reversed the Governor's maps.                         Wis.

Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1247 n.1

(stating     that    the     Governor         "intentionally     created     seven

majority-black      districts"     by    "reducing     the     black    voting-age

population    in    the    other   six   majority-black        districts"     to   a

cluster around 51% BVAP).5


     5 Of course, this concern regarding the reduction of
minority percentages is not the same when           the Gingles
preconditions have been satisfied and the VRA requires a
reduction in the percentage of minorities in a given district so
as to avoid "packing." See Johnson v. De Grandy, 512 U.S. 997,
1007 (1994) (indicating that the VRA remedy could be necessary
where minorities are "pack[ed] . . . into one or a small number
of districts to minimize their influence in the districts next
door"). However, the court is not aware of a single case where
a court has found a sufficient evidentiary basis to apply a
race-based remedy and subsequently reduced the percentage of
minorities across multiple districts from safe majorities of
around 60% to a bare 51%.    Compare, e.g., Comm. for a Fair &
Balanced Map v. Ill. State Bd. of Elections, 835 F. Supp. 2d
563, 582 (N.D. Ill. 2011) ("60 percent of voting-age population
is reasonably required to ensure minorities a fair opportunity
to elect a candidate of their choice."); Hastert v. State Bd. of
Elections, 777 F. Supp. 634, 647 (N.D. Ill. 1991) (noting that a
"65% minority population [or 60% minority voting-age population]
concentration [is] generally regarded as necessary to ensure
minorities a reasonable opportunity to control a district");
                                         23
                                                                 No.    2021AP1450-OA



       ¶40   To justify the use of race in drawing district lines,

BLOC selects eight election results to prove the existence of

white voters blocking candidates supported by the black voters.

Notably, BLOC's analysis focuses on five election results from

Milwaukee    County    and   two   election         results    from    the    City    of

Milwaukee.     As part of its election analysis, it includes only

one election from an elected office at issue, a party primary

for the 12th assembly district in 2018.                       But BLOC explicitly

excludes that election from its bloc-voting analysis because it

"only covers a small subset of the wider jurisdiction," i.e., it

is district specific.        No other election analysis of senate or

assembly districts for any other district at any other time is

provided, and no other evidence on the existence of the Gingles

preconditions     is   provided    on    the       district    level.        The   BLOC

analysis is simply devoid of district-specific evidence.                           Such

local evidence is required under the VRA to first demonstrate a

violation,    thereby    necessitating         a    race-based       remedy.       Wis.

Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1249-51;
LULAC, 548 U.S. at 432, 437; Cooper, 137 S. Ct. at 1471-72, 1471

n.5.

       ¶41   Notably, BLOC does not consider any November general

elections, when the candidates for the public offices at issue

are    selected   to    represent       the    districts        at    issue.         The

Baumgart   v.   Wendelberger,   Nos.   01-C-0121   &   02-C-0366,
unpublished slip op., 2002 WL 34127471, at *5 (E.D. Wis. May 30,
2002) (recognizing expert testimony that "a minority district
requires an African–American voting age population of at least
60% to guarantee the election of candidates of choice").

                                        24
                                                                   No.     2021AP1450-OA



Legislature notes that, in November general elections in the

local    districts       at     issue,    the     black-preferred        candidate    is

rarely, if ever blocked by a white coalition.                      Although primary

data and exogenous elections can be relevant to a VRA analysis,

to exclude completely any consideration of the elections that

decide who holds the seats under consideration in the districts

under    consideration          is   markedly      at    odds   with     standard    VRA

analysis.       See, e.g., Cooper, 137 S. Ct. at 1471-72 (examining

general election history of a congressional district at issue in

the challenge); LULAC, 548 U.S. at 427-28 (explaining general

election history in the congressional district at issue); United

States v. City of Euclid, 580 F. Supp. 2d 584, 604-12 (N.D. Ohio

2008) (describing non-applicable elections in the context of a

detailed review of city council general elections at issue in

the lawsuit); Harper v. City of Chicago Heights, 824 F. Supp.

786,    790,    799-800       (N.D.      Ill.    1993)    (examining      the    general

election       history     of    specific        city    commissioner     offices     at

issue); see also Bone Shirt v. Hazeltine, 336 F. Supp. 2d 976,
996 (D.S.D. 2004) (explaining a common hierarchy of election

history    value,    when       such     history    is    available,      noting    that

"[e]ndogenous elections, contests within the jurisdiction and

for the particular office that is at issue, are more probative

than    exogenous        elections").           Without    a    full     and    complete

accounting of district-specific election results, and the extent

to which candidates supported by the relevant black communities

are elected to the state senate and assembly in the districts at
issue, we cannot conclude that without the use of race, black
                                            25
                                                         No.     2021AP1450-OA



voters      in   those     districts      would        lack      the     same

"opportunity . . . to participate in the political process and

to elect representatives of their choice" as would other voters.

52 U.S.C. § 10301(b).      The court must examine the "totality of

the circumstances," not just election data supporting a race-

based remedy.    Id.

    ¶42     BLOC's   evidence   fails   because   it    is     not   district

specific.    Even if we were to look beyond that, at best, BLOC's

incomplete analysis shows that the black candidate of choice was

elected in four out of the eight races.6          A 50% success rate is

hardly strong evidence of extensive racial bloc voting such that

the black-preferred candidate is "usually" blocked from office.


    6  As noted above, BLOC excluded the 2018 Democratic Party
primary for the 12th assembly district from its bloc-voting
analysis, reasoning that the election was too localized.      In
that election, the black-preferred candidate was not blocked by
a white coalition.     Thus, by excluding that election, BLOC
contended that the black candidate of choice was blocked in four
out of seven races, or 57% of the time. Upon further review of
BLOC's analysis, it is apparent that a proper VRA record cannot
selectively exclude elections that weigh against a race-based
remedy.   See 52 U.S.C. § 10301(b) (requiring courts to examine
the "totality of the circumstances"); see, e.g., Cooper, 137
S. Ct. at 1471-72 (examining general election history of a
congressional district at issue in the challenge); LULAC, 548
U.S. at 427-28 (explaining general election history in the
congressional district at issue).     In fact, BLOC's reasoning
runs counter to Supreme Court precedent, which mandates
district-specific evidence of the Gingles preconditions.    Wis.
Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1249-51;
LULAC, 548 U.S. at 432, 437; Cooper, 137 S. Ct. at 1471-72, 1471
n.5.   Even if we were to look past the fatal deficiencies of
BLOC's analysis as a whole, we do not accept BLOC's premise that
the 2018 primary for the 12th assembly district can be excluded
from its analysis.

                                   26
                                                                              No.     2021AP1450-OA



LULAC, 548 U.S. at 425; see, e.g., Clarke v. City of Cincinnati,

40 F.3d 807, 812-13 (6th Cir. 1994) (noting that the electoral

history for the public offices at issue demonstrated that "47

percent of blacks' preferred black candidates were elected" and

thus there was "no reason to find that blacks' preferred black

candidates have 'usually' been defeated" under Gingles).

       ¶43     The Legislature noted that, despite BLOC focusing on

county-wide          races         and     including              the        2018      Democratic

Gubernatorial            primary     in    its       analysis,          BLOC        conspicuously

omitted      any    consideration          of    the       2018    Democratic         Lieutenant

Gubernatorial primary in Milwaukee County.                              BLOC's only response

was     circular:         "This     election          is    less         probative       of     the

performance         of    districts,       because         it     does       not     simulate    an

election in which white bloc voting might defeat the choice of

Black       voters."        With     the    addition         of     the       2018    Lieutenant

Gubernatorial            primary     in    Milwaukee         County,          the     Legislature

correctly notes that only four of nine races, using BLOC's own

analysis, involve the black-preferred candidate being blocked
from office.             This does not satisfy the Gingles preconditions

for the local black communities at issue.

       ¶44     The Supreme Court stated explicitly that reliance in

the    March    3    decision       on    BLOC's       analysis         of    "eight     previous

races . . . in the Milwaukee area" was flawed because there was

no demonstration that the Gingles preconditions were satisfied

at    the    district       level.        Wis.       Legislature         v.    Wis.     Elections

Comm'n, 142 S. Ct. at 1250 (reasoning that the March 3 analysis
on    the     Gingles       preconditions            was     improper,          citing     BLOC's
                                                27
                                                                      No.    2021AP1450-OA



electoral evidence, and stating the court "made virtually no

effort to parse that data at the district level").                          The court's

March 3 decision itself acknowledged that "we cannot say for

certain         on     this    record      that    seven    majority-Black       assembly

districts," as proposed by the Governor and BLOC, "are required

by the VRA."            Johnson, 400 Wis. 2d 626, ¶47.              The Supreme Court

has made clear that amount of evidence is inadequate to justify

a race-based remedy.                Wis. Legislature v. Wis. Elections Comm'n,

142 S. Ct. at 1249-50 (evidence showing the VRA "might" require

a race-based remedy does not satisfy strict scrutiny).                                  Upon

further review of BLOC's analysis, we conclude that BLOC has not

presented sufficient evidentiary support to justify the use of

race       to   draw     the    legislative       districts    it     proposes.         Id.;

Miller,         515    U.S.    at    922.     Therefore,      BLOC's     maps    must    be

rejected.

       ¶45       CMS's    maps,     while    performing      well   on   several       race-

neutral criteria, upon further review also fail for being race-

based.7               "[S]trict      scrutiny      applies     when      race     is    the
'predominant' consideration in drawing the district lines such

that       'the       legislature       subordinates       traditional      race-neutral

districting           principles      to    racial   considerations.'"           Shaw    v.

Hunt, 517 U.S. at 907 (quoting Miller, 515 U.S. at 916).                                CMS

applied         an    algorithm      that    considered      thousands      of   possible

       CMS scored well on several race-neutral factors.
       7                                                    For
example, CMS's maps had less than half the population deviation
of the Governor, Senator Bewley, and BLOC. In addition, CMS had
hundreds fewer local government splits than the Governor,
Senator Bewley, and BLOC.

                                              28
                                                                         No.     2021AP1450-OA



alternative maps, and it tasked the algorithm to produce a map

that    performed        best    on     various       metrics       of    least         change,

population deviation, and local boundary splits.                               In addition,

it tasked the algorithm to produce seven assembly districts that

had "a substantial concentration of black [voters]" and that

elected black candidates of choice.                      CMS did not concern itself

with creating districts with exact BVAP amounts, as did the

Governor       and   BLOC.        The    BVAP       in     CMS's    relevant        assembly

districts varied widely from 35% to 83.2%.

       ¶46     Nonetheless, it is clear that under CMS's algorithm,

maps    would    not     be     selected      if    they     did    not        create    seven

districts with substantial black populations that also elected

black-preferred candidates, according to its inputs of election

data.     Although, by using cutting edge technology CMS selected a

map     that    performed        well    in        other    race-neutral           criteria,

alternative      maps     run    through      the     algorithm      that        could    have

performed       better     on    those     race-neutral            criteria       were     not

considered by CMS because they did not contain seven districts
with specific racial characteristics.                        See Shaw v. Hunt, 517

U.S. at 907 (explaining that a redistricting map was racially

motivated, even though race-neutral criteria were considered in

the selection of districts, because the race-neutral criteria

"came into play only after the race-based decision had been

made").        Therefore, we conclude that CMS's maps "subordinated

traditional race-neutral districting principles . . . to racial

considerations."         Miller, 515 U.S. at 916.


                                           29
                                                                           No.    2021AP1450-OA



       ¶47    Like    other    parties,          CMS    did   not      present        district-

specific evidence that the communities being placed in race-

based    boundaries         would     be     denied        equal       opportunities            in

elections and would have their choice of candidates blocked by a

white majority coalition if CMS's racially motivated districts

were not adopted.           52 U.S.C. § 10301(b).                    In fact, CMS argued

that the Legislature's maps——which, as explained below, are race

neutral——would        produce        six    effective         districts           for       black-

preferred candidates.              In lieu of the local appraisal required

under law, CMS cited state-wide election data to show that, on

average,      black       voters     in    the     State        of     Wisconsin           support

different     candidates       than        white       voters.         That      is     not   the

relevant local inquiry to determine the existence of the Gingles

preconditions, sufficient to trigger a race-based remedy.                                     Wis.

Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1249-51;

LULAC, 548 U.S. at 432, 437; Cooper, 137 S. Ct. at 1471-72, 1471

n.5.    Creating race-based districts, as CMS does, without first

demonstrating         a      VRA      violation,           is         fundamentally            and
constitutionally          flawed.         Wis.    Legislature         v.    Wis.      Elections

Comm'n, 142 S. Ct. at 1249-50 (citing Shaw v. Hunt, 517 U.S. at

910).

       ¶48    In   contrast     to    the    maps       proposed       by     the     Governor,

Senator Bewley, BLOC, and CMS, the Legislature's proposed maps

are indisputably race neutral.                   No party argued and no evidence

was provided demonstrating that the Legislature's maps were, in

fact, not race neutral.              The Legislature affirmed multiple times
that    the   maps    proposed       by    the     Governor          and   BLOC       to   create
                                             30
                                                             No.   2021AP1450-OA



exactly 51% BVAP districts were a "racial gerrymander," and by

contrast, the Legislature utilized "race-neutral criteria" to

draw districts in the Milwaukee area, as it did for all other

citizens   regardless    of   race   in   the   remainder     of   the    state.

Unlike the other parties, the Legislature never asserted that

the Gingles preconditions required the drawing of majority-black

districts.    To the contrary, the Legislature's expert stated

correctly that "the electoral patterns detailed by [BLOC] raise

serious doubts about whether the Gingles threshold standard is

currently met."8

     ¶49   The Equal Protection Clause "guarantees equal laws,

not equal results."      Personal Adm'r of Mass. v. Feeney, 442 U.S.

256, 273 (1979).    Only those maps that purposefully discriminate

between individuals are subject to strict scrutiny.                      Shaw v.

Reno, 509 U.S. at 642.         Maps come under strict scrutiny "not

just when they contain express racial classifications, but also

when, though race neutral on their face, they are motivated by a

racial   purpose   or   object."     Miller,    515   U.S.    at   913.      The
standard     to     demonstrate       racial       motivations           through


     8 The Legislature stated that their maps complied with the
VRA. A race-neutral map can comply with the VRA. Specifically,
a map does not violate the VRA when the Gingles preconditions
have not been satisfied. LULAC, 548 U.S. at 425.      Indeed, a
race-neutral map is the preferred outcome, and an outcome
explicitly contemplated by the Supreme Court.  Wis. Legislature
v. Wis. Elections Comm'n, 142 S. Ct. at 1250-51 ("The question
that our VRA precedents ask and the court failed to answer is
whether a race-neutral alternative that did not add a seventh
majority-black district would deny black voters equal political
opportunity.").

                                     31
                                                                               No.    2021AP1450-OA



circumstantial evidence alone is high and rarely met.                                       The map

must be "so highly irregular that, on its face, it rationally

cannot    be       understood          as    anything          other    than     an    effort         to

segregate[e] . . . voters on the basis of race."                                      Id. at 914

(quotations omitted); Shaw v. Reno, 509 U.S. at 643 (explaining

that there are "rare [maps] that                               . . . are, on their face,

unexplainable on grounds other than race" (quotations omitted));

Feeney,      442     U.S.    at    272       ("This       rule    applies       as    well       to   a

classification           that     is    ostensibly           neutral    but     is    an    obvious

pretext for racial discrimination." (Emphasis added.)).                                      Courts

recognize      that      redistricting             is    a     "sensitive"       process         which

involves       a     "complex          interplay          of     forces";       mapmakers          are

"presumed" to be acting in a good faith, race-neutral manner.

Miller, 515 U.S. at 915-16.

       ¶50     No    such    evidence         of    discriminatory            intent       has    been

provided, and, with the presumption of good faith in mind, we

cannot    conclude          that       the    Legislature's            maps    are     so    highly

irregular that they are "unexplainable on grounds other than
race."       Miller, 515 U.S. at 913; Shaw v. Reno, 509 U.S. at 643.

Unlike the Governor and BLOC, who carefully calibrated BVAP in

their districts, the BVAP in the Legislature's districts varies

depending on the unique geography and community characteristics

of those districts.               BVAP in the Legislature's districts varies

from   45.8%        to   71.5%.         In    so        doing,    the    Legislature's           maps

perform very well in race-neutral criteria.                               Out of the plans

proposed, the Legislature's maps have low population deviation
and have a low number of local government splits, including in
                                                   32
                                                                         No.     2021AP1450-OA



the Milwaukee-area districts.                     In addition, the Legislature's

maps include few incumbency pairings, and they move few voters

into new senate districts with different election cycles.9                                   Those

characteristics         are    seen    in    the    Milwaukee-area           districts,         as

they are throughout the state.                   Further, the districts with high

BVAP are compact and do not have "highly irregular" features

common       to   racial      gerrymanders.           Miller,         515      U.S.     at     917

(reasoning that, although a district did not "seem bizarre on

its    face,"         the   shape      in    conjunction          with       its        exacting

demographic           characteristics         painted       a     "story         of       racial

gerrymandering"); Shaw v. Hunt, 517 U.S. at 905-06 (stating a

district was "serpentine" and "geographically non-compact by any

objective         standard");       Bush     v.     Vera,       517    U.S.        at    959-60

(explaining that, based on the shape of a district, there was

"no    integrity       in   terms     of    traditional,        neutral        redistricting

criteria").        When drawing districts, race-neutral considerations

drove the Legislature's decisions; racial targets did not.                                    See

Miller, 515 U.S. at 916 (examining, to determine if a map was
race       neutral,    whether      the    map    included      exact       percentages        of

black voters in a district and whether the map performed poorly

on race-neutral considerations such as compactness, contiguity,

and preservation of communities of interest); Ala. Legis. Black


       Under the Wisconsin Constitution, senators are "chosen
       9

alternately from the odd and even-numbered districts for the
term of 4 years."   Wis. Const. art. IV, § 5.    Thus, if voters
are moved between odd and even senatorial districts, their
ability to participate in senatorial elections could be delayed
for several years, as compared to their original districts.

                                             33
                                                          No.     2021AP1450-OA



Caucus v. Alabama, 575 U.S. 254, 273-74 (2015) (listing evidence

that could show a map was not race neutral, including exact

racial       demographics   and   splitting    high    numbers     of    local

government boundaries); Cooper, 137 S. Ct. at 1468 (explaining

that "[u]nconteested evidence in the record show[ed] that the

State's       mapmakers . . . purposefully      established       a     racial

target . . . .").

       ¶51    "[I]ndividual districts [are] subject to . . . racial

gerrymandering challenges."        Ala. Legis. Black Caucus, 575 U.S.

at 263-64.         Logically, if such challenges are brought, the

individual district at issue must be examined.              Id.       Here, no

such challenge has been made to the Legislature's maps.                     No

party challenged or presented evidence which would support a

claim that any of the districts in the Legislature's maps were

racially motivated.         In addition, no evidence was presented in

the record that could overcome the presumption of good faith or

show     that    any   district   lines   in   the    Legislature's      maps,

including those districts with high BVAP, were "unexplainable on




                                     34
                                                 No.   2021AP1450-OA



grounds other than race."10   Miller, 515 U.S. at 913.     On this

record, no available evidence exists showing that race was "the

    10  The dissent indicates that the Legislature could have
moved more black voters into Milwaukee-area districts to boost
BVAP.    It also states that the Legislature performed well on
core retention in the Milwaukee area and it split a village that
contains a higher percentage of black voters.     Dissent, ¶¶189-
191. Simply because the Legislature could have drawn maps
differently does not prove, given the "complex interplay of
forces" in redistricting, that the Milwaukee-area districts are
"unexplainable on grounds other than race." Miller v. Johnson,
515 U.S. 900, 913 (1995).      The dissent fails to examine in a
district-specific manner how the Milwaukee-area districts could
be rationally drawn using race-neutral criteria, such as respect
for local boundaries and communities of interest or least
change.    Citation to a single municipality split, in a state
with thousands of local governments, as well as strong
performance on race-neutral criteria such as core retention, is
a far cry from an "obvious pretext for racial discrimination."
Personal Adm'r of Mass. v. Feeney, 442 U.S. 256, 272 (1979).
High core retention, for instance, can be readily explained by
the fact that the Milwaukee-area districts were underpopulated
and, of course, a larger portion of the core would be retained.
The Legislature may have reasonably believed municipal splits
were needed to avoid ward splits, achieve least change, and
minimize population deviation.     The dissent essentially admits
that proof of a racial gerrymander is lacking.     It states that
it    has    "no . . . submitted   evidence"   on   whether   the
Legislature's choices in Milwaukee were driven by respect for
communities of interest, and it contends that the maps could be
politically motivated.      Dissent, ¶191; see Rucho v. Common
Cause, 588 U.S. ___, 139 S. Ct. 2484 (2019) (holding that claims
of partisan motivation in map drawing is not cognizable under
the United States Constitution); Johnson, 399 Wis. 2d 623, ¶39
(reasoning that "partisan fairness presents a purely political
question" and is not derived from an identifiable legal right).
The dissent cites to Cooper, but that case actually supports the
conclusion that the Legislature's maps are race neutral.
Dissent, ¶190; see Cooper, 137 S. Ct. at 1466, 1468-69, 1472-78,
1482-84 (holding that racial considerations predominated where
mapmakers expressly stated they were moving black voters to
comply with the VRA, altering two congressional districts to
have almost exactly 51% BVAP, creating districts with a "finger-
like extension" and a "snakelike body," having one district with
"stark racial borders" within the same local government, and
                               35
                                                                      No.     2021AP1450-OA



'predominant'         consideration        in    drawing       the     [Legislature's]

district lines such that '[it] subordinate[d] traditional race-

neutral districting principles to racial considerations.'"                               Shaw

v. Hunt, 517 U.S. at 907 (quoting Miller, 515 U.S. at 916).                                To

determine otherwise would be wholesale speculation.

      ¶52     The     Governor    and     BLOC   argue    that    the       Legislature's

maps violate the VRA by having one assembly district at 45.8%

BVAP and another at 71.5% BVAP.                  However, neither the Governor

nor BLOC cite authority standing for the position that, using

race-neutral         redistricting         criteria,         having     low       or     high

percentages      of    black     voters    in    a    given   district       on    its    own

violates the VRA.          It is well established that the VRA mandates

the   use   of      race   in    redistricting        only    upon     proof      that    the

Gingles preconditions are satisfied in a potential or existing

district.      LULAC, 548 U.S. at 425; Cooper, 137 S. Ct. at 1471-

72; Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at

1249-50.      It is true that maps can violate the VRA where black

voters are "fragment[ed] . . . among several districts where a
bloc-voting      majority       can   routinely       outvote    them"       as    well    as

where    black      voters      are   "pack[ed] . . . into            one    or   a    small

number of districts to minimize their influence in the districts

next door."           De Grandy, 512 U.S. at 1007.                    But where there

exists   no    strong      evidence     that     an    identifiable         community      of

black voters is being denied equal opportunity to participate

having another district whose racial composition materially
changed despite having "no need for significant total-population
changes" under one person, one vote).

                                            36
                                                                     No.    2021AP1450-OA



due to the existence of the Gingles preconditions, race cannot

be used to distribute black voters from one district to another.

Id. at 1015 (explaining that the existence of one district with

a high percentage of minorities and another district with a low

percentage      of   minorities,       by    itself,    shows      "only    that    lines

could have been drawn elsewhere, nothing more"); Gonzalez v.

City of Aurora, 535 F.3d 594, 598 (7th Cir. 2008) ("But neither

§ 2 nor Gingles nor any later decision of the Supreme Court

speaks    of    maximizing     the     influence      of     any   racial    or    ethnic

group.");       Bartlett   v.        Strickland,       556    U.S.     1,   15     (2009)

(plurality)      ("Nothing      in     § 2   grants    special       protection        to   a

minority    group's     right     to    form      political    coalitions.").               No

party    presents     strong     evidence         showing    the   existence      of    the

Gingles preconditions in individual districts, as they currently

exist, in race-based proposals, or in the Legislature's race-

neutral maps.        Without that evidence of a VRA violation, a race-

based remedy is not justified, whether to boost BVAP in one

district to above 50% or to lower BVAP in another district to
below 71.5%.         Wis. Legislature v. Wis. Elections Comm'n, 142 S.

Ct. at 1249-51; LULAC, 548 U.S. at 432, 437; Cooper, 137 S. Ct.

at 1471-72, 1471 n.5.

    ¶53        The    Governor        and     BLOC     also        argue    that        the

Legislature's 10th assembly district, which has 45.8% BVAP, does

not provide effective democratic opportunity for black voters.

Thus, the Governor and BLOC aver that the Legislature's maps

include only five effective black assembly districts.                            However,
assembly district 10 does not create a VRA violation because the
                                             37
                                                                     No.     2021AP1450-OA



Gingles preconditions are not satisfied——namely, the record does

not   demonstrate       that    black       voters      are    usually     denied      their

preferred     candidate.             In     fact,       the   evidence      demonstrates

otherwise.

      ¶54    The Governor and BLOC point to BLOC's analysis on a

single      election     result,          the    2018      Democratic      Gubernatorial

Primary, to demonstrate that the 10th assembly district violates

the VRA.      We are unaware of a single case that has found the

existence of a strong evidentiary record, applied the VRA, and

satisfied     strict     scrutiny         through       consideration      of    a    single

result from an exogenous election in a party primary.                                 Compare

LULAC, 548 U.S. at 427-28 (examining partisan general election

results for the congressional district at issue); Cooper, 137

S. Ct. at 1470-71 (reviewing partisan general election results

for the congressional district at issue); City of Euclid, 580

F. Supp. 2d       at   598-99    (explaining         electoral     history       for     non-

partisan general election results for the offices at issue);

Harper,     824   F. Supp.      at    790       (reviewing      non-partisan          general
election results for the offices at issue).                        That is a far cry

from "strong basis in evidence" demanded by the Equal Protection

Clause.      Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct.

at 1249; Miller, 515 U.S. at 922.

      ¶55    Even      so,   under        BLOC's     own      statistics,       the     black

preferred     candidate        won    in    the      Legislature's       10th     assembly

district by a comfortable margin.                    According to BLOC, the black

preferred candidate, Mahlon Mitchell, won a plurality of the
vote and beat the next strongest candidate, the Governor, 39% to
                                                38
                                                                       No.       2021AP1450-OA



29%.      This    indicates           that     the    Legislature's         10th    assembly

district     supports      black        preferred      candidates,         not    that   white

coalitions stymie black electoral opportunity in violation of

the VRA.

       ¶56   Nonetheless, BLOC theorizes that, because there were

many   candidates       on      the     ballot       other    than   Mitchell       and    the

Governor, it is possible white voters may have voted for the

Governor and blocked the selection of Mitchell if those other

candidates were not on the ballot.                     This amounts to nothing more

than speculation.          Whether and to what extent voters would have

selected other candidates if their preferred candidates were not

on the ballot is unknowable, lying firmly within in the realm of

guesswork.       The Supreme Court, in this case and in several prior

cases,    has    made      it     clear      that     governments      cannot       rely    on

presumptions,         speculation,           and     belief    to     utilize       race    in

redistricting and satisfy a VRA need.                         See Wis. Legislature v.

Wis. Elections Comm'n, 142 S. Ct. at 1249-51; Cooper, 137 S. Ct.

at 1470-71; Miller, 515 U.S. at 920-27; Shaw v. Hunt, 517 U.S.
at 916.      Instead, we must have a "strong basis in evidence" to

believe the VRA would be violated if race were not used.                                   Wis.

Legislature      v.    Wis.       Elections         Comm'n,    142    S.    Ct.    at    1249;

Miller, 515 U.S. at 922.                 BLOC's evidence on the Legislature's

10th assembly district does not meet that threshold.

       ¶57   Even     if     we    were      to     credit    BLOC's       reasoning,      the

Legislature      provides         its    own      analysis     on    the    10th    assembly

district that contradicts BLOC's conclusions.                              The Legislature
did not rely on one election, but instead considered the 2018
                                               39
                                                                           No.     2021AP1450-OA



Democratic Lieutenant Gubernatorial Primary in addition to the

2018     Democratic        Gubernatorial             Primary.        Not     only      did    the

Legislature find that the 10th assembly district selected the

black-preferred candidate in the gubernatorial primary (as did

BLOC),       the    Legislature       also       found        that   the     10th      assembly

district       supported       the        black-preferred            candidate         in      the

lieutenant gubernatorial primary by a wide margin.                                  Given this

evidence, the Legislature concluded that this district would not

usually exhibit white coalition voting blocking black-preferred

candidates.         In addition, CMS analyzed the Legislature's 10th

assembly district by considering whether "the outcome in most

general      elections      favors       the    Black      candidate       of    choice"      and

whether       "Mandela       Barnes       and        Mahlon      Mitchell          [the      black

candidates         of     choice     in        the     2018     Democratic          lieutenant

gubernatorial and gubernatorial races] perform strongly in their

respective 2018 Democratic primary elections."                                CMS concluded

that   the     Legislature's        10th       assembly       district       was    "perfectly

effective" for black voters.                    On this record, we cannot agree
with the Governor and BLOC that the Legislature's race-neutral

proposal would violate the VRA.

       ¶58    Finally,      the     Governor         and   BLOC      argue      that   the     VRA

requires      the       creation    of    a     seventh        majority-black          assembly

district.          However,    as    stated          above,    we    cannot      use   race    in

redistricting unless there is strong evidence that the Gingles

preconditions are satisfied in the districts being considered.

Here, there is no strong evidentiary basis.                             Furthermore, the
court recognized in its March 3 decision that "on this record,"
                                                40
                                                              No.    2021AP1450-OA



"we   cannot   say    for     certain . . . that      seven     majority-black

assembly   districts    are    required    by   the   VRA."         Johnson,   400

Wis. 2d 626, ¶47.      The Supreme Court noted that contention and

held that level of proof was inadequate to justify a race-based

remedy.    Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct.

at 1250 (explaining that a record showing the VRA "might" be

violated    "does     not     allow   a    State      to   adopt       a   racial

gerrymander").      Consequently, we conclude that the Legislature's

race-neutral maps do not violate the VRA simply because they do

not include seven majority-black districts.11


       The Governor and BLOC cite proportionality of black
      11

voters   to   support  the  creation  of   seven  majority-black
districts. First, a VRA violation is not established solely by
a determination that effective black districts are not in
proportion to the statewide black voting population.         See
De Grandy, 512 U.S. at 1020 (rejecting the argument that
proportionality is determinative of VRA compliance and noting
that "[n]o single statistic provides courts with a shortcut");
Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1250
("[P]roportionality is never dispositive" (citation omitted).).
Second, proportionality is considered in a totality of the
circumstances analysis, but the totality of the circumstances is
considered only after the Gingles preconditions have been
established.   LULAC, 548 U.S. at 425; Wis. Legislature v. Wis.
Elec. Comm'n, 142 S. Ct. at 1248-50.     Under the record as it
currently exists, we cannot conclude the Gingles preconditions
are satisfied. Third, even if proportionality were considered,
"the Black voting age population statewide is between 6.1% and
6.5%."   Johnson v. Wis. Elections Comm'n, 2022 WI 14, ¶48, 400
Wis. 2d 626, ___ N.W.2d ___, summarily rev'd sub. nom. Wis.
Legislature v. Wis. Elections Comm'n, 595 U.S. ___, 142 S. Ct.
1245 (2022) (per curiam).   Taking the highest possible figure,
given that there are 99 assembly districts, 6.4 majority-black
assembly districts would be proportional to the statewide black
voting population. A proportionality analysis does not support
the contention that six majority-black assembly districts would
violate the VRA.

                                      41
                                                             No.    2021AP1450-OA



     ¶59    The Legislature's maps are race neutral and legally

compliant.       None   of   the   parties   have    established      that    the

Legislature's race-neutral maps violate the VRA.                   At most, the

parties    in   opposition   to    those   maps    raise    arguments   without

evidence.       In   fact,   the    Legislature     would    be    without    any

constitutional basis for maneuvering districts to hover closer

to 50% as was done by the Governor.               Such action would also be

contrary to Cooper v. Harris, 137 S. Ct. 1455, and Johnson v.

De Grandy, 512 U.S. 997.           In short, the Legislator's maps are

indisputably race-neutral, supported by the expert testimony and

evidence, and there is no detailed, local evidence in the record

to demonstrate they violate the VRA.                 The Governor, Senator

Bewley, BLOC, and CMS all drew districts on the basis of race

without the necessary proof that the Gingles preconditions were

satisfied and that the VRA required a race-based remedy.12                   Thus,

     12 The  dissenting    justices  conceded   that   there  is
insufficient proof of the Gingles preconditions to warrant a
race-based remedy.     Johnson v. Wis. Elections Comm'n, 400
Wis. 2d 626, ¶47 (reasoning that the court "cannot say for
certain on this record" that the VRA required the drawing of
seven majority-black districts on the basis of race); see also
Wis. Legislature v. Wis. Elections Comm'n, 142 S. Ct. at 1249
(citing that exact quote from the court's March 3 decision and
explaining that it was inadequate to support a race-based
remedy). They bemoan the lack of evidence in support of a race-
based remedy, noting that, to prove a VRA violation, parties
must rely on extensive "discovery, sworn affidavits, and
examination and cross-examination of witnesses and experts,"
which no party chose to provide.      Dissent, ¶¶184, 198 n.28.
They explain that the evidence in support of the Gingles
preconditions "has not been sufficiently tested through a proper
adversarial fact-finding process," and they conclude that we
"cannot   definitively   say   the  Gingles   preconditions  are
satisfied" in this case.        Id., ¶196.     When the Gingles
preconditions have not been met, we cannot hold that "the VRA
                                      42
                                                             No.     2021AP1450-OA



no maps other than the Legislature's maps satisfy the requisite

constitutional and legal requirements for adoption.

      2.     The Equal Protection Clause and Population Equality

      ¶60    As the court explained in our November 30 decision,

the Equal Protection Clause requires states to "make an honest

and good faith effort to construct districts, in both houses of

its legislature, as nearly of equal population as practicable."

Johnson, 399 Wis. 2d 623, ¶24 (quoting Reynolds, 377 U.S. at

577).      "Consistent with principles of federalism, states have

limited      flexibility        to   pursue     other     legitimate      policy

objectives,        such   as   'maintain[ing]    the    integrity    of   various

political subdivisions' and 'provid[ing] for compact districts

of contiguous territory.'"           Id., ¶26 (quoting Brown v. Thomson,

462   U.S.    at    842).      Population     equality   among     districts   is

measured by maximum population deviation, which is the "sum of

the percentage deviations from perfect population equality of

the most- and least-populated districts.                 For example, if the



require[s] [us] to move voters based on race." Wis. Legislature
v. Wis. Elections Comm'n, 142 S. Ct. at 1249-50; De Grandy, 512
U.S. at 1007 (stating that the Gingles preconditions are
"necessary").   While the dissent goes to great lengths to make
known its position on the "totality of the circumstances" and
the state of race relations in Wisconsin, we will not engage in
a debate on those issues that are not relevant to the inquiry
here under the law.    Only when all three Gingles preconditions
are established are we "direct[ed] to consider the totality of
the circumstances."   LULAC, 548 U.S. at 425.     Evidence of the
Gingles preconditions is insufficient on this record to warrant
a race-based remedy under the VRA.    Therefore, the totality of
the   circumstances  discussion   of  the   dissent   is   legally
insufficient to support the dissent's conclusion.

                                       43
                                                                   No.     2021AP1450-OA



largest   district       is     4.5%      overpopulated,     and         the   smallest

district is 2.3% underpopulated, the map's maximum population

deviation is 6.8%."            Evenwel v. Abbott, 578 U.S. 54, 60 n.2

(2016) (citation omitted).

    ¶61    Because the maps submitted by the Governor, Senator

Bewley,   BLOC,    and        CMS   are     eliminated      for    being       racially

motivated, we concentrate our review on the Legislature's maps.

In maximum population deviation, the Legislature's maps perform

exceptionally     well.         The    Legislature's        maps     recognize       the

sizable   population      shifts,      keep     Wisconsin    citizens          in   their

existing districts and also achieve population equality across

districts.      The Legislature's maximum population deviation is

.57% for the Senate and .76% for the Assembly.                     This is in line

with deviations accepted by federal courts.                   Wis. State AFL-CIO

v. Elections Bd., 543 F. Supp. 630, 639-42 (E.D. Wis. 1982)

(adopting maps with 1.2% deviation for the Senate and 1.74% for

the assembly); Prosser v. Elections Bd., 793 F. Supp. 859, 870-

71 (W.D. Wis. 1992) (labeling deviations below 1% as "margin[s]
of error" and adopting a map with a maximum population deviation

of .52%); Baumgart v. Wendelberger, Nos. 01-C-0121 & 02-C-0366,

unpublished slip op., 2002 WL 34127471 (E.D. Wis. May 30, 2002)

(adopting a map with a maximum population deviation of 1.48%).

These population shifts are also consistent with or better than

prior redistricting plans.                Baldus v. Members of Wis. Gov't

Accountability Bd., 849 F. Supp. 2d 840, 851 (E.D. Wis. 2012)

(2011 assembly districts were .76% and senate were .62%).


                                           44
                                                                      No.     2021AP1450-OA



       ¶62    Therefore,       we   conclude       that    the   Legislature's         maps

comply with the Equal Protection Clause's one person, one vote

requirement.

                        3.     The Wisconsin Constitution

       ¶63    "[T]he Wisconsin Constitution requires that districts

be compact, contiguous, and proportionally populated; they must

respect certain local political boundaries; and the districts

must    'nest'        three     assembly      districts        within       each   senate

district."       Johnson, 400 Wis. 2d 626, ¶34 (citing Wis. Const.

art. IV, §§ 3-5).             As explained above, we consider whether the

Legislature's         maps     comply    with       the     Wisconsin       Constitution

because       the     maps      proposed      by      the      other        parties    are

unconstitutionally race based.

       ¶64    Population equality and respect for local government

boundaries      are    closely      interlinked       in    Wisconsin       law.      Under

Article IV, Section 3 of the Wisconsin Constitution, legislative

districts      must     be    apportioned         "according     to    the    number    of

inhabitants."         Apportionment among districts must be "as close
an approximation to [exact population equality] as possible."

Johnson, 399 Wis. 2d 623, ¶28 (quoting Cunningham, 81 Wis. at

484).        The court has long recognized that perfect population

equality is not required, in large part due to requirements in

the     Wisconsin       Constitution         that    mapmakers         preserve       local

government boundaries.              Legislative districts must be of equal

population      "subject        only    to    (1)     practical        limitations      in

execution      of   this      principle,     and     (2)    precise     constitutional
restrictions        about     observance      of     governmental       boundaries       in
                                             45
                                                                No.     2021AP1450-OA



drawing district lines."        State ex rel. Reynolds v. Zimmerman,

22 Wis. 2d 544, 566, 126 N.W.2d 551 (1964); see also Cunningham,

81 Wis. at 485 (stating that population equality must be as

exact    as   possible,   but   also   noting      that       respect    for   local

government boundaries "is a most important restriction on the

power    of     the   legislature      to     make       an     apportionment").

Nonetheless, mapmakers do have a level of discretion in ensuring

population equality.      Johnson, 400 Wis. 2d 626, ¶36 n.20.

    ¶65       Under   Article   IV,     Section      4    of      the     Wisconsin

Constitution,     assembly   districts      must   "be    bounded       by   county,

precinct, town or ward lines."              Given federal one person, one

vote requirements, bounding every assembly district by county,

precinct,13 town, and ward lines may not be possible.                        Johnson,

399 Wis. 2d 623, ¶35 (citing Wis. State AFL-CIO, 543 F. Supp. at

635); see also 58 Wis. Att'y Gen. Op. 88, 91 (1969) ("In my

opinion the Wisconsin Constitution no longer may be considered

as prohibiting assembly districts from crossing county lines, in

view of the emphasis the United States Supreme Court has placed
upon population equality among electoral districts.").




    13 "In one of this court's seminal cases on redistricting,
Chief Justice Lyon explained a precinct was a form of local
government that ceased to exist when a part of Article IV of the
Wisconsin Constitution became fully operative." Johnson v. Wis.
Elections Comm'n, 400 Wis. 2d 626, ¶219 n.16 (Rebecca Grassl
Bradley, J., dissenting) (citing State ex rel. Attorney General
v. Cunningham, 81 Wis. 440, 520, 51 N.W. 724 (1892) (Lyon, C.J.,
concurring)). "Under Article IV, 'precinct' does not mean
election precinct." Id.

                                       46
                                                                                  No.     2021AP1450-OA



       ¶66     However, Article IV, Section 4 must be given "full

effect" to the extent it does not conflict with federal law.

See    H.    Rupert       Theobald,        Equal       Representation:                   A     Study   of

Legislative         and      Congressional             Apportionment               in         Wisconsin,

Wisconsin       Blue      Book      71,     72     (1970).              We    are        particularly

skeptical      of    town     and    ward        splits         because       "the       smaller       the

political subdivision, the easier it may be to preserve its

boundaries."            Johnson,          399    Wis. 2d 623,            ¶35;           see    also     60

Wis. Att'y Gen. Op. 101, 106 (1971) (explaining town and ward

lines   must     be       followed        "insofar         as     may    be       consistent          with

population          equality[.]").                 In       particular,                 "gratuitously

break[ing] up wards," the smallest political unit in the state,

makes little sense because they are "the basic unit of Wisconsin

state   government           for    voting       purposes.              You       vote        by   ward."

Prosser, 793 F. Supp. at 866.                      For voters in the same ward to

have        different        ballots        is        an        "inconvenience"                to      the

administration          of    elections          and       provides,         at     most,          nominal

"gain[s] in population equality[.]"                         Id.
       ¶67     The Legislature drew maps that comply with the federal

one person, one vote requirements.                          The Legislature's deviation

was .57% for the Senate and .76% for the Assembly.                                            Given how

low these deviations are, and how few local government splits

were included in the Legislature's maps, the Legislature's maps

are compliant with Wisconsin's equal apportionment requirements.

Wis. Const. art. IV, § 3.

       ¶68     On March 3, the court opined that the Governor's maps
complied with Wisconsin's equal apportionment requirements, and
                                                 47
                                                                        No.     2021AP1450-OA



his   deviations       were     almost       double     that    of     the     Legislature.

Johnson,    400    Wis.    2d    626,    ¶36       ("[T]he     Governor's        population

deviations——1.20% for the senate and 1.88% for the assembly——are

well under the deviations previously adopted by the legislature

and those prescribed by this court.").                        Deviations of .57% and

.76% are well within constitutional bounds.                             Furthermore, in

adopting    its    deviations,         the    Legislature        kept    the     number    of

local   government        divisions       low.          The    Legislature        split    53

counties    in    the     assembly,      and       it   split     52    municipalities,

including 16 towns.           In addition, the Legislature maintained 100

percent of all ward lines.

      ¶69   The Legislature's resulting number of splits fits well

within accepted historical practice.                     When federal courts drew

maps for the 1980, 1990, and 2000 censuses, they included a

similar number of local government splits as the Legislature's

maps.   Wis. State AFL-CIO, 543 F. Supp. at 636 (explaining that

"municipal splits [were] used sparingly," and adopting a map

with no ward splits); Prosser, 793 F. Supp. at 871 (selecting a
map with 115 municipality splits and no ward splits); Baumgart,

unpublished slip op., 2002 WL 34127471, at *7 (adopting a map

with 50 municipality splits and no ward splits).                              Further, when

the 2011 maps were enacted, they had 58 county splits and 78

municipality splits, including 30 town splits, in the assembly.

Therefore,       the    record     affirmatively              demonstrates       that      the

Legislature       retained       low     population           deviations       while      also

limiting divisions of local governments.                       The Legislature's maps


                                              48
                                                                          No.    2021AP1450-OA



sufficiently          respect      local     government       boundaries          under     the

Wisconsin Constitution.                Wis. Const. art. IV, § 4.

       ¶70     The       Legislature       has      satisfied       the     remainder        of

Wisconsin's constitutional requirements.                      The assembly districts

are contiguous and sufficiently compact.14                         Wis. Const. art. IV,

§ 4.        Both     senate      and     assembly    maps    include        single       member

districts,         and    assembly        districts    are      not    divided       in    the

formation of senate districts.                     Wis. Const. art. IV, §§ 4, 5.

In all, the Legislature's senate and assembly maps comply with

the Wisconsin Constitution.

                                     B.    Least Change

       ¶71     In its November 30 decision, the court stated that it

would         not          tread          "further          than          necessary          to

remedy . . . deficiencies" of the current maps.                                 Johnson, 399

Wis. 2d 623, ¶64.             The court's selection would be driven by a

decision       on        which     map     "comport[s]        with        relevant        legal

requirements"            while     still     "reflect[ing]          the     least        change

necessary."          Id., ¶72.
       ¶72     The       Legislature       adopted     minimal         changes       to     the

existing maps while still complying with federal and state law.

While other parties also limited changes to the existing maps,

they        failed       to      comply     with      federal         Equal       Protection

requirements.            No other maps comply with all legal requirements.

The    Legislature's          maps     address      malapportionment            in   a    least

       "We
       14    have   never  adopted  a   particular  measure   of
compactness, but the constitutional text furnishes some latitude
in meeting this requirement." Johnson, 399 Wis. 2d 623, ¶37.

                                              49
                                                            No.    2021AP1450-OA



changes way.      Therefore, the Legislature's maps are our least

change selection.

                            III.    CONCLUSION

    ¶73    Upon    review    of     the   record,     we     conclude        that

insufficient   evidence     is    presented   to   justify    drawing       state

legislative districts on the basis of race.               The maps proposed

by the Governor, Senator Bewley, BLOC, and CMS are racially

motivated and, under the Equal Protection Clause, do not survive

strict    scrutiny.    By    contrast,    the      maps    proposed    by     the

Wisconsin Legislature are race neutral.            The Legislature's maps

comply with the Equal Protection Clause, along with all other

applicable federal and state legal requirements.                  Further, the

Legislature's maps exhibit minimal changes to the existing maps.

Therefore, we adopt the state senate and assembly maps of the

Legislature for the State of Wisconsin.

    By the Court.—Relief granted.




                                     50
                                                                        No.    2021AP1450-OA.rgb


      ¶74    REBECCA GRASSL BRADLEY, J.                    (concurring).

      "Justice is pictured blind and her daughter, the Law,
      ought at least to be color-blind."
Brief for Plaintiff in Error, Plessy v. Ferguson, 163 U.S. 537

(1896) (No. 210), 1893 WL 10660, at *19.                                This redistricting

cycle proceeded in a manner heavily focused on color, supposedly

for   remedial      purposes,          but      accomplishing       nothing       but      racial

animosity as showcased by the dissent's race-baiting rhetoric

and condescension toward people of color.

      ¶75    I     join        the    majority         opinion     in     full       and    write

separately to expound on the primacy of color-blindness in Equal

Protection jurisprudence.                  Based on the record in this case, the

Constitution mandates a color-blind remedy for the protection of

all citizens, irrespective of color.                       I also write to provide a

thorough     examination              of     this      redistricting           cycle,       which

demonstrates        why    the       United      States     Supreme       Court       summarily

rejected the maps selected by a majority of this court:                                    those

race-based        maps,    which        were     drawn    by     Governor        Tony      Evers,

violate     the    Constitution            by    insidiously       sorting       people      into

districts    based        on    the     color     of    their    skin.         The    Wisconsin

Legislature drew its maps without regard to race——the only party

to do so——therefore, I respectfully concur with the majority's

decision to select them.

                      I.        OUR COLOR-BLIND CONSTITUTION

      ¶76    The     United          States       Supreme        Court        rejected      Homer

Plessy's     argument            that       racial       segregation           violates       the
Fourteenth Amendment, to its everlasting shame.                                 Plessy exists

in our nation's history as a stain, dishonoring America's quest
                               1
                                                                      No.    2021AP1450-OA.rgb


for    equality      under          the   law    for    all,    which       began    with    the

founding.           See        The    Declaration        of     Independence         para.    2

(U.S. 1776) ("We hold these truths to be self-evident, that all

men are created equal[.]"); see also Wis. Const. art. I, § 1

("All people are born equally free and independent, and have

certain inherent rights; among these are life, liberty and the

pursuit of happiness; to secure these rights, governments are

instituted, deriving their just powers from the consent of the

governed.").        At times, the United States has strayed from this

sacred principle, often on the basis of sham social science of

the day promoting the repugnant notion that people of different

races would be better off if the law distinguished between them.

See State v. Roberson, 2019 WI 102, ¶43, 389 Wis. 2d 190, 935

N.W.2d 813      ("Social             science     often    embodies          the     subjective

beliefs of the time.                  When these beliefs become enshrined as

constitutional        law,       they     have    a    long-lasting         impact    even    if

proved     incorrect           at     a   later       date. . . .        Plessy       embodied

abhorrent      social           beliefs         regarding       the     superiority          and
inferiority of people based on race.                           This belief then became

law through United States Supreme Court decision-making that was

purporting to interpret the United States Constitution.                               It took

more    than   half       a     century     to       correct    course      because     it   is

difficult      to   overturn          constitutional          precedent.").           Allowing

social    science         to    infect      constitutional        analysis          inevitably

"result[s] in grave abuses of individual rights and liberty."

State v. Brown, 2020 WI 63, ¶46, 392 Wis. 2d 454, 945 N.W.2d 584
(Rebecca    Grassl        Bradley,        J.,     concurring),        cert.       denied,    141

                                                 2
                                                               No.   2021AP1450-OA.rgb


S. Ct. 881.       "Deplorable decisions such as Plessy v. Ferguson

and Buck v. Bell were rooted in evil concepts supported by social

science     and   elitist     mores   antithetical        to   the    Constitution.

Ascertaining and faithfully applying the original meaning of the

Constitution's       words    precludes       appalling    social     science-based

notions of the day from infecting constitutional analysis.                         Only

the Constitution can serve as reliable bulwark of the rights and

liberty of the people."          Roberson, 389 Wis. 2d 190, ¶86 (Rebecca

Grassl Bradley, J., concurring).

      ¶77    Despite the United States Supreme Court's approval of

racial segregation in Plessy, the words of Justice Harlan, the

lone dissenter, ultimately prevailed:

      [I]n view of the constitution, in the eye of the law,
      there is in this country no superior, dominant, ruling
      class of citizens.     There is no caste here. Our
      constitution is color-blind, and neither knows nor
      tolerates classes among citizens. In respect of civil
      rights, all citizens are equal before the law.     The
      humblest is the peer of the most powerful.     The law
      regards man as man, and takes no account of his
      surroundings or of his color when his civil rights as
      guaranteed by the supreme law of the land are
      involved.   It is therefore to be regretted that this
      high tribunal, the final expositor of the fundamental
      law of the land, has reached the conclusion that it is
      competent for a state to regulate the enjoyment by
      citizens of their civil rights solely upon the basis
      of race.
163 U.S. at 559 (Harlan, J., dissenting) (emphasis added).                           As

Justice     Harlan     understood,      "[t]he    moral    imperative       of    race

neutrality is the driving force of the Equal Protection Clause."

Johnson v. De Grandy, 512 U.S. 997, 1029 (1994) (Kennedy, J.,
concurring in part and concurring in the judgment) (quoting City

of   Richmond     v.   J.A.    Croson     Co.,    488     U.S. 469,     518      (1989)
                                          3
                                                                      No.    2021AP1450-OA.rgb


(Kennedy,      J.,       concurring     in        part    and        concurring          in    the

judgment)).        "As a general matter, the sorting of persons with

an intent to divide by reason of race raises the most serious

constitutional questions."              Id.       "Therefore, as a general rule,

all race-based government decisionmaking——regardless of context—

—is   unconstitutional."              Parents       Involved         in     Cmty.    Schs.      v.

Seattle Sch. Dist. No. 1, 551 U.S. 701, 752 (2007) (Thomas, J.,

concurring).

      ¶78     As     a    legal       concept,        color-blindness               is        often

misunderstood.           See      generally       Peter   C.    Myers,        The    Case       for

Color-Blindness, First Principles, Sept. 2019, at 1.                                Judges can

certainly consider whether a particular government action has

had     a     disparate        impact     on        minorities——our             color-blind

Constitution         does      not    countenance         ignoring            incidents         of

discrimination.             See    Parents     Involved         in    Cmty.     Schs.,          551

U.S. at 772 n.19.            Under a color-blind approach, however, this

court may not order a remedy that purports to address racial

discrimination by discriminating on the basis of race.                                         The
Constitution prohibits this court from sorting people on the

basis of their race.               See Holder v. Hall, 512 U.S. 874, 894–96

(1994) (Thomas, J., concurring in the judgment) (explaining the

"first generation" of Voting Rights Act (VRA) litigation focused

on laws inhibiting ballot access, such as "literacy tests," but

over time, the scope of the act was reinterpreted to permit

"vote       dilution"       claims,      which        present         tougher         remedial

problems).



                                              4
                                                                           No.      2021AP1450-OA.rgb


      ¶79     The idea that a minority group's voting power has been

diluted necessarily requires a subjective inquiry into the share

of the vote to which that group is entitled.                                   See id. at 892.

Such an inquiry represents a significant departure from the idea

of    "one        person,        one       vote,"       a     concept         premised       on   the

uncontroversial axiom that each person, as an individual, is

entitled      to       "political          equality[.]"             Gray      v.     Sanders,      372

U.S. 368, 381 (1963) ("The conception of political equality from

the     Declaration           of       Independence,           to       Lincoln's       Gettysburg

Address,          to    the          Fifteenth,         Seventeenth,            and     Nineteenth

Amendments can mean only one thing——one person, one vote.").

      ¶80     The strong evidence necessary to establish the Gingles

preconditions ensures a collection of individuals can be fairly

deemed,      in    fact,      a      community.             Communities        of     interest    are

sometimes         protected          as    a     traditional        redistricting           criteria.

See Johnson v. Wis. Elections Comm'n (Johnson I), 2021 WI 87,

¶83, 399 Wis. 2d 623, 967 N.W.2d 469 (Hagedorn, J., concurring).

When the Gingles preconditions are clearly established, a race-
based     redistricting                   plan     provides         a     shield        protecting

communities of interest as opposed to remedy devised solely on

the   basis       of    race.             Unlike    race-based          plans,       acknowledging

people's voluntary association with one another does not offend

individual dignity.                   So long as communities of interest (or

their individual members) are not treated differently on the

basis of race, the Fourteenth Amendment is not offended.

      ¶81     Imposing           a     race-based           redistricting           plan,     without
strong    evidence          of       necessity,         endorses        the    stereotype         that

                                                    5
                                                                        No.   2021AP1450-OA.rgb


people    of    the        same    race      must      think     alike       and    must    think

differently than people of other races.                          See Holder, 512 U.S. at

903.     Governor Evers' plan, adopted by this court on March 3,

imposed "distinctions . . . based upon race and color alone,"

which is "the epitome of that arbitrariness and capriciousness

constitutionally impermissive under our system of government."

Brief for Appellants, Brown v. Bd. of Educ., 347 U.S. 483 (1954)

(No. 1), 1952 WL 82041, at *6–7 (authored in part by Thurgood

Marshall) (citation omitted).

       ¶82     In    addition          to     harming         individual      dignity,          this

redistricting         cycle       is     replete       with      examples      of     the       harm

inflicted on all people when courts assume, without a strong

evidentiary         basis,    that       the      Equal       Protection      Clause       of    the

Fourteenth          Amendment          tolerates          a     particular          method        of

affirmative         action.        See       Wis.     Legislature       v.    Wis.    Elections

Comm'n, 595 U.S. __, No. 21A471, slip op., at 5 (Mar. 23, 2022)

(per curiam) (explaining "the institution that makes the racial

distinction         must    have       had    a     'strong     basis    in        evidence'      to
conclude that remedial action was necessary, 'before it embarks

on an affirmative action program."                        (quoting Shaw v. Hunt, 517

U.S. 899, 910 (1996)).                 Drawing people into districts based on

race for the purpose of competing as members of a racial group

for    political       power       is        antithetical        to     achieving       a       more

pluralistic society.               "The way to stop discrimination on the

basis of race is to stop discriminating on the basis of race."

Parents Involved in Cmty. Schs., 551 U.S. at 748 (plurality).
"[S]tate entities may not experiment with race-based means to

                                                  6
                                                                              No.    2021AP1450-OA.rgb


achieve ends they deem socially desirable."                                    Id. (Thomas, J.,

concurring).

       ¶83           The    inconclusive             pseudo-science          presented        to    this

court fell far short of justifying race-based redistricting, as

the majority opinion thoroughly explains.                               It amounted to little

more than selectively-cited election data, which appears to have

been researched only after-the-fact.                             That is to say, mapmakers

seem       to    have       used       racial    stereotypes,          not    legitimate           social

science, to heuristically draw maps that segregated people based

on race.              No such "shortcuts"1 are allowed for proponents of

race-based redistricting as a remedy for past discrimination.

See United Jewish Orgs. of Williamsburgh, Inc. v. Carey, 430

U.S. 144, 184 (1977) (Burger, C.J., dissenting) ("The record is

devoid          of    any       evidence      that     the   65%   figure           was   a   reasoned

response to the problem of past discrimination.                                      It is, rather,

clear that under the time pressure of upcoming elections, and

'in an atmosphere of hasty dickering,' the New York Legislature

simply       accepted            the    standard       formula     from      the      Department      of
Justice          and       treated       it     as    mandatory."            (internal         citation

omitted)).

       ¶84           The    dissent's         ambitious      attempt      to    paint         Milwaukee

County as the Jim Crow-era South reflects "an effort to cast out

Satan by Beelzebub."                    Frederick Douglass, Speech, The Blessings

of Liberty and Education (Sept. 3, 1894).                                     The dissent would

remedy       what          it   perceives       as     racial    disparities           by     literally

"draw[ing]            lines       between       the     white    and    the         black"     with   no

       1   Dissent, ¶161.

                                                       7
                                                        No.    2021AP1450-OA.rgb


apparent   recognition      that    doing   so   replaces     one    devil   with

another.     See id.       A closer examination of this redistricting

cycle and how the VRA can be misused illustrates the problem.

                        II. BACKGROUND:
  Governor Evers' People's Maps Commission, How It Might Have
  Harmed Minority Communities in Milwaukee, and His "New" Plan

    ¶85 [A]t least the Republican map goal was not to
    decimate the voices of the Black and Brown communities
    of Wisconsin. . . .     I can see the agenda, Mr.
    Speaker.   And the agenda is to dilute and crack and
    cancel out the voice of minority communities.     It's
    regressive.   Just to create more Democratic seats.
    There is the intent, Mr. Speaker.
Wisconsin Assembly Floor Session, at 2:15:09 (Nov. 11, 2021)

(statement    of    Rep.   Sylvia   Ortiz-Velez    (Assemb.     District      8)),

https://wiseye.org/2021/11/11/wisconsin-state-assemblyfloor-

session-42.

    ¶86      The people have a "right to know" what happened this

redistricting cycle.        See Hawkins v. WEC, 2020 WI 75, ¶14, 393

Wis. 2d 629,       948   N.W.2d 877   (Roggensack,     C.J.,        dissenting).

Unfortunately, media coverage on this case, like on so many

others, has been skewed by partisan pundits disappointed in the
"results."     See Johnson I, 399 Wis. 2d 623, ¶78 (majority op.)

(quoting     Patience      Drake    Roggensack,    Tough      Talk     and    the

Institutional Legitimacy of Our Courts, Hallows Lecture (Mar. 7,

2017), in Marq. Law., Fall 2017, at 45, 46).                See generally Tah

v. Global Witness Publishing, Inc., 991 F.3d 231, 255 (D.C. Cir.

2021) (Silberman, J., dissenting in part) ("There can be little

question that the overwhelming uniformity of news bias in the
United States has an enormous political impact. . . .                        [T]he


                                       8
                                                                    No.    2021AP1450-OA.rgb


press   and      media     do     not    even      pretend     to    be     neutral     news

services.").

    ¶87     One media outlet went so far as to run a subheadline

attacking     the       motives    of    the       nation's    highest       court:     "The

justices [of the United States Supreme Court] are concerned that

Wisconsin's legislative maps may give too much political power

to Black people."              Ian Millhiser, Black Voters Suffer Another

Significant Loss in the Supreme Court, Vox (Mar. 23, 2022),

https://www.vox.com/2022/3/23/22993107/supreme-court-wisconsin-

race-gerrymander-voting-rights-act-legislature-elections-

commission.            Worse    still,    while       accusing       the     justices    of

indulging     an    "inflammatory        assumption,"          specifically,       "[t]hat

legislative maps with fewer Black-majority districts are often

preferred to those that give more power to Black voters," the

author made an inflammatory assumption of his own, seemingly

designed    to     foster      racial    tension.        See    id.;       see   also   Mark

Joseph Stern, The Supreme Court's Astonishing, Inexplicable Blow

to the Voting Rights Act in Wisconsin, Slate (Mar. 23, 2022),
https://slate.com/news-and-politics/2022/03/supreme-court-

voting-rights-shredder-wisconsin.html.

    ¶88     For context, in the early 2000s, Wisconsin had divided

government.            Republicans      controlled       the    assembly,        Democrats

controlled       the    senate,    and    Governor      James       Scott    McCallum,     a

Republican, controlled the executive branch.2                             The Legislature


    2  Legis. Reference Bureau, Profile of the 2001 Wisconsin
Legislature,   Wis.   Br.   01-3,   at  1–2   (Jan.   3,   2001),
http://lrbdigital.legis.wisconsin.gov/digital/collection/p16831c
oll2/id/1073.

                                               9
                                                                    No.    2021AP1450-OA.rgb


did    not    adopt   a    redistricting           plan;    a    federal        court   redrew

Wisconsin's state legislative maps.                        Baumgart v. Wendelberger,

No. 01-C-0121, 2002 WL 34127471, at *1, 8 (E.D. Wis. May 30,

2002) (per curiam).              Jim Doyle, a Democrat, became governor in

2003.     In 2009, Republicans lost control of the assembly.                                At

this time, Democrats gained what is known in political parlance

as a "trifecta":           they had control of both houses of the state

legislature, as well as the executive branch.

       ¶89     In 2007 and again in 2009, a few Democrats introduced

a   joint     resolution,        which   would       have       begun     the    process   of

amending the Wisconsin Constitution to significantly alter how

district lines are drawn.              They did not succeed, leaving Article

IV, Section 3 of the Wisconsin Constitution unchanged:

       The   members  of  the  assembly  shall  be   chosen
       biennially, by single districts, on the Tuesday
       succeeding the first Monday of November in even-
       numbered years, by the qualified electors of the
       several districts, such districts to be bounded by
       county, precinct, town or ward lines, to consist of
       contiguous territory and be in as compact form as
       practicable.
The    2007    proposal     would      have    created       a   "state     redistricting

board,"       composed     of    the   attorney         general,    the     secretary      of

state, the state treasurer, the state superintendent of public

instruction, and one member appointed by this court.                                Analysis

Legis. Reference Bureau, 2007 Assemb. J.R. 63.                             It also would

have    "define[d]        demographic     and       political      standards        for    the

drawing of legislative districts and establishe[d] a procedure

for the drawing of legislative districting."                              Id.       The 2009
proposal      would   not       have   created      a   board,     but     it     would   have

                                              10
                                                          No.    2021AP1450-OA.rgb


circumscribed the "criteria" the Legislature could consider when

drawing     districts.      Analysis     Legis.      Reference    Bureau,    2009

Assemb. J.R. 29.

      ¶90    Neither resolution received a floor vote even though

Democrats controlled the senate in 2007 and 2008 (but, by a

small margin, not the assembly) and controlled both chambers in

2009.      When Democrats had a trifecta, they maintained the status

quo, i.e., allowing the Legislature substantial discretion to

draw lines subject to gubernatorial veto.3

      ¶91    Under   the   2002    court-drawn     map,   Republicans       gained

control of the Legislature in 2011.               That same year, Wisconsin

elected     Republican     Scott   Walker    governor.      The     Republican-

controlled Legislature drew state legislative districts in the

manner prescribed by Article IV, Section 3, which the governor

signed.     2011 Wis. Act 43.

      ¶92    In 2018, Republicans lost their trifecta.                 Wisconsin

elected a Democrat, Tony Evers, to serve as governor.                     On the

eve   of    the   2020   redistricting      cycle,    Governor    Evers   signed
Executive Order No. 66 creating the "People's Maps Commission"

(PMC), tasked with drawing redistricting maps.4             Wis. Exec. Order

      3This court's precedent, prohibiting the Legislature from
enacting   state  legislative   redistricting  plans  by   joint
resolution, does not comport with the Wisconsin Constitution and
should be revisited. See Johnson v. Wis. Elections Comm'n, 2022
WI 14, ¶¶253–59, 400 Wis. 2d 626, __ N.W.2d __ (Rebecca Grassl
Bradley, J., dissenting), summarily rev'd sub. nom. Wis.
Legislature v. Wis. Elections Comm'n, 595 U.S. __, No. 21A471,
slip op. (Mar. 23, 2022) (per curiam).
      4Governor Evers referred this court to both Executive Order
No. 66 and the PMC's public website, specifically the "Hearings
& Meetings" page.

                                       11
                                                              No.    2021AP1450-OA.rgb


No.    66    (2020).     Never        mind    the    Wisconsin       Constitution's

"textually demonstrable . . . commitment" of the duty and power

to redistrict the state to the Legislature——without any mention

of the executive.            Johnson I, 399 Wis. 2d 623, ¶51 (quoting

Baker v. Carr, 369 U.S. 186, 217 (1962)).

       ¶93   This   commission    was        "the   People's"       in    name   alone.

Regardless of its title, Governor Evers, pursuant to the statute

he used to create the PMC, retained plenary control over it.

Wisconsin     Stat.    § 14.019(1)      (2019–20)5      states,          "[u]nder       the

general powers of the office of the governor the governor may,

by    executive     order,    create    nonstatutory         committees       in      such

number and with such membership as desired, to conduct such

studies and to advise the governor in such matters as directed."

Section      14.019(1)(a)     continues,        "[p]ersons      appointed          to     a

nonstatutory      committee     may    be     removed   or     replaced,         or     the

committee may be abolished, by the governor at pleasure."                                As

the plain text of the authorizing statute indicates, the PMC was

in no way an independent or non-partisan commission.6

       All subsequent references to the Wisconsin Statutes are to
       5

the 2019–20 version.

       So-called "independent" or "non-partisan" redistricting
       6

commissions have been subject to substantial criticism, even by
commentators who decry partisan gerrymandering.     Kevin Reyes,
Note,    Redistricting    or   Rethinking?    Why    Proportional
Representation May Be a Better Solution than California's
Independent Commission, S. Cal. Interdisciplinary L.J. 655, 659–
61 (2011).   The California Citizens Redistricting Commission is
an oft-cited example. Under its handiwork, in 2014, Democratic
congressional candidates received 57% of the vote statewide, but
won 73.6% of the seats (39 of 53). Andrew Spencer, Christopher
Hughes & Rob Richie, Escaping the Thicket:     The Ranked Choice
Voting Solution to America's Districting Crisis, 46 Cumb. L.
Rev. 377, 388 (2016).
                                         12
                                                             No.   2021AP1450-OA.rgb


    ¶94     Governor Evers ordered the PMC to "prepare proposed

maps for the Legislature to consider" which "shall, whenever

possible":

    a.     Be free from partisan bias and partisan advantage;

    b.     Avoid diluting or diminishing                minority votes,
           including through the practice              of "packing" or
           "cracking";

    c.     Be compact and contiguous;

    d.     Avoid splitting wards and municipalities;

    e.     Retain the core populations in each district;

    f.     Maintain traditional communities of interest;

    g.     Prevent voter disenfranchisement.
Exec. Order No. 66, at 2 (emphasis added).                His instruction to

"[r]etain the core populations in each district" is particularly

striking given the governor's attacks on the legitimacy of the

least-change       approach.      In    a    press   release       following   this

court's    November    30,     2021   decision    adopting     the    least-change

approach, he stated, "I urged the Wisconsin Supreme Court to

consider     the    maps   prepared     by    a   nonpartisan        redistricting

commission,    and    it's     unfortunate    the    Wisconsin      Supreme    Court

rejected those maps and decided they will only consider maps




                                        13
                                                         No.   2021AP1450-OA.rgb


that make minimal changes from the gerrymandered maps we have

now[.]"7

     ¶95    The    PMC   created   a     memorandum    explaining         how   it

understood Governor Evers' order.            Among other considerations,

it promised to comply with relevant laws, including the VRA.8

The PMC produced final recommendations at the eleventh hour, too

late for thorough analysis before the Legislature was scheduled

to consider the maps it created.9                 See Written Testimony of

Speaker    Robin   J.    Vos,   Joint    Public    Hearing     of   the    Senate

Committee on Government Operations, Legal Review, and Consumer

Protection and the Assembly Committee on State Affairs, at 4

(Oct.                               28,                                    2021),

     7 Press Release, Gov. Evers Submits New Redistricting Maps
Using "Least Change" Approach Pursuant to Court Order, Office of
the    Governor,    State    of    Wis.    (Dec.    15,    2021),
https://content.govdelivery.com/accounts/WIGOV/bulletins/3010fc.
Notwithstanding Governor Evers' goal for the PMC to "[r]etain
the core populations in each district," Attorney General Josh
Kaul, a Democrat, declared, "[f]or a court to rule that a court-
drawn map must be based on an extreme partisan gerrymander
[i.e., the 2011 maps] is simply stunning."     Press Release, AG
Kaul Issues Statement on Wisconsin Supreme Court Redistricting
Decision              (Nov.               30,              2021),
https://www.doj.state.wi.us/sites/default/files/news-
media/11.30.21_Redistricting.pdf.
     8 Memorandum from the People's Maps Commission, Criteria for
Drawing   Districts,  at   2   (last  visited   Apr.  4,   2022),
https://evers.wi.gov/Documents/PMCCriteriaMemoFINAL.pdf.
     9 Governor Evers held a press conference on November 2, 2021
releasing the final recommendations of the PMC.              News
Conference, Gov. Evers on People's Maps Commission Final Maps
Submissions (Nov. 2, 2021), https://wiseye.org/2021/11/02/news-
conference-gov-evers-on-peoples-maps-commission-final-map-
submissions/.   At this point, the legislative process was far
along, so many legislators had already begun to evaluate the
PMC's drafts——not their final work product.

                                        14
                                                     No.    2021AP1450-OA.rgb


https://docs.legis.wisconsin.gov/misc/lc/hearing_testimony_and_m

aterials/2021/sb621/sb0621_2021_10_28.pdf         ("[T]he       draft   maps

released    by   the   commission     contained   inconsistent     district

numbering making our analysis difficult.").         The PMC's maps were

of   such   questionable   fairness    and   legality,   many   members   of

Governor Evers' party disavowed them.

      ¶96   Notwithstanding Governor Evers' arguments before this

court for maximizing the number of majority-minority districts,

the PMC proposed maps with only three Black majority districts:

two in the assembly and one in the senate.10         Governor Evers' own

commission proposed eliminating four Black majority districts in

the assembly and one in the senate; nevertheless, Governor Evers

told this court and the United States Supreme Court that the

failure to add a Black majority district in the assembly would

violate the VRA.11     Governor Evers' commission also significantly

      10People's Maps Commission Final Map Submissions (PMC's
Final Maps), The People's Maps Commission (updated Nov. 3,
2021),        https://govstatus.egov.com/peoplesmaps/work-records
(click "District Link Here" for either the "Assembly Map" or the
"Senate Map"; then click "Evaluation"; then click "Population by
Race").

       During an executive session of the Senate Committee on
      11

Government Operations, Legal Review, and Consumer Protection,
the chairman, Senator Duey Stroebel, noted the PMC's assembly
map had significantly fewer majority-minority districts than the
Legislature's proposal; Democratic committee members had no
response.   Executive Session of the Wisconsin Senate Committee
on Government Operations, Legal Review, and Consumer Protection,
at 12:37 (Nov. 4, 2021) (statement of Senator Duey Stroebel
(Sen.   District    20)),    https://wiseye.org/2021/11/04/senate-
committee-on-government-operations-legal-review-and-consumer-
protection-9/ ("[T]he last item would be majority-minority
districts.    SB [621], six Black . . . assembly and two Black
senate. . . .        People's      Maps       Commission,      two
Black . . . assembly, one Black senate[.]").
                                      15
                                                          No.   2021AP1450-OA.rgb


reduced the Hispanic population in the one of the two Hispanic

majority districts that a federal court held were necessary for

VRA   compliance——although      it   did   keep    the   Hispanic     population

above a majority.     Specifically, the PMC drew the district with

a Hispanic population of approximately 63.3%.12                  The Hispanic

voting-age    population    (HVAP)    in    that    district     is   currently

67.2%.13

      ¶97    The PMC expressed little concern about the VRA.14                 A

substantial     portion    of   the    public      hearing      discussed    the

purported     harms   of    partisan       gerrymandering,        not     racial


     Senator Stroebel also noted the similarity between the
criteria established by Executive Order No. 66 and 2021 Senate
Joint Resolution 63, which established the criteria the
Legislature used.   Both sets of criteria included, among other
things, core retention.   Compare Wis. Exec. Order No. 66, at 2
(2020) ("whenever possible . . . [r]etain the core populations
in each district"), with 2021 S. J.R. 63 ("Retain as much as
possible the core of existing districts").     Democrats had no
response.

       PMC's Final Maps.
      12                    I assume              the PMC used voting-age
population, although whether it did               so is unclear from its
public website.

       The PMC would have slightly increased the Hispanic
      13

population in the other Hispanic majority district; however,
that district would have had less than a 60% Hispanic population
nonetheless.

       People's Maps Commission Online Public Hearing | 4th
      14

Congressional District (PMC's VRA Hearing), YouTube (Jan. 14,
2021), https://www.youtube.com/watch?v=qdagL0feabA&t=2s.    Based
on the PMC's final report, other public hearings may have
discussed the VRA, but this particular hearing was the only one
designated for discussion of the VRA.         The People's Maps
Commission, Final Report and Maps of the People's Maps
Commission,              at               A6              (2021),
https://evers.wi.gov/Documents/PMC/PMC_Report_Final_Full-
compressed%20(2).pdf.

                                      16
                                                               No.    2021AP1450-OA.rgb


gerrymandering——in fact, it permeated the entire commentary of

one of the speakers.15

       ¶98      The commissioners admitted their inexperience in this

area     of    law.      Although    the    PMC   invited    two     attorneys,   both

acknowledged they lacked competence to give legal advice about

the VRA.         These speakers described the VRA as a "passion" but

admitted primarily practicing other areas, such as employment

law.16        Notably, one of the commissioners asked the speakers if

the      PMC's     plans     could     be     "misconstrued"         as    a   "racial

gerrymander," to which the answer was, "I guess it could be."17

       ¶99      No Democrat in the assembly was willing to introduce

the    PMC's     maps.      See     Wisconsin     Assembly    Floor       Session,   at

1:35:30 (statement of Speaker Robin J. Vos).                       Speaker Robin J.

Vos, a Republican, did so.                  On the assembly floor, Democrats

castigated       Governor    Evers    for    placing   the    Democratic       Party's

goals above minority communities' needs.

       ¶100 Representative Sylvia Ortiz-Velez, a Latina Democrat

from Milwaukee County, rose for the first time in her tenure to


       The speaker discussed, among other things, Gill v.
       15

Whitford,  585   U.S. __,  138  S. Ct. 1916   (2018),  and  the
"efficiency gap," which is a purported way to measure the
partisan fairness of a redistricting plan that was at the heart
of Gill.
       16   PMC's VRA Hearing, at 1:39:14.

       Id. at 1:25:01.
       17                 From the commissioner's question, it
appears the PMC (or at least some of its members) thought it
could simply relabel the consideration of "race" as the
consideration of a "community of interest." Labelling does not
fix the problem.      Only if the Gingles preconditions are
satisfied may the treatment of a racial group as a community of
interest be lawful.

                                            17
                                                               No.   2021AP1450-OA.rgb


voice her concerns.        "[A]t least the Republican map goal was not

to decimate the voices of the Black and Brown communities of

Wisconsin,"    she    stated.         Id.    at   2:15:09    (statement        of   Rep.

Sylvia Ortiz-Velez).          Among her concerns, she identified the

PMC's proposed reduction of the HVAP in at least one Hispanic

majority    district.         She     explained      the    Hispanic        population

typically     has    low   voter      turnout     and   some     members       of    the

community   are     counted     for    census     purposes     even        though   they

cannot vote.18      Id. at 2:11:35.

       ¶101 Representative Ortiz-Velez also said the PMC's maps

"promote[] a white supremacy agenda that says it's okay for

other folks . . . who we don't choose to rule over us and make

decisions for us."         Id. at 2:16:01.          She noted the PMC's maps

were    "unconstitutional       for    several      reasons,"        and    "[w]e    can

litigate that in the courts.                We know there's a third branch.



       18Standing alone, low turnout is an unlawful basis for
drawing a majority-minority district. The VRA guarantees equal
opportunity, not equal success.     United States v. Euclid Sch.
Bd., 632 F. Supp. 2d 740, 763 (N.D. Ohio 2009) ("That being
said, there is no right under the Voting Rights Act to win;
there is, rather, a right to meaningfully compete.      While the
effects of long-standing electoral discrimination on voter
turnout are undeniable, there is assuredly some point at which
potential voters must themselves come to the polls.       This is
likely the reason that four of the five courts previously to
consider the threshold of exclusion employ VAP in their
treatment of the concept, as opposed to a consideration of
historical   turnout."      (internal   citation  and   citations
omitted)).   Increasing the minority population in a district
solely in response to low turnout actually has the troubling
consequence of "artificially cap[ping]" minority voting power.
Id. at 765. The remedy for low turnout——packing minority voters
into fewer districts——necessarily reduces the power the minority
group could have if its members turned out at a higher rate.

                                            18
                                                          No.    2021AP1450-OA.rgb


And   we'll    get   our    justice   there   because   the     law   is   on    our

side[.]"      Id. at 2:15:30.         According to Rep. Ortiz-Velez, the

PMC had "dilute[d] and crack[ed] and cancel[ed] out the voice of

minority      communities. . . .       Just    to   create    more    Democratic

seats."       Id. at 2:16:44.         She said similar Democratic Party

plans   were    being      proposed   and    adopted   nationwide.         Id.    at

2:18:00.

      ¶102 Of particular frustration to Rep. Ortiz-Velez was the

manner in which she and other members of minority communities

had been treated by the executive branch:

      We were shut out of the process by the executive
      branch. We tried, Mr. Speaker. There was a concerted
      effort by the executive branch to lock us out of the
      process so we couldn't act as a check.     I want the
      record to reflect that many members of this body, and
      at least one member of the Senate, Senator Lena
      Taylor, have repeatedly tried to stop this injustice
      before it happened.    Including myself, Mr. Speaker.
      We tried many times speaking with the Governor's
      Office and the People's Maps Commission to address our
      concerns, and we were basically dismissed, gaslighted,
      and ignored.
Id. at 2:19:46.            On this point, she concluded, "Mr. Speaker
there was a significant lack of responsiveness on [the] part of

the elected officials to the particular needs of the members of

a minority group."         Id. at 2:20:23.

      ¶103 Representative LaKeshia Myers, a Black Democrat from

Milwaukee County, spoke next.           She said, "[t]his body is based

off population.       So I know I didn't teach math, but if you got

almost 100 and you got 6.4 that sounds like it should be six

seats."    Id. at 2:38:06 (Rep. LaKeshia Myers (Assemb. District



                                        19
                                                              No.   2021AP1450-OA.rgb


12)).      Because the PMC's proposed assembly map proposed only

two, she strongly encouraged her colleagues to vote against it.

    ¶104 Representative Marisabel Carbrera, a Latina Democrat

from Milwaukee County, voiced similar concerns:

    Mr. Speaker, you said a few moments ago the following
    about the People's Maps Commission's Maps.        Its
    process might have violated Wisconsin's open meetings
    laws, it violates the Voting Rights Act, more
    elections are paired, more Wisconsinites will not be
    able to vote for senators, and more counties are
    split. I have to say Mr. Speaker, this time I happen
    to agree with you.
Id. at 2:53:11 (statement of Rep. Marisabel Carbrera (Assemb.

District    9)).       She    concluded,     "I   believe     the    PMC   did    not

accomplish    its     stated     mission. . . .        Fair     maps    would     not

sacrifice the voting rights of Black and Latino voters."                      Id. at

2:53:37 (emphasis added).

    ¶105 Following these speeches, the assembly voted down the

PMC's maps by a vote of 77-21.19             For context, according to the

official assembly profile, the assembly had 60 Republicans, 38

Democrats,    and     one    vacant   seat.20     A   substantial       portion    of

Governor     Evers'     fellow    Democrats       voted     against     his     maps.

Executive Order 66's time had not come.               It would not be done.21

    19 The senate also voted down the PMC's maps on a bipartisan
vote of 22-11.
    20   Louisa Kamps, Profile of the 2021 Wisconsin Legislature 2
(2021),
https://docs.legis.wisconsin.gov/misc/lrb/lrb_reports/2021_wisco
nsin_legislature_profile_5_3.pdf.
    21   DARTH SIDIOUS:                 The time has come.             Execute
                                        Order Sixty-Six.

         CLONE COMMANDER BACARA: It will be done, My Lord.

                                        20
                                                        No.   2021AP1450-OA.rgb


       ¶106 The concerns of Democratic representatives had been

voiced by Democratic senators just three days earlier.                Senator

Lena C. Taylor, a Black Democrat from Milwaukee County, declared

the PMC's maps were the worst of all options because of their

utter disregard for minority communities, which she noted likely

violated the VRA.       Wisconsin Senate Floor Session, at 1:12:04

(Nov. 8, 2021) (statement of Sen. Lena Taylor (Sen. District

4)),   https://wiseye.org/2021/11/08/wisconsin-state-senate-floor-

session-34/.     Similar to Rep. Ortiz-Velez's comments a few days

later, Senator Taylor explained the voters in Black majority

districts cannot be reasonably expected to elect Black-preferred

candidates unless the Black voting-age population (BVAP) is well

above 50%.     Id. at 1:04:30, 1:14:00.

       ¶107 Despite   the   turbulent    history   of   the   PMC,   Governor

Evers told this court his creation of the PMC supported his

intervention in this case:

       [T]he Governor has ongoing involvement with the
       redistricting process.      That is embodied in the
       Governor's Executive Order #66 that creates the
       nonpartisan People's Maps Commission, which is tasked
       with seeking input and drawing impartial maps for the
       Legislature and Governor to consider. The Commission,
       and the relevance its plan would have to the remedy
       stage    of   a    redistricting   lawsuit,    provides
       a . . . reason for the Governor's intervention.
He concluded, "[t]he Commission's maps would be highly relevant

to a court's task in a reapportionment action.                The legal and

factual considerations used by the Commission when drawing its



Star Wars:      Episode III – Revenge of the Sith (Lucasfilm Ltd.
2005).

                                    21
                                                                  No.    2021AP1450-OA.rgb


maps   will    parallel       the   considerations         before       the    court    when

addressing redistricting."

       ¶108 At some point after this court granted Governor Evers'

intervention motion, he changed his mind about the PMC.                              If his

commission        had       followed        his     direction            to     "whenever

possible . . . [r]etain the core populations in each district"

it might have produced maps that could plausibly be labelled

least-change.          Exec. Order No. 66, at 2.                 Although the PMC's

maps did not do so, much of Governor Evers' "new" plan consisted

of materials recycled from the PMC's plan.                              Governor Evers,

however,      abandoned       the   PMC's    proposal       for       only     two     Black

majority assembly districts and only one Black majority senate

district.      In contrast, Black Leaders Organizing for Communities

(BLOC) proposed seven Black assembly districts and two Black

senate districts.           As the United States Supreme Court noted in

its    decision     summarily       reversing      this     court's       selection        of

Governor Evers' state legislative districts, BLOC argued, based

on its expert's analysis, Governor Evers' proposal violated the
VRA.     See    Wis.     Legislature,       slip    op.,    at    6     n.2    (citations

omitted); see also Johnson v. Wis. Elections Comm'n (Johnson

II),   2022    WI    14,    ¶¶91,    112,    400     Wis. 2d 626,         __    N.W.2d __

(Ziegler,      C.J.,    dissenting),        summarily      rev'd        sub.   nom.       Wis.

Legislature,        slip.     op.   ("The    only    support        presented        in    an

attempt to justify race-based districts was submitted by a party

who     contends        the     Governor's          maps     violate           the      VRA:

BLOC. . . .       No party except BLOC presented any details on the
state and condition of minority communities in the districts at

                                            22
                                                                 No.   2021AP1450-OA.rgb


issue,          and          even      that         evidence            is      deeply

flawed. . . .         Strikingly, under BLOC's analysis, the Governor's

maps do not satisfy the VRA, and are thus unconstitutional.                         The

majority not only lacks evidence to support the maps it adopts,

but   the   only      party    who   even   attempted      to    prove    a   VRA   need

determined those maps were illegal.").

       ¶109 Governor Evers' "new" approach to the VRA was similar

to    BLOC's:         both    maximized     the   number    of    majority-minority

districts by drawing them at just above 50% BVAP primarily by

arbitrarily adding White people as "filler[.]"22                       Johnson II, 400

Wis. 2d 626, ¶72.




       Counsel for the Citizen Mathematicians & Scientists
       22

warned this court at oral argument that in his many years of
redistricting experience, he had seldom seen such a heavy focus
on race in a judicial proceeding.    He used the phrase "White
filler" to describe a redistricting practice of certain other
parties, and candidly acknowledged the Legislature's Black
opportunity districts would perform.

                                            23
                                                             No.   2021AP1450-OA.rgb

  Wisconsin State Legislative                     BVAP in Governor Evers'
           Districts                                   Proposed Maps
          Senate District 4                                  50.62%

          Senate District 6                                  50.33%

       Assembly District 10                                  51.39%

       Assembly District 11                                  50.21%

       Assembly District 12                                  50.24%

       Assembly District 14                                  50.85%

       Assembly District 16                                  50.09%

       Assembly District 17                                  50.29%

       Assembly District 18                                  50.63%

As Chief Justice Ziegler wrote in her March 3 dissent:

      [I]t is striking how explicitly the Governor——and the
      majority——divided up Wisconsin districts solely by
      race. While in 2011 the Legislature drew six assembly
      districts that have a majority of black voting-age
      populations ("BVAP"), ranging from 51% to 62%, the
      Governor carves seven districts by race with the
      exactness of only the most gifted social scientists.
      According to the Governor himself, he drew seven
      districts with BVAP ranging from 50.1% to 51.4%.    At
      oral argument and in briefing, it was clear that race
      imbued the decisions of the Governor in drawing
      districts.    Explaining his district boundaries, he
      stated the intent was "to produce seven majority Black
      districts in the Assembly."
Id., ¶87.     Governor Evers' approach stands in sharp contrast to

the   Legislature's,      which    used    race    neutral    criteria,    as    the

majority opinion explains.

      ¶110 To achieve what Governor Evers deemed the right racial

balance     in     each      district,     he     disregarded       redistricting

principles       enshrined    in   the     Wisconsin    Constitution.           Even
assuming the Gingles preconditions are satisfied (they are not),


                                          24
                                                        No.   2021AP1450-OA.rgb


he cannot subordinate these principles unless it is "reasonably

necessary"——which it is not.        See Bush v. Vera, 517 U.S. 952,

979 (1996) (lead op.) ("[T]he district drawn in order to satisfy

§ 2 must not subordinate traditional districting principles to

race substantially more than is 'reasonably necessary' to avoid

§ 2 liability.").

     ¶111 Governor Evers' oddly shaped districts are numerous——

and many of the odd shapes in his plan are analogous to the

PMC's.     For example, Governor Evers redrew Senate District 4,

currently represented by Sen. Taylor, to extend into Waukesha

and Ozaukee Counties.23      The result was a substantial decrease in

BVAP.      Under his plan, Assembly District 11 would extend to

Mequon.     In critiquing a similar feature of the PMC's map, Rep.

Myers rhetorically asked, "[w]hy?            That's going to cross the

county    line.    Doesn't   make   sense.         Doesn't    make   sense   at

all. . . .    That's not going to stick when it comes to people's

interest.     That's not going to stick when it comes to thinking

you're going to elect people that look like me."                     Wisconsin
Assembly Floor Session, at 2:47:55 (statement of Rep. LaKeshia

Myers).     Without any VRA-grounded justification, Governor Evers

violated Article IV, Section 4 the Wisconsin Construction, which

requires      assembly       districts       "to       be      bounded       by

county, . . . town, or ward lines[.]"




     23"By comparison, the Legislature's Senate District 4 ends
at the Milwaukee County line and does not move a single
individual to a new senate district."   Legislature's Resp. Br.
at 11.

                                    25
                                                                       No.    2021AP1450-OA.rgb


       ¶112 Governor Evers' plan also would have harmed the Black

community by forcing it to bear the brunt of disruption stemming

from    redistricting.              While        demonstrating        high     overall       core

retention,        Governor          Evers        concentrated         major     changes        in

Milwaukee County, proposing what the Legislature fairly labelled

a "most-change Milwaukee" map.                        According to the Legislature,

Governor       Evers'        plan       would    have    retained       merely       72.6%    of

Milwaukee-area voters in their current district.                               In accordance

with the principles expounded in our November 30 opinion, this

court        rightly     rejects         a      "most-change         Milwaukee,"       as     the

Legislature       did    with       a    bipartisan      vote     months      ago.         "State

authorities"           should       not       "localize        the     burdens        of     race

reassignment" on a particular community.                             United Jewish Orgs.,

430 U.S. at 174–75 (Brennan, J., concurring in part).                                It leaves

"the    impression        of    unfairness"           when    a   discrete      and    insular

minority "disproportionately bears the adverse consequences of a

race-assignment policy."                 Id. at 175.

       ¶113 In contrast to Governor Evers' plan, the Legislature's
plan    does     not     engage         in    the     systematic      and     discriminatory

dismantling of districts in Milwaukee.                            Governor Evers would

sever         Black      voters'             existing        constituent-representative

relationships          and    undermine         existing      voter     coalitions,         while

largely preserving them for White voters.                              Whether maximizing

majority Black voting districts would actually benefit the Black

community remains highly suspect.                       Had it survived the scrutiny

of     the    United     States          Supreme      Court,      Governor      Evers'       plan
arguably would have limited Black communities' political power.

                                                 26
                                                                     No.   2021AP1450-OA.rgb


Senator    Taylor       wrote     an    amicus      brief     to    the    United   States

Supreme Court explaining how Governor Evers' maps "dilute[] the

voting strength of Black voters in Wisconsin."                          Motion for Leave

to File and Brief for Senator Lena C. Taylor                            as Amicus Curiae

in Support of Neither Party, at 2, Wis. Legislature v. Wis.

Elections     Comm'n,       595        U.S.   __     (2022)        (No. 21A471).          She

continued, "the [Wisconsin] supreme court's conclusion——with no

analysis whatsoever——that the Governor's map complies with the

Voting    Rights     Act    is     clearly         erroneous. . . .          It    made    no

determination       of    whether       the    Governor's      map——or       any    other——

contains     seven       Assembly       districts       with       an   effective    Black

majority."       Id. at 2, 11–12.

    ¶114 Senator Taylor expressed concern that Governor Evers

had drawn "bare-majority-minority-Black districts," which, as a

practical matter, "would not be able to nominate their preferred

candidates[.]"       Id. at 2.          She noted, "this Court has repeatedly

explained that even majority-minority districts can violate the

Voting Rights Act if they do not contain a sufficiently large
majority to provide minority voters with a realistic opportunity

to elect candidates of their choice."                          Id. at 12 (citations

omitted).     She cited, among other decisions, Baldus v. Members

of the Wisconsin Government Accountability Board, in which a

three-judge panel in the Eastern District of Wisconsin concluded

60.52%    HVAP    did     not    create       "a    functioning         majority-minority

district      for         Milwaukee's              Latino      community."                849

F. Supp. 2d 840, 858 (E.D. Wis. 2012) (per curiam).



                                              27
                                                               No.    2021AP1450-OA.rgb


       ¶115 While the dissent decries denying the parties another

opportunity      to    develop     new    evidence    to    support        a    different

outcome, the dissent cannot plausibly contend the parties were

not fully afforded the opportunity to conduct discovery when the

case   commenced.            Senator     Taylor   criticized        Governor       Evers'

evidence, noting the governor's expert "did not perform a racial

bloc voting analysis or a performance analysis of the Governor's

map or any other."             Motion for Leave to File and Brief for

Senator Lena C. Taylor            as Amicus Curiae in Support of Neither

Party,   at    5.       Absent    such    analysis,    "there        is    no    evidence

whatsoever that the Governor's map contains seven opportunity

districts."      Id. at 12.

       ¶116 Ultimately, Senator Taylor maintained the result, if

not the goal, of Governor Evers' maps was something other than

ensuring opportunity for Black voters.                 Similar to the comments

of Rep. Ortiz-Velez on the assembly floor regarding the PMC,

Senator Taylor noted Governor Evers' plan would create seven

"reliable Democratic district[s], but it would not provide Black
voters    with      the      opportunity     that     the     Voting        Rights   Act

requires."       Id. at 2.        That is to say, Governor Evers' concept

of what made a Black vote effective was whatever advantaged his

political party.

       ¶117 Governor          Evers'       color-emphasizing              approach     is

remarkably       different        than      the     Legislature's           color-blind

approach.      The Legislature did not consider race as a criterion

in   drawing     its      maps.     In    Speaker     Robin    J.     Vos's       written
testimony      on      the    Legislature's       redistricting           bill     (which

                                           28
                                                            No.    2021AP1450-OA.rgb


contained the maps the Legislature ultimately submitted to this

court), he explained:

    Republican Legislative employees crafted these maps
    within the confines of the state capitol and completed
    this work on their own without the involvement of
    outside   counsel  or   redistricting  experts.   These
    employees were instructed not to consider race when
    drafting the legislative maps, instead, relying on
    classic   redistricting   principles,   adjusting   for
    population changes.24
During his oral testimony, Speaker Vos reaffirmed the maps' race

neutrality in response to questions from committee members.25
Senator     Devin    LeMahieu,     the    senate     majority       leader,    also

testified    the    maps   are   race    neutral:        "[W]e    reached   out   to

minority     groups    seeking      feedback        on    Wisconsin's       current

majority-minority      districts    to    ensure     maps   that    fully     comply

with state and federal law.             The Fourteenth Amendment prohibits

us from passing a law that discriminates on the basis of race.

Therefore, the new maps were drafted without the use of race

data at any point in the process to ensure compliance with the

Fourteenth Amendment."       (emphasis added).26

    24  Written Testimony of Speaker Robin J. Vos, Joint Public
Hearing of the Senate Committee on Government Operations, Legal
Review, and Consumer Protection and the Assembly Committee on
State      Affairs,      at     4      (Oct.      28,      2021),
https://docs.legis.wisconsin.gov/misc/lc/hearing_testimony_and_m
aterials/2021/sb621/sb0621_2021_10_28.pdf (emphasis added).
    25   Joint Public Hearing of the Senate Committee on
Government Operations, Legal Review, and Consumer Protection and
the Assembly Committee on State Affairs, at 1:44:35 (Oct. 28,
2021)     (testimony     of    Speaker     Robin     J.     Vos),
https://wiseye.org/2021/10/28/joint-committee-on-government-
operations-and-state-affairs/.
    26    Id. at 8:50 (testimony of Senator Devin LeMahieu (SD 9)).

                                         29
                                                                    No.    2021AP1450-OA.rgb


     ¶118 The       Legislature       has    repeatedly           told    this   court   its

maps are race neutral.            No party presented any evidence to this

court     calling     into     question          the        Legislature's        attorneys'

compliance     with       their    duty      of        candor,       but    the     dissent

nevertheless lodges the accusation.                     See SCR 20:3.3 (a)(1) ("A

lawyer shall not knowingly:             (1) make a false statement of fact

or law to a tribunal or fail to correct a false statement of

material fact or law previously made to the tribunal by the

lawyer[.]").

     ¶119 The dissent again betrays its misunderstanding of the

Equal Protection Clause by proclaiming a violation based on "the

Legislature boast[ing] that its Milwaukee-area core retention

numbers exceeded their statewide core retention numbers."27                               As

the majority opinion makes clear, "[h]igh core retention, for

instance,    can     be    readily      explained            by   the     fact    that   the

Milwaukee-area districts were underpopulated and, of course, a

larger portion of the core would be retained."28                           Therefore, the

districts are not "unexplainable on grounds other than race."29
Under a least-change approach, as a general rule, people should

be   moved     from       overpopulated          districts          to     underpopulated

districts.      Moving       people    out       of    an    underpopulated        district

(thereby reducing core retention) rarely achieves any legitimate

redistricting goal under a least-change paradigm.


     27   Dissent, ¶190.
     28   Majority op., ¶51 n.10.
     29Id.     (quoting       Miller        v.    Johnson,         515     U.S. 900,     913
(1995)).

                                            30
                                                           No.   2021AP1450-OA.rgb


      ¶120 The    dissent    continues    to    misunderstand        Cooper    v.

Harris, 581 U.S. __, 137 S. Ct. 1455 (2017), despite invoking

that case in misplaced support for the dissent's conclusion that

the Legislature's maps violate the Equal Protection Clause.                   Two

pictures illustrate the issue in Cooper better than two thousand

words could.30




      ¶121 The      United     States        Supreme       Court       described

Congressional District 1 as "anchored in the northeastern part

of the State, with appendages stretching both south and west[.]"

Id. at 1456.      It described District 12 as "zig-zagging much of

the way to the State's northern border."             Id.     District 1 had a

BVAP of 52.7% and District 12 a BVAP of 50.7%.                     Id. at 1466.

Based on direct statements from a North Carolina Senate debate,

the   Court    noted   the   map   drawers     had   purposefully       designed


      30   These images are taken from the opinion in Cooper.

                                     31
                                                                    No.    2021AP1450-OA.rgb


District 1 to hit "the 50%-plus target," which "had a direct and

significant impact" on the district's configuration.                                 Id. at

1469 (citation omitted).                This change was not necessary because,

notwithstanding a lower BVAP, for twenty years District 1 had

been       "an    extraordinarily         safe     district    for     African-American

preferred candidates."              Id. at 1470 (citation omitted).

       ¶122 District 12 (in its fifth appearance before the United

States Supreme Court) was highly suspect.                        Id. at 1472.           The

defense of the district was based on it being drawn for partisan

advantage rather than in consideration of race.                           Id. at 1472–73.

The    United         States    Supreme    Court    upheld    the    district      court's

finding that race predominated.                    Notably, the finding was based

in    part       on    public    statements       from   relevant      officials      "that

racial considerations lay behind District 12's augmented BVAP."

Id. at 1475.            Discovery disclosed the VRA was largely used as a

shield to justify a racial gerrymander.                       Id.         One congressman

testified he had been told by leaders that they "ramp[ed] the

minority percentage in [District 12] up to over 50 percent to
comply       with      the     Voting    Rights    Act."      Id.    at     1476     (second

modification in the original).                   Needless to say, in light of the

district         court's       findings,    the     United    States       Supreme    Court

disdained such attempts to use racial gerrymanders for partisan

advantage.

      III.       USING THE VRA AS A GUISE FOR PARTISAN GERRYMANDERING

       ¶123 Governor Evers' maps reflect a longstanding practice

of using the VRA as a shield to justify partisan gerrymandering.
As     a    proper      reading     of     Cooper    confirms,       the     Constitution

                                              32
                                                                              No.    2021AP1450-OA.rgb


prohibits this.           Contrary to the dissent's misreading of Cooper,

the   case    establishes           why     Governor         Evers'          maps    raise      serious

equal protection problems while the Legislature's maps do not.

Although      this       court      does    not        consider         partisan         fairness      in

redistricting, it should be skeptical of VRA claims presented by

partisan      actors          who   do     not        even       try    to        provide     evidence

sufficient     to        survive     strict          scrutiny.              See     Johnson      I,    399

Wis. 2d 623, ¶8 ("[T]he partisan makeup of districts does not

implicate      any       justiciable            or    cognizable            right.").           Because

Governor      Evers        "intentionally                 creates . . . majority-minority

district[s], race is necessarily [his] predominant motivation

and strict scrutiny is therefore triggered."                                      League of United

Latin    American         Citizens         v.    Perry,       548       U.S. 399,         517    (2006)

(Scalia, J., concurring in judgment and dissenting in part); see

Wis. Legislature, slip op., at 3 ("[W]e have held that if race

is the predominant factor motivating the placement of voters in

or out of a particular district, the State bears the burden of

showing      that    the       design      of        that    district         withstands         strict
scrutiny."      (citing Cooper, 137 S. Ct. at 1463–64)).

      ¶124 The Equal Protection Clause may tolerate affirmative

action to the extent it can be proven necessary to provide equal

opportunity         to    a    racial       minority;            however,          our   color-blind

Constitution will permit a race-based remedy only if the state

actor has strong evidence of this necessity.                                  "In the absence of

strong       evidence            demonstrating               a         VRA        violation           will

result . . . [without               the     consideration              of    race],       this    court
should 'unerringly and unapologetically . . . exalt[] the ideal

                                                     33
                                                                No.   2021AP1450-OA.rgb


of individual equality without regard to race.'"                         Johnson II,

400 Wis. 2d 626, ¶240 (Rebecca Grassl Bradley, J., dissenting)

(quoting Robert Redwine, Comment, Constitutional Law:                          Racial

and     Political       Gerrymandering——Different               Problems      Require

Different Solutions, 51 Okla. L. Rev. 373, 399 (1996)).

       ¶125 The      United    States     Supreme       Court     requires     strong

evidence      of   voting     rights     violations      before       race-conscious

remedies may be imposed because "[c]lassifications of citizens

solely on the basis of race 'are by their very nature odious to

a free people whose institutions are founded upon the doctrine

of equality.'"        Shaw v. Reno, 509 U.S. 630, 643 (1993) (quoting

Hirabayashi v. United States, 320 U.S. 81, 100 (1943)).                         "They

threaten to stigmatize individuals by reason of their membership

in    the   racial    group   and   to    incite    racial      hostility."        Id.

(citing J.A. Croson Co., 488 U.S. at 493 (plurality)).                          Race-

based redistricting "reinforces the perception that members of

the    same    racial   group——regardless          of   their     age,     education,

economic      status,   or    the   community    in     which    they    live——think
alike, share the same political interests, and will prefer the

same candidates at the polls."                Id. at 647.        For this reason,

race-based redistricting is antithetical to individual dignity,

treating people as nothing more than members of a homogenous

group by birth rather than by choice.               "[E]ven in the pursuit of

remedial objectives, an explicit policy of assignment by race

may serve to stimulate our society's latent race consciousness,

suggesting the utility and propriety of basing decisions on a
factor that ideally bears no relationship to an individual's

                                         34
                                                              No.    2021AP1450-OA.rgb


worth or needs."         Id. at 643 (quoting United Jewish Orgs., 430

U.S. at 173).       Our national ethos rejects such a               practice.

     ¶126 On March 3, when a majority of this court adopted a

racial     gerrymander        based   solely   on    a    misapplication        of   the

concept of proportional representation,31 it endorsed "[t]he use

of a mathematical formula" that "tends to sustain the existence

of ghettos by promoting the notion that political clout is to be

gained or maintained by marshaling particular racial, ethnic, or

religious groups in enclaves."                 See United Jewish Orgs., 430

U.S. at 186 (Burger, C.J., dissenting).                   "It suggest[ed] to the

voter     that    only   a    candidate   of   the   same    race,    religion,       or

ethnic origin can properly represent that voter's interests, and

that such candidate can be elected only from a district with a

sufficient minority concentration."                 Id.    That premise reflects

a   foundational         error;       equal    protection      rejects      racially

proportional representation, which is based on nothing more than

stereotypes about how people of a particular race vote.

     ¶127 Another        harm,      acknowledged     in    precedent,      is   "[t]he
message          that        such     districting         sends       to        elected

representatives[.]"            Shaw, 509 U.S. at 648.             "When a district


     31Governor Evers sought to maximize the number of majority-
minority districts, not to achieve proportional representation.
Nevertheless, the March 3 order ignored basic mathematics and
pretended proportionality had been achieved.     Johnson II, 400
Wis. 2d 626, ¶238 (Rebecca Grassl Bradley, J., dissenting) ("The
Black voting-age population is between 6.1% and 6.5%, as Chief
Justice Ziegler explains in her dissent.       Wisconsin has 99
assembly seats——not 100——so, even taking the high estimate of
6.5%, the proportional share of Black assembly districts,
rounded to the nearest whole number, would be six, not seven (99
× 0.065 = 6.4).").

                                          35
                                                                No.   2021AP1450-OA.rgb


obviously is created solely to effectuate the perceived common

interests of one racial group, elected officials are more likely

to believe that their primary obligation is to represent only

the members of that group, rather than their constituency as a

whole.      This       is    altogether    antithetical        to     our    system   of

representative democracy."               Id.; see also Holder, 512 U.S. at

908    (noting   the        solicitor   general     had   reasoned        (improperly),

"the    Hispanic    legislators         elected   from    Hispanic        districts   in

Dade County would represent, not just the interests of the Dade

County Hispanics, but the interests of all the Hispanics in the

State"      (citation         omitted)).        "The   'black    representative's'

function" is       not      "to represent the 'black interest'" but to

represent    her    entire       constituency.         Holder,      512     U.S. at   907

(citing Shaw, 509 U.S. at 650).

       ¶128 Race-based redistricting places people in a political

echo chamber of sorts, encouraging them to see themselves and

their circumstances as little more than the product of race and

inhibiting       their       interaction     with      other     races.         "Racial
gerrymandering strikes at the heart of our democratic process,

undermining      the     electorate's      confidence     in    its    government      as

representative of a cohesive body politic in which all citizens

are equal before the law."              Ala. Legis. Black Caucus v. Alabama,

575 U.S. 254, 283 (2015) (Scalia, J., dissenting).                           As Justice

William Douglas wrote in a famous dissent:

       When racial or religious lines are drawn by the State,
       the multiracial, multireligious communities that our
       Constitution seeks to weld together as one become
       separatist; antagonisms that relate to race or to
       religion   rather  than   to   political  issues   are

                                           36
                                                                     No.    2021AP1450-OA.rgb

       generated;    communities    seek    not    the   best
       representative but the best racial or religious
       partisan. Since that system is at war with the
       democratic ideal, it should find no footing here.
Wright    v.    Rockefeller,         376   U.S. 52,      67    (1964)       (Douglas,    J.,

dissenting).          "[S]eparate but better off" is as legally and

morally flawed as "[s]eparate but equal."                      Id.

       ¶129 Another       problem      underlying         race-based         redistricting

sometimes draws little attention:                   "[A] purportedly preferential

race assignment may in fact disguise a policy that perpetuates

disadvantageous treatment of the plan's supposed beneficiaries."

Shaw, 509 U.S. at 643 (quoting United Jewish Orgs., 430 U.S. at

172 (Brennan, J., concurring in part)).                       In this case, prominent

members    of    minority      communities         warned      that    Governor       Evers'

maps, regardless of intent, would harm their communities.                              "At a

minimum," this court must give "careful consideration" to the

"operation       of     any    racial        device,         even     one      cloaked    in

preferential      garb."        United       Jewish      Orgs.,      430     U.S. at     173.

"[I]f any judicial detection of truly benign policies proves

impossible      or     excessively         crude,      that    alone        might    warrant
invalidating any race-drawn lines."                    Id.

       ¶130 Had Governor Evers' assembly map stood, Black voter

influence likely would have suffered.                         Spreading Black voters

across seven districts each with almost exactly 50% BVAP would

have   reduced        "black   influence"         in    numerous      other     districts.

Johnson II, 400 Wis. 2d 626, ¶237 n.44 ("[I]f the number of

minority-majority districts is maximized, then it necessarily

follows    that       black    influence      is       elsewhere      minimized,       which
reduces    the        number    of     districts        in     which       blacks,     fully

                                             37
                                                                   No.    2021AP1450-OA.rgb


participating in an integrated process, can hold the balance of

power."      (quoting In re Apportionment of the State Legislature——

1992, 486 N.W.2d 639, 654 n.66 (1992)).                          For example, if two

districts both have 100 people of voting age, including 40 Black

people, and are able to elect Black-preferred candidates, taking

half the BVAP from one (20 Black people) and swapping them for

an equal number of White people of voting age in the other (20

White people) would create a 60% BVAP in one district and a 20%

BVAP    in   the   other.       Because       the    two   districts       were      already

electing Black-preferred candidates, the swap just diminishes

Black influence in one district, thereby obstructing the Black

community     in   that     district      from       electing     candidates         of   its

choice going forward.            The change produces a net loss for the

Black community.

       ¶131 Even if the VRA would actually require drawing seven

Black    majority     districts        with    almost      exactly       50%   BVAP    each,

Governor     Evers'     maps    were    not    a     proper    remedy.         The    entire

premise of the VRA is that past and present racism suppresses
minority voting, producing low voter turnout.                          For this reason,

federal courts always draw remedial majority-minority districts

well above 50%——often in excess of 60%.                       See, e.g., Comm. for a

Fair    &    Balanced     Map   v.     Ill.        State   Bd.    of     Elections,       835

F. Supp. 2d 563, 582 (N.D. Ill. 2011) ("60 percent of voting-age

population is reasonably required to ensure minorities a fair

opportunity to elect a candidate of their choice."); Hastert v.

State Bd. of Elections, 777 F. Supp. 634, 647 (N.D. Ill. 1991)
(noting that a "65% minority population [or 60% minority voting-

                                              38
                                                                     No.    2021AP1450-OA.rgb


age     population]       concentration          [is]       generally         regarded       as

necessary       to    ensure   minorities         a    reasonable          opportunity       to

control     a    district");       Baumgart,          2002     WL     34127471,       at     *5

(recognizing expert testimony that "a minority district requires

an African–American voting age population of at least 60% to

guarantee the election of candidates of choice").                                  With BVAP

hovering just above 50% in each district, if the districts were

not    already       performing,      Governor     Evers'      maps        would   not     have

resulted in Black people electing candidates of their choice.

       ¶132 Governor Evers' "maps actually reduce the percentage

of African-American voters in the relevant districts from their

existing levels."          Johnson II, 400 Wis. 2d 626, ¶107 (Ziegler,

C.J.,    dissenting).          That    is   an    odd    way    of    counteracting          an

"allegedly       overpowered . . . white              majority[.]"             Id.         "The

remedy is to cure the suppressed voter effect by giving minority

voters greater voice, not reducing their voice."                            Id.      In other

words, if the districts were not performing, reducing their BVAP

would exacerbate the disparity.
       ¶133 The VRA has a long history of being misused in the

exact way Governor Evers would apply it.                        In 2011, Republicans

in     North     Carolina,      purportedly           under     the        guise     of     VRA

compliance, drew maps in much the same manner Governor Evers

did.      Michael      Kent    Curtis,      Using     the     Voting       Rights     Act    to

Discriminate:          North Carolina's Use of Racial Gerrymanders, Two

Racial    Quotas,       Safe    Harbors,         Shields,      and     Inoculations         to

Undermine Multiracial Coalitions and Black Political Power, 51
Wake Forest L. Rev. 421, 421 (2016).                    First, they determined the

                                            39
                                                                              No.       2021AP1450-OA.rgb


BVAP on a statewide basis.                         Id.            Then, they drew majority-

minority    districts         with       just       enough          Black         people       to    ensure

proportional       representation.                       Id.           As     one       example,          one

congressional      district            had    a    mere        50.7%        BVAP.         Id.       at    423.

Critics    accused       the       Republicans               of     "creatively           reading         the

statutory    command         of        the   VRA        to     require        more       needless         and

wasteful (for black voters) majority-black districts and more

blacks packed into black district[s.]"                                     Id. at 425.              Because

"the   candidate[s]           preferred            by    black         voters       [were]          already

winning    by     whopping         majorities,"               the      creation          of     majority-

minority    districts         became         a    tool        for      partisan         gerrymandering

instead    of     VRA    compliance.                    Id.         Cooper        demonstrates             the

illegitimacy of this tactic.

       ¶134 Because political parties may chip away at minority

voting     power        by    the        packing              and      cracking          of        minority

communities,       all       in    the       name       of     the         VRA,    courts          must    be

vigilant.         Both       packing         and     cracking              demonstrate          "how      the

creation of majority-minority districts might dilute minority
influence    in    surrounding               areas       and        can     lead    to        an    overall

decrease in support for minority-sponsored legislation[.]"                                                See

Damion Waymer & Robert L. Heath, Black Voter Dilution, American

Exceptionalism, and Racial Gerrymandering:                                    The Paradox of the

Positive in Political Public Relations, 47 J. Black Studs. 635,

644 (2016).

       ¶135 Before       this          court       endorses            a     particular            form    of

affirmative     action,           it    should          have      an       idea    of    whether          that
remedy will help or harm the intended beneficiary community.

                                                   40
                                                            No.    2021AP1450-OA.rgb


The    dissent     errs    by     making   assumptions     unsupported     by   the

record.        For all we know, adopting any particular number of

majority-minority districts could dilute the Black vote.                         In

fact, we have good reason to believe Governor Evers' maps would

do exactly that because a plethora of data suggests White voters

are not inhibiting the success of Black-preferred candidates.

Johnson II, 400 Wis. 2d 626, ¶186 (Roggensack, J., dissenting)

("Milwaukee's history for at least the last ten years is that of

crossover      voting     where    white   voters   help   black    voters   elect

candidates of their choice.").32                If we were to draw additional

Black majority districts, what BVAP should we set?                      What BVAP

will    assure    Black     voters    sufficient     success   without     wasting

their votes?       The dissent does not say because it cannot say.

 IV.        THE DISSENT'S NEWFOUND DESIRE TO TAKE ADDITIONAL EVIDENCE

       ¶136 To hear their harangues on the eve of the
       election, one would suppose that the fable of Chicken
       Little was about to become a truth, and that the sky
       was actually falling[.]
Peleg W. Chandler, The Morals of Freedom 29 (1844).




       The dissent acknowledges "Cavalier Johnson just became
       32

the first Black person elected to be Mayor of Milwaukee . . . .
In 2020, David Crowley became the first Black person elected to
be Milwaukee County Executive."     Dissent, ¶207.   The dissent
dismisses these elections——like others discarded by the dissent—
—as somehow "different."    Although inconveniently undercutting
the dissent's theory, this evidence is highly probative. Mayor
Johnson won by an overwhelming margin, obviously attracting
numerous White voters.      Latest Election Results, Elections
Comm'n               (Apr.                5,               2022),
https://city.milwaukee.gov/election/ElectionInformation/Election
Results (reporting unofficially Johnson won with 71.51% of the
vote)

                                           41
                                                            No.    2021AP1450-OA.rgb


      ¶137 The   United     States    Supreme       Court   summarily       reversed

this court's March 3 decision adopting Governor Evers' state

legislative   maps.       Wis.   Legislature,        slip   op.      Our    duty   on

remand is to apply the Court's per curiam opinion.                    Although we

should give the opinion of the United States Supreme Court the

same respect we expect lower courts in Wisconsin to give our own

opinions, the dissent instead launches an indignant attack on

this nation's highest court.33

      ¶138 The summary reversal occurred for a particular reason.

As   the   United   States    Supreme       Court    explained,      "[s]ummarily

correcting    the   error     gives     the    [Wisconsin         Supreme    Court]

sufficient time to adopt maps consistent with the timetable for

Wisconsin's August 9th primary election."               Id. at 2.          Wisconsin

law authorizes candidates to begin circulating nomination papers


      33Rather than admitting its error, the dissent complains
the United States Supreme Court created a new legal standard
despite the Court's straightforward explanation of longstanding
law. Dissent, ¶181 ("Could this court simply explain ourselves
further   to   satisfy  the  Court's  newly   voiced  standard?"
(emphasis added)); id., ¶201 ("The U.S. Supreme Court's decision
appeared to set out a new standard for courts to follow in
implementing remedial maps, but neither this court nor the
parties knew that standard at the time of briefing." (emphasis
added)).   Of course, the United States Supreme Court does not
summarily reverse a state supreme court on the basis of anything
other than well-established law, which has been applied
correctly by many other courts.    The dissent also accuses the
United States Supreme Court of creating "further fog[]" in an
area of the law the dissent finds "hazy," citing Justice Sonia
Sotomayor's dissent from the per curiam opinion as support.
Id., ¶177 (quoting Wis. Legislature, slip op., at 1 (Sotomayor,
J., dissenting)).    The dissent rephrases other arguments from
Justice Sotomayor's dissent, illustrating its own analysis is
not based on the per curiam opinion or the law on which it is
grounded.

                                       42
                                                                         No.    2021AP1450-OA.rgb


for that primary on April 15.                   Wis. Stat. § 8.15(1).                       The per

curiam        opinion,        undoubtedly           by        design,         facilitates           an

expeditious         resolution       of   this       case          so    as     not        to    cause

unnecessary election chaos or confusion.

       ¶139 Contrary          to    the   dissent's             suggestion,           this       court

cannot      take    more      evidence    at    this          point:          maps    are       needed

immediately.            Also       contrary     to        the      dissent's          ad        hominem

criticisms         of   the    majority,       this       court         has    not     taken       any

"shortcuts"34 nor has the majority "willfully shut[] its eyes and

ears     to    critical       information."35                 As   the    majority              opinion

explains,       this     court      has   spent          an    extraordinary           amount       of

resources on this case.               The dissent's suggestion to reopen the

record to let Governor Evers present new evidence, followed by

each party submitting its own (and perhaps competing) evidence,

followed by even more briefing, would send this court on an

"odyssey"       even     more       lamentable           than      the    one        the        dissent

decries.36         Unlike Odysseus, however, this court simply cannot

       Id., ¶161 ("Throughout that first stage in this epic
       34

journey, we took what some thought to be a shortcut by foregoing
a full-blown adversarial fact-finding trial to test whether
race-based bloc voting would trigger the Voting Rights Act of
1965 (VRA).").   The dissent does not disclose the identity of
"some who thought" this.    As the majority opinion notes, the
parties stipulated that no discovery "beyond the exchange of
maps, expert disclosures, and any documents or data that a party
intends to rely upon or an expert has relied on" was
anticipated.    Majority op., ¶9.     The parties undertook no
further discovery. Id. Nor did any party at any point prior to
oral argument formally request or move to permit additional
discovery. Id., ¶10.
       35   Dissent, ¶182.
       36   Id., ¶157.

                                               43
                                                                 No.   2021AP1450-OA.rgb


take 10 years to complete its journey.                To quote a more modern

source, "[t]he clock's run out, time's up, over, blaow."37

       ¶140 The      dissent's    suggestion       that    after       receiving     the

United States Supreme Court's decision on March 23, this court

could receive a substantial amount of new evidence, correctly

analyze it (after failing to understand the evidence on March

3), and then correctly apply the law to the facts (after failing

to understand the law on March 3), all by April 15 is, well,

incredible.        It took the better part of a year to get to this

point, and any rushed attempt to create a race-based remedy

would be inappropriate.

       ¶141 The dissent's desired path is not only inconsistent

with the United States Supreme Court's per curiam opinion but

with the dissenters' prior positions in this litigation.                             The

three members of the dissent have maintained the view during

this case (over the objection of their colleagues) that each

party "has one shot or one opportunity[.]"38                    Each party had one

shot to engage in discovery.39            Each party was instructed it had
only one opportunity to submit a map.                 Simultaneously with the

release      of    this   decision,     the   dissenters        vote    to   deny    all

parties       an    opportunity    to     submit     new        congressional       maps

maximizing core retention——as they did in January.                       (The present

dissenters did allow Governor Evers, however, to submit new maps

with    substantive       changes.)       Johnson,        400    Wis. 2d 626,       ¶218

       37   Eminem, Lose Yourself (2002).
       38   Id.
       39   Majority op., ¶9.

                                         44
                                                                No.    2021AP1450-OA.rgb


(Rebecca Grassl Bradley, J., dissenting) ("The Congressmen asked

to submit a modified map, but the same majority that now adopts

the    Governor's       modified    maps      denied      the     Congressmen       this

opportunity.").

       ¶142 The dissenters now seem to project their own actions

onto    the     majority,    claiming      "the       majority        of   this   court

continues to bar the submission of any additional evidence from

the parties."40         Respectfully, it was not this majority that

established the one shot rule but a majority that included all

three dissenters——over the objection of three members of this

majority.      We "continue[]" to bar nothing.

       ¶143 As a matter of due process, "[t]he Governor's request

for special dispensation should fare no better than that of the

other parties who have tried to evade the Court's scheduling

order with out-of-time submissions."41                   "Permitting the Governor

to submit new evidence is prejudicial to other parties and the

Wisconsin voters.         It imposes costs on those other parties and

unnecessarily prolongs these proceedings."42
       ¶144 The chance that Governor Evers could even present new

evidence      sufficient     to    justify      his      racial       gerrymander     is

questionable——despite summary reversal, lessons do not appear to

have been learned.          In his unsolicited motion to supplement the

record,      Governor    Evers     indicated       his    new   expert      relied    on

truncated       data,    just     like     other      experts      in      this   case.

       40   Dissent, ¶189 n.23 (emphasis added).
       41   Legislature's Response Letter Br. at 5.
       42   Id. at 6.

                                         45
                                                                No.   2021AP1450-OA.rgb


Specifically,        he    said   his    expert     excluded     races      that   were

"either not competitive or were uncontested or did not feature

white      candidates      running      against    Black     candidates."43        Such

selectivity      is       problematic     because      a     performing      majority-

minority district will have an incumbent who inevitably runs in

reelections that are not competitive or are uncontested or do

not feature White candidates.              To a degree, that is exactly what

a    VRA    remedy    is    designed      to    achieve.44      See    Johnson,     400

Wis. 2d 626, ¶¶189–93 (Roggensack, J., dissenting) (summarizing

many elections arbitrarily excluded in expert reports).

      ¶145 In    other      cases    involving      elections,        the   dissenters

demurred to taking any action that had the potential to disrupt

an election.         Any procedural off-ramp is the winning argument.

It happened just a few weeks ago.                 See Teigen v. Wis. Elections

Comm'n, No. 2022AP91, unpublished order (Wis. Jan. 28, 2022).

And it happened many times before then.                    Trump v. Biden, 2020 WI

      43   Governor Tony Evers' Motion to Supplement the Record at
5.
      44Governor Evers also told this court in his motion not to
consider the election of Earnell Lucas, a Black man, as
Milwaukee County Sheriff. Id. at 7. He cites an earlier brief
by BLOC as justification, which stated, "this contest was unique
because of the abnormal level of white crossover voting due to
the   association   of   the    white  candidate,   Schmidt,   with
controversial former sheriff David Clarke."      BLOC's Br. at 29.
Sheriff Clarke, also a Black man, was elected four times before
retiring from the position. There is no logical explanation for
why this court would disregard a data point related to White
crossover voting on the theory that the level of White crossover
voting was abnormally high. Again, this selectivity serves only
to skew the evidence.     Of course when numerous counterexamples
are discarded, Milwaukee appears to have racial bloc voting, but
pseudo-scientific   data    manipulation  cannot   survive   strict
scrutiny.

                                           46
                                                                No.    2021AP1450-OA.rgb


91,    ¶3,   394       Wis. 2d 629,      951    N.W.2d 568    (applying       laches    to

dispose      of    3    of   4   election      challenges);    id.,    ¶140     (Rebecca

Grassl Bradley, J., dissenting) ("Once again, the majority of

the Wisconsin Supreme Court wields the discretionary doctrine of

laches as a mechanism to avoid answering questions of law the

people of Wisconsin elected us to decide.                      Although nothing in

the law compels its application, this majority routinely hides

behind    laches        in   election    law    cases   no    matter    when    a   party

asserts its claims."); Hawkins v. Wis. Elections Comm'n, 2020 WI

75, ¶10, 393 Wis. 2d 629, 948 N.W.2d 877 (per curiam) ("Even if

we would ultimately determine that the petitioners' claims are

meritorious, given their delay in asserting their rights, we

would be unable to provide meaningful relief without completely

upsetting the election."); id., ¶85 (Rebecca Grassl Bradley, J.,

dissenting) ("Ironically, the majority in this case adopts the

mantra    of      the   Wisconsin     Elections      Commission,       caving    to    its

fearmongering invocation of 'chaos' should the court dare to

right this wrong.").              This time, the dissenters would readily
invite chaos and disrupt an election, the per curiam opinion of

the United States Supreme Court notwithstanding.                          One wonders

why.

                                    V.    CONCLUSION

       ¶146 [T]here is good reason for state and federal
       officials    with    responsibilities     related   to
       redistricting, as    well as reviewing courts, to
       recognize that explicit race-based districting embarks
       us on a most dangerous course.      It is necessary to
       bear in mind that redistricting must comply with the
       overriding demands of the Equal Protection Clause.
De Grandy, 512 U.S. at 1031.
                                               47
                                                                No.   2021AP1450-OA.rgb


      ¶147 The dissent fails to understand the dangerous voyage

on which it would embark.          As a California judge recently wrote,

"[w]hen faced with a problem, the immediate temptation is to

employ the most obvious and direct solution.                    In most cases, it

isn't even fair to call this impulse a 'temptation.'                         It's just

a normal and sound approach to life."                  Crest v. Padilla, No. 20

STCV 37513, unpublished slip op., at 1 (L.A. Cnty. Superior

Ct. Apr. 1, 2022).        Although the dissent acknowledges a lack of

evidence sufficient to justify affirmative action,45 it still

senses the problem exists, and it deeply wants to address this

uneasy     feeling   head-on.       In   many    other       contexts,     a    head-on

approach would be ideal, "[b]ut sometimes there are constraints

which call for additional care.                This is one of those times."

Id.; see also id. at 2 ("The difficulty is that the Legislature

is thinking in group terms.                But the California Constitution

protects the right of individuals to equal treatment.                            Before

the Legislature may require that members of one group be given

certain     board    seats,   it    must      first    try    to      create    neutral
conditions under which qualified individuals from any group may

succeed.").

      ¶148 "There's always a siren, singing you to shipwreck."

Caitlin R. Kieran, The Drowning Girl 101 (2012).                       In this case,

the   dissent   responds      to   the   smooth-sounding           siren   of    racial

classifications,      a   siren    whose      danger    often      becomes     apparent

only upon close examination.             "[I]f we're lucky we're Odysseus


       Dissent, ¶196 ("[W]e cannot definitively say the Gingles
      45

preconditions are satisfied.").

                                         48
                                                                        No.    2021AP1450-OA.rgb


tied    up    to    the    ship's        mast,    hearing       the    song     with       perfect

clarity, but ferried to safety by a crew whose ears have been

plugged with beeswax.                 If we're not at all lucky, we're another

sort of sailor stepping off the deck to drown in the sea."                                       Id.

At least for now, this court safely tethers its opinion to the

constitutional command of color-blindness.

       ¶149 Based on the record before this court, we have an

obligation to proceed in a color-blind manner.                              The Constitution

compels it.         See generally Michael B. Rappaport, Originalism and

the Colorblind Constitution, 89 Notre Dame L. Rev. 71 (2013);

see also Appendix to the Pennsylvania Legislative Record XCIX

(1867) (statement of Rep. John Mann), as quoted in Randy E.

Barnett      &     Evan    D.      Bernick,       The     Original          Meaning        of    the

Fourteenth         Amendment       333    (2021)       ("I     do    not      see   how     it    is

possible for human wisdom to frame a more perfect amendment to

the     Constitution             of       the         United         States         than        this

section. . . .            [I]t aims to make              every court in the United

States what justice is represented to be, blind to the personal
standing      of     those      who    come      before      it.       Its     adoption         will

prohibit any judge in any State from looking at . . . the color

of    the    skin,    of     any      person     coming      before     him."         (emphasis

added)).         The only race neutral maps are the Legislature's.                                I

therefore join the majority opinion in adopting them.

       ¶150 I am authorized to state that Chief Justice ANNETTE

KINGSLAND        ZIEGLER     and      Justice     PATIENCE          DRAKE     ROGGENSACK        join

this concurrence.



                                                 49
                                                              No.       2021AP1450-OA.bh


      ¶151 BRIAN HAGEDORN, J.          (concurring).         The United States

Supreme Court has determined that in adopting remedial maps,

this court needed to conduct a detailed, fact-specific Voting

Rights     Act    (VRA)     analysis——in         effect,    requiring         a     full

adjudication of a VRA claim.           We are obligated, the Court said,

to   examine     the   record   and   determine      "whether       a    race-neutral

alternative that did not add a seventh majority-black district

would     deny   black    voters   equal       political   opportunity."            Wis.

Legislature v. Wis. Elections Comm'n, 142 S. Ct 1245,                             , 2022

WL 851720, at *4 (2022) (per curiam).               Absent such evidence, the

Court held, a race-conscious remedy may not be employed.1                         Id.

      ¶152 As our previous opinion expressed, a majority of this

court did not understand itself to be adjudicating a VRA claim.

Johnson v. Wis. Elections Comm'n, 2022 WI 14, ¶41 n.24, 400

      1Members of the United States Supreme Court have commented
that understanding and applying the requirements of the VRA to
redistricting is a challenging and confusing enterprise.
Merrill v. Milligan, 142 S. Ct. 879, 882 (2022) (Kavanaugh, J.,
concurring) (order granting stay) (stating "the Court's case law
in this area is notoriously unclear and confusing"); id. at 883
(Roberts, C.J., dissenting) (noting "considerable disagreement
and uncertainty regarding the nature and contours of a vote
dilution claim"). This is made doubly difficult because dangers
abound no matter which direction one turns.       The Fourteenth
Amendment's Equal Protection Clause prohibits race-motivated
actions in most circumstances. Maps where voters are sorted on
the basis of race "are by their very nature odious."      Shaw v.
Reno, 509 U.S. 630, 643 (1993) (quoting another source).      Yet
the VRA——justified under § 2 of the Fifteenth Amendment——has
been held to require race-motivated district drawing under
certain circumstances.     South Carolina v. Katzenbach, 383
U.S. 301, 308 (1966); Cooper v. Harris, 137 S. Ct. 1455, 1470
(2017). Applying these standards is made more problematic when,
following the failure of the political process, a court is the
map-drawer in the first instance (as is the case here).       The
briefing in this case reflected this considerable confusion.

                                           1
                                                                No.   2021AP1450-OA.bh


Wis. 2d 626, 971 N.W.2d 402.             Had we understood our task this

way, this court likely would have taken a different approach to

this litigation.       Our process of choosing from among a discrete

group of proposals——a method recommended by several parties——was

a   poor   vehicle    for   conducting       the   kind    of   VRA   analysis     the

Supreme     Court    indicates   we   should       have     done.      We   did    not

approach record-development with an eye toward resolving factual

disputes,     making    intensely     localized           factual     findings,     or

receiving an adversarial, district-by-district analysis of every

proposal.     In other words, we did not conduct the sort of fact-

specific inquiry and analysis that one sees in federal VRA cases

because we did not view our role as adjudicating a full-blown

VRA claim.     To be sure, we attempted to comply with all relevant

laws——much as a legislature drawing maps in the first instance

would——and     therefore     sought    input       and     briefing.         But    we

anticipated further litigation involving a fully developed Equal

Protection or VRA claim could, and likely would, follow.2



      2   Our opinion explained:

      To be clear, this case does not involve a claim under
      the Equal Protection Clause or VRA.        Rather, as
      remedial map-drawers, we strive to act in compliance
      with the Constitution and applicable federal laws
      necessarily relying on the more limited record before
      us.    A standard VRA claim is brought after the
      adoption of new districts. Such a claim would proceed
      much differently, requiring a fully developed factual
      record and detailed findings regarding the performance
      of specific districts.

Johnson v. Wis. Elections Comm'n, 2022 WI 14, ¶41 n.24, 400
Wis. 2d 626, 971 N.W.2d 402.

                                         2
                                                                   No.    2021AP1450-OA.bh


       ¶153 With this in view, complying with the directive of the

United States Supreme Court at this stage of the proceedings

raises some difficult challenges.                  Most notably, our record is,

at best, incomplete.           One solution could be to develop a fuller

record, make factual findings, and adjudicate a VRA claim with a

firmer factual foundation.               But the timing does not work.                  It

would     undoubtedly        require     delaying      statutory         deadlines    and

otherwise disrupting the administration of the fall elections.

The window of opportunity to conduct a fresh trial with new

evidence, new briefing, and potentially new arguments is well

past.     Supplementing the record would pose the same logistical

challenges.      For better or worse, the only reasonable course I

see is selecting a map based on the record we have.

       ¶154 An   additional          difficulty     with    the    path    the   Supreme

Court    tells   us    to     pursue    is       determining      what    "race-neutral

alternative" should serve as the baseline from which to evaluate

whether the VRA requires a race-conscious remedial alteration.

We cannot use the 2011 maps enacted into law.                            Those are now
unconstitutionally malapportioned and                  contained at least some

race-conscious districts.              See Baldus v. Members of Wis. Gov.

Accountability        Bd.,     849     F. Supp. 2d 840,        854-58       (E.D.     Wis.

2012).     We could construct one ourselves or with the assistance

of an expert, but time and our institutional limitations make

that unrealistic at this juncture.                   The remaining option is to

choose one of the proposed maps we received as the baseline.

Only     one   proposal       was     represented      as   race-neutral         in   its
construction:     the maps submitted by the Legislature.

                                             3
                                                                      No.   2021AP1450-OA.bh


      ¶155 Therefore,          as    I     understand      our      charge,   the       United

States Supreme Court asks us to start with a baseline race-

neutral map——the Legislature's                    proposal constituting our only

feasible     option.         Then     we    must       determine     whether     that     map

contains     a    VRA    violation.          If    a    violation      exists,      a    race-

conscious        remedy      may     be     crafted.           If    no     violation       is

established, race-conscious alterations to district lines are

impermissible.          As the majority explains, the record, such as it

is,   does       not    sufficiently        support      the     conclusion      that      the

Legislature's maps violate the VRA.                     Perhaps a court deciding a

VRA challenge on a more complete record would reach a different

result.      But I cannot conclude a violation is established based

on the record we have before us.                       That means that in light of

the Supreme Court's clarified instructions,                           the Legislature's

state   senate         and   state    assembly         maps    are   the    only    legally

compliant maps we received.

      ¶156 For these reasons, I join the majority opinion.




                                              4
                                                                           No.    2021AP1450-OA.jjk


       ¶157 JILL J. KAROFSKY, J.                     (dissenting).                This case has

been nothing short of an odyssey——a long wandering marked by

many changes in fortune.                Like all odysseys, the travelers (this

court) have had to make several navigational decisions along the

way; unfortunately, we have taken numerous wrong turns.                                       The sum

total   of    all    that       misdirection         now       leads       us    to    the    legally

unacceptable maps submitted by the Legislature.

       ¶158 Our      initial          miscalculation               was    embarking          on    this

journey      in    the    first       place,    when       a       majority       of    this      court

granted the petitioners' original action petition.                                     I joined the

dissent from that grant because of the numerous "reasons for

preferring a federal forum," not least of which was that this

court had "no experience in drawing district maps."                                     Johnson v.

Wis.    Elections         Comm'n,      No.     2021AP1450-OA,               unpublished           order

at 16, 18 (Wis. Sept. 22, 2021, amended Sept. 24, 2021) (Dallet,

J., dissenting).

       ¶159 Once         the    political      process             reached      an     impasse——the

legislature        failing       to    override       the          governor's         veto    of   its
proposed maps——the court wandered astray following the sirens'

call of "least change."                 Although rhetorically appealing, this

"least change" approach served only to entrench the prior——and

blatantly     partisan——district               maps.           I    once     again      joined      the

dissent       as     "least       change"           had        "potentially             devastating

consequences         for       representative             government             in     Wisconsin."

Johnson      v.     Wis.       Elections       Comm'n,             2021    WI     87,    ¶88,       399

Wis. 2d 623, 967 N.W.2d 469 (Dallet, J., dissenting).



                                                1
                                                                    No.       2021AP1450-OA.jjk


     ¶160 The      anticipated      pitfalls          of    "least       change"       came    to

fruition throughout this long trip as it became apparent that it

was "unmoored from any legal requirement for redistricting" and

"could     not    offer     an    explanation              for     the        tradeoffs       and

discretionary      decisions      that      are       intrinsic          to    map-drawing."

Johnson     v.    Wis.     Elections     Comm'n,             2022        WI     14,     ¶58-59,

400 Wis. 2d 626,         ___     N.W.2d ___           (Ann       Walsh        Bradley,        J.,

concurring).      Although "least change" set our sails in the wrong

direction, in our sojourn to adopt maps acceptable for a non-

political court, we eventually made landfall on the Governor's

maps, which adhered best to that metric.

     ¶161 Throughout that first stage in this epic journey, we

took what some thought to be a shortcut by foregoing a full-

blown adversarial fact-finding trial to test whether race-based

bloc voting would trigger the Voting Rights Act of 1965 (VRA).1

But rather than take us to the oasis and end our odyssey, the

supposed shortcut only led us to more peril:                            a collision at the

shores of the U.S. Supreme Court's emergency docket.                                  Following
an   unprecedented        summary    reversal          we        find     ourselves       again

adrift.

     ¶162 In the wake of the Court's reversal, we face another

choice     of     diverging       courses         forward:         (1) invite           further

briefing    and    fact    finding     on       the    unsettled           VRA    questions;

(2) invite an expert or the parties to submit redrawn, race-

neutral maps for the Milwaukee area as Milwaukee includes the

only race-based districts; (3) invite an expert or the parties

     1   52 U.S.C. § 10101(a).

                                            2
                                                                      No.    2021AP1450-OA.jjk


to submit a whole new, reliably-race-neutral map; or (4) choose

another map created by the same flawed process as the Governor's

maps.       A majority of this court sets sail along option 4——the

Legislature's maps——sending us careening over the waterfall.

       ¶163 We       are     careening    over          the   waterfall           because         the

Legislature's maps fare no better than the Governor's under the

U.S.       Supreme    Court's    rationale.             If,   according          to    the     U.S.

Supreme       Court,    the     Governor's         addition      of    a        Milwaukee-area

majority-minority district evinces a disqualifying consideration

of   race,     then    the    Legislature's         removal      of    a        Milwaukee-area

majority-minority district reveals an equally suspect, if not

more egregious, sign of race-based line drawing.                                  In addition,

if     a    further-developed       record         is     required         to     definitively

determine whether the Governor's seventh majority Black district

is required then a further-developed record is also required to

definitively         determine     that    the       Legislature's              removal      of    a

majority-minority district does not violate federal law.                                          The

Court indicated that in a case like this where the court sits as
the map-drawer in the first instance, the court, rather than the

parties,       are     responsible       for       showing      that        the       number      of

majority-minority districts required by the VRA constitutes the

narrowly        tailored        remedy     allowed            under        the        Fourteenth

Amendment's          Equal    Protection           Clause.2           In        choosing       the

Legislature's maps the majority repeats this court's reversible

mistake by again failing to implement fact-finding procedures

       U.S. Const. art. XIV, § 1 ("No State shall . . . deny to
       2

any person within its jurisdiction the equal protection of the
laws.").

                                               3
                                                                  No.   2021AP1450-OA.jjk


conducive to addressing the relevant issues under both the VRA

and the Equal Protection Clause.

          ¶164 The       majority's    reversible        error    begins     with    its

willful silence on Milwaukee's history of segregation and racial

disparity.          I start with that history because it is vital to

appreciating why both the Equal Protection Clause and the VRA

drive this controversy.               I then turn from how that history of

segregation and racial disparity interacts with federal anti-

discrimination law to how that interaction should inform our

response to the U.S. Supreme Court's decision.                            Namely, that

response must include a process to develop the record so we can

say with certainty how many majority-minority districts the VRA

requires.          Yet that is not the majority's response at all, and

so    I       conclude   by    explaining    how,   without      that    process,    the

Legislature's maps must also fail.


 I.       MILWAUKEE'S HISTORY OF RACIAL SEGREGATION AND DISPARITY AND
                      FEDERAL ANTI-DISCRIMINATION LAW

              A.   A History of Racial Segregation and Disparities

          ¶165 From      the    outset,     the   crux    of     this    redistricting

controversy has been the long history of racial discrimination

in    and      around    Milwaukee    that    perpetuates        the    current   racial

disparities           affecting       Milwaukee's        minority        communities——

particularly its Black communities.3                The 2020 census data shows

       The statistics and claims set out in this discussion were
          3

presented   in   University  of   Wisconsin  (and  former   Duke
University) Professor David Canon's expert report. See App. to
Merits Br. of Intervenor-Pet'rs Black Leaders Organizing for
Communities et al. (BLOC) (Dec. 15, 2021).

                                             4
                                                                 No.    2021AP1450-OA.jjk


that people who identify as Black or African American, either

alone or in combination with other races or ethnicities, make up

7.7 percent of Wisconsin's population.                 See U.S. Census Bureau,

Wisconsin State Profile, https://www.census.gov/library/stories/

state-by-state/wisconsin-population-change-between-census-

decade.html.       Milwaukee       County    contains      by     far     the     highest

concentration      of   Black      residents     at       28.7         percent.          Id.

Shamefully,     Wisconsin     routinely       ranks       as     one     of    the      most

racially disparate states in terms of housing, incarceration,

education, income, and even infant mortality rates between Black

and White residents.

    ¶166 Those disparities result, in part, from                              Milwaukee's

egregious history of race-based housing discrimination.                              Dating

back to at least the 1930s, the Home Owners' Loan Corporation

(HOLC)   created    color-coded       "residential         security"           maps     that

identified neighborhoods by their investment risk                             level.4      A

neighborhood    coded      "red"    denoted    the     highest         risk     category,

meaning residents in red neighborhoods could almost never obtain
mortgages.      This    practice,     referred       to    as     "redlining,"           was

explicitly tied to race.           The HOLC would give higher rankings to

neighborhoods       that      excluded        racial           minorities         through

restrictive covenants——private contractual agreements that ran

with the land and prohibited future property owners from selling


    4  See Leah Foltman & Malia Jones, Univ. of Wis. Applied
Population Lab, How Redlining Continues to Shape Racial
Segregation   in   Milwaukee,   WisContext   (Feb.   28,   2019),
https://www.wiscontext.org/how-redlining-continues-shape-racial-
segregation-milwaukee.

                                         5
                                                                    No.   2021AP1450-OA.jjk


or   leasing      property       to    non-Caucasian          people.        HOLC    coded

neighborhoods with racial minorities "red" and therefore members

of those neighborhoods were blocked from financing necessary for

homeownership.         By the 1940s, 16 of the 18 Milwaukee County

suburbs    used    racially      restrictive          covenants      to   exclude     Black

residents      which    segregated        Milwaukee's          Black      population      in

concentrated       geographic         areas.5        Though    in    1948    Shelley      v.

Kraemer6          declared            racially          restrictive              covenants

unconstitutional, they continued to be used and recorded until

further banned by the 1968 Fair Housing Act.7

     ¶167 The       effects       of     this        abhorrent      history        persist;

Milwaukee    remains     the      most    racially          segregated      city    in   the

nation and has the seventh-lowest rate of Black homeownership.8

As recently as 2015, the U.S. Department of Housing and Urban

Development       settled    a   case     of       racial    redlining      in   Milwaukee

against Associated Bank (the largest such settlement to that

date).


     5 See Lois M. Quinn, Racially Restrictive Covenants:                                The
Making of All-White Suburbs in Milwaukee County (1979).
     6   334 U.S. 1 (1948).
     7 Although banned, many restrictive covenants remained on
the books as an obvious signal to minority populations that they
were not welcome in White neighborhoods, thus perpetuating the
history of segregation. See Quinn, supra note 5. Some racially
restrictive covenants remain on the books today. Debbi Conrad,
Do You Have a Racist Deed?, Wis. Real Est. Mag., Mar. 2021,
at 7, https://www.wra.org/WREM/Mar21/RacistDeed/.
     8 Elissa Suh, Black Homeownership in the U.S., Policygenius
(Dec. 1, 2020), https://www.policygenius.com/mortgages/black-
homeownership-rates/#black-homeownership-stats-by-metro-area.

                                               6
                                                               No.    2021AP1450-OA.jjk


     ¶168 Racial disparities in education also persist.                          Many of

Milwaukee's schools are "hypersegregated," meaning students of

color make up at least 90 percent of enrollment.                       In fact, the

number    of   Black    students       in    Milwaukee     County    that    attend    a

hypersegregated        school    has     been     increasing   in     recent      years,

culminating      in     an      almost       identical     percentage        currently

attending      hypersegregated         schools      as   did   in     1965.9        This

contributes to Wisconsin's high racial disparities in education.

We have the largest gap between high school graduation rates for

Black students (71.4 percent) and White students (93.8 percent)

of any state.10

     ¶169 As can be expected, such disparities in education lead

to disparities in employment.                 The unemployment rate for Black

Wisconsinites     in    2020     was     almost    three    times    that    of    White

Wisconsinites.11         Wisconsin          has   the    largest     gap    in    median

household income and the highest disparity in the poverty rate

between Black and White residents in the entire country.                           Black

     9 Marc V. Levine, Univ. of Wis.-Milwaukee Ctr. for Econ.
Dev., The State of Black Milwaukee in National Perspective:
Racial Inequality in the Nation's 50 Largest Metropolitan Areas.
In 65 Charts and Tables 72 (2020).     Milwaukee has the highest
percentage of Black students attending hypersegregated schools
of any major metropolitan area at over 70 percent.
     10National Center for Education Statistics, Common Core of
Data, Table 1: Public High School 4-Year Adjusted Cohort
Graduation   Rate   (ACGR),  by   Race/Ethnicity   and   Selected
Demographic Characteristics: School Year 2018-19, https://nces.e
d.gov/ccd/tables/ACGR_RE_and_characteristics_2018-19.asp.
     11U.S. Bureau of Labor Statistics: Employment status of
the civilian noninstitutional population by sex, race, Hispanic
or Latino ethnicity, and intermediate age, 2020 annual averages,
https://www.bls.gov/lau/ex14tables.htm.

                                             7
                                                            No.       2021AP1450-OA.jjk


residents see disproportionately high eviction rates which are

tied to a higher homeless population.

      ¶170 Relatedly, Milwaukee's Black residents also experience

discrepancies in healthcare and life expectancy.                       Wisconsin has

the   highest    infant   mortality     rate    in   the   country         for    Black

infants while the White infant mortality rate hovers just below

the   national     average.12     Milwaukee     County     also       showed     racial

disparities in the impact of COVID-19 with minorities seeing

higher rates of infection, hospitalization and death.13

      ¶171 Racial disparities in our criminal justice system are

similarly abominable.          Wisconsin incarcerates Black residents at

the   highest      rate   in    the   nation——2,742        per        100,000     Black

residents are in prison versus the national average of 1,240 per

100,000    Black    residents.        Our   incarceration         rate      of    Black

residents is 11.9 times that of White residents.                      And while 7.7

percent    of   Wisconsin's     population     identifies        as    Black,     Black

residents make up an egregiously disproportionate 42 percent of

our prison population.     14




      12Colin Gordon, Univ. of Iowa & Iowa Pol'y Project, Race in
the Heartland: Equity, Opportunity, and Public Policy in the
Midwest   14   (2019)   https://files.epi.org/uploads/Race-in-the-
Midwest-FINAL-Interactive-1.pdf.

       Wis. Dep't of Health Servs., COVID-19: Racial and Ethnic
      13

Disparities, https://www.dhs.wisconsin.gov/covid-19/disparities.
htm (last updated Jan. 20, 2022).

       See Ashley Nellis, The Sent'g Project, The Color of
      14

Justice: Racial and Ethnic Disparity in State Prisons 6-7, 10,
20 (Oct. 13, 2021), https://www.sentencingproject.org/publicatio
ns/the-color-of-justice-2016-report/.

                                        8
                                                                      No.    2021AP1450-OA.jjk


    ¶172 This history of segregation and racial disparity in

Milwaukee restricts Black communities from the opportunity to

fully     participate            in     the     political         process.            In     the

redistricting        context,          racial    gerrymandering        is     discussed       in

terms of packing and cracking voters.                       Packing occurs when the

map lines place large numbers of one racial minority into few

districts so that they might have as few representatives as

possible.        Cracking        occurs       when   the    map      lines    spread       small

numbers     of      the     remaining         minority     population          across      many

districts      so    that    their       influence       within      those     districts      is

minimal.       This is often achieved by drawing districts in funny

shapes    that      wind    between         neighborhoods       to    pick     up    the   high

number    of     minority        people       required     to   pack        districts.       In

Milwaukee, however, such obvious racial gerrymandering is not

needed;     historical           racial       segregation       already        packs       Black

communities into concentrated neighborhoods that require little

in the way of creative lines to dilute their influence at the

voting booth.             I will refer to this as a "historical racial
gerrymander."


                      B.    Federal Anti-Discrimination Law

    ¶173 The VRA's application in redistricting is designed to

remedy precisely these kinds of historical wrongs——those that

create current barriers to democratic participation.                                Instead of

allowing the past unconstitutional practices of redlining and

racially       restrictive        covenanting        to    continue         limiting       Black
people's opportunity to participate in our democracy, the VRA

establishes         that    it    is    a     sufficiently      compelling          government
                                                9
                                                                No.    2021AP1450-OA.jjk


interest to draw districts that counteract the historical racial

gerrymander.          Wis. Legislature v. Wis. Elections Comm'n, 595

U.S. ___, 142 S. Ct 1245, 1248 (2022) (per curiam).

       ¶174 We       must,   of    course,      also   consider       the   Fourteenth

Amendment's Equal Protection Clause.                     And in doing so, it is

impossible      to    ignore      the   180-degree     turn    from    that    clause's

purpose to how it has been wielded in this case.                               Ratified

in 1868 after the Civil War, the Fourteenth Amendment demands

that no state shall "deny to any person within its jurisdiction

the equal protection of the laws."                     Since Brown v. Board of

Education,15     the    Equal      Protection     Clause      has   been    invoked   to

desegregate      this    country,       protect    the     voting     rights    of    its

citizens, and fight discrimination in its many forms.

       ¶175 More recently, the Equal Protection Clause has been

turned on its head and used, not to fight against the constant

pull of our collective historical failing toward the promise of

a better future, but to bar our government's ability to remedy

past mistakes.          See, e.g., Parents Involved in Cmty. Sch. v.
Seattle Sch. Dist. No. 1, 551 U.S. 701 (2007).                           The majority

opinion perfectly captures this reversal by relying on cases

pontificating that "[r]acial gerrymandering, even for remedial

purposes, may balkanize us into competing racial factions," and

that    "[r]ace-based          assignments . . . embody             stereotypes      that

treat individuals as the product of their race[.]"                             Majority

op., ¶24 (quoting Shaw v. Reno, 509 U.S. 630, 657 (1993), and

Miller v. Johnson, 515 U.S. 900, 911-12 (1995)).                        This argument

       15   347 U.S. 483 (1954).

                                           10
                                                                 No.    2021AP1450-OA.jjk


is nothing short of gaslighting, seemingly denying Milwaukee's

history of purposeful racial segregation.                      It was unrelenting

overt     racial   discrimination          that    balkanized          Milwaukee       into

"competing racial factions" and reduced Black individuals to a

"product of their race."            The fault and responsibility to remedy

this systemic segregation lies not with Milwaukee's residents

but instead with the government and the society that perpetuated

racial    redlining   and    restrictive          covenants.           Those    practices

shaped Milwaukee and that history of discrimination cannot be

undone by force of will alone.

     ¶176 The      Milwaukee      area     perfectly       demonstrates          why    the

VRA's race-conscious remedy is often needed.                            Segregation of

minority    communities      does    not    happen       accidentally.           If    this

country were anywhere close to living up to the "goal of a

political system in which race no longer matters," then maybe we

could apply the promise of Equal Protection in a race-blind

manner.      See   Shaw,    509     U.S.   at     657.     But    the       overwhelming

evidence shows that we have not lived up to that goal.                           As such,
a   race-blind      and     effects-blind         application          of      the     Equal

Protection Clause has become a sword against progress wielded by

majority     groups   who     fear     giving       away    too        much     of    their

accumulated power.         I fervently hope it will regain its place as

a shield against harmful discriminatory action.


            II.    THE CORRECT RESPONSE:           DEVELOP THE RECORD

     ¶177 According to the U.S. Supreme Court, we erred in our
prior decision by misapplying the test in Cooper v. Harris that

calls for a "strong basis in evidence" in order to determine
                                           11
                                                                   No.    2021AP1450-OA.jjk


whether "good reason" existed to believe the VRA required seven

Black majority districts.               Wis. Legislature v. Wis. Elections

Comm'n,    142    S Ct    at    1249–50    (citing         Cooper        v.    Harris,    581

U.S. ___, 136 S. Ct. 2512 (2017)).                   The Court directs that we

are to ask "whether a race-neutral alternative that did not add

a seventh majority-black district would deny black voters equal

political opportunity."           Id. at 1250-51.            Yet in attempting to

correct our course through a "hazy at best" sea of federal law,

id. at 1251 (Sotomayor, J., dissenting), the Court has only

further fogged how a court in this posture (drawing the map in

the   first      instance)     should     balance      the    VRA        and    the   Equal

Protection Clause.

      ¶178 Prior     to   the    Court's       decision,      an    Equal        Protection

analysis began with whether "race was the predominant factor

motivating the [map-drawer]'s decision to place a significant

number of voters within or without a particular district.                                That

entails demonstrating that the [map-drawer] 'subordinated' other

factors——compactness,           respect        for     political              subdivisions,
partisan advantage, what have you——to 'racial considerations.'"

Cooper, 137 S. Ct. at 1463-64.             Yet, the Court's opinion did not

first     analyze    whether      race     was       the     "predominant          factor"

motivating    this    court's      districting        decisions.               Instead,    it

appeared    that    the   Court    took     this      court's       limited       analysis

regarding the VRA, meant only to ensure the least-change map did

not violate that law, as evidence that race——not least change——

predominated our choice of maps.                     Our March 3 opinion never
professed as much.

                                          12
                                                                    No.   2021AP1450-OA.jjk


     ¶179 While the U.S. Supreme Court's opinion said it was

unclear whether this court viewed itself or the Governor as the

map-drawer, we plainly stated that the court itself was the map-

drawer.    See Johnson, 400 Wis. 2d 626, ¶10 ("As a map-drawer, we

understand our duty is to determine whether there are                                   'good

reasons'    to     believe          the   VRA        requires       a     seven-district

configuration.").16         The lack of clarity the Court points to

actually   relates     to      an    unsettled        point    of     Equal      Protection

jurisprudence:      when a court adopts a party-submitted map, whose

motivation is being analyzed under the Equal Protection Clause,

the court's or the party's?

     ¶180 Despite        our    clear     declaration          that       "least    change"

predominated     our   choice        of   maps,       and   despite        the    purported

purpose    of    "least     change"       as    a    neutral    criterion          to   shed

ourselves of the political baggage that would be inherent in

party-drawn      maps,      the       Court         nonetheless         transposed       the

Governor's motivations onto this court.                     We are left to conclude

that the motivations of the party submitting the map are the
relevant motivations we must analyze going forward.                              This court

can no longer hide behind a "least change" gloss to ignore a

party's ulterior motives.




     16Additionally, as the map-drawer we considered all
information and analysis from the record collectively and were
not limited to the Governor's admittedly scant VRA analysis.
Thus, when analyzing the Gingles preconditions and Senate
factors, we relied largely on the BLOC interveners' more
thorough expert analyses——analyses the Governor explicitly
adopted in most respects.

                                           13
                                                                No.   2021AP1450-OA.jjk


       ¶181 The U.S. Supreme Court left us with other unanswered

questions:

      Is the court required to fully address a VRA challenge when

       selecting a purportedly race-neutral map or have we been

       given carte blanche to ignore federal law?

      Which race-neutral configuration was the court to use when

       analyzing the Governor’s maps given the myriad potential

       "race-neutral" district configurations in Milwaukee?

      How do we proceed if the process we adopted prevented the

       parties from sufficiently testing the evidence necessary

       for a VRA determination?

      Could    this       court    simply        explain   ourselves       further    to

       satisfy the Court's newly voiced standard?

In light of these uncertainties, and in order to avoid further

reversible error, I believe we must implement one of the first

three options set out above:                  (1) invite further briefing and

fact   finding        on   the     unsettled      VRA   questions;    (2) invite       an

expert or the parties to submit redrawn, race-neutral maps for
the Milwaukee area; or (3) invite an expert or the parties to

submit a whole new, reliably-race-neutral map.

       ¶182 The second and third options appear to be non-starters

at this stage as this court has not commissioned a neutral map-

drawer or allowed the parties to submit new maps in accordance

with   the     U.S.    Supreme      Court's       decision.     As    for    the   first

option,      which     the   U.S.     Supreme      Court    explicitly      invited,   a

majority of this court continues to refuse procedures to develop
the record, willfully shutting its eyes and ears to critical

                                             14
                                                                      No.   2021AP1450-OA.jjk


information.       See Wis. Legislature v. Wis. Elections Comm'n, 142

S. Ct at 1251 ("On remand, the court is free to take additional

evidence if it prefers to reconsider the Governor's maps rather

than choose from among the other submissions.").                             Conveniently,

that    same     majority    now   points        to    the     very    insufficiency       of

information it perpetuates as a party's failure to carry its

burden      of    proof.17         However,           it     is      not    the     parties'

responsibility       to     implement   fair,           legal     remedial        maps——it's

ours.

       ¶183 The majority opinion attempts to shift the blame by

noting that the parties stipulated through their joint discovery

plan that they did not anticipate discovery "beyond the exchange

of maps, expert disclosures, and any documents or data that a

party intends to rely upon or an expert has relied upon."                                 But

we   had    the    authority,      indeed    the           responsibility,        to   direct

further     discovery     or   examination            of    expert    witnesses.         This

court's initial reliance on the joint discovery plan was guided

by the court's "least change" directive, which failed to account
for the full and definitive Equal Protection or VRA inquiry the

U.S. Supreme Court now demands.                   This persistent imprudence in


       See majority op., ¶32 ("[T]he Governor failed to present
       17

evidence that a race-based remedy was necessary under the
VRA."); id., ¶57 ("On this record, we cannot agree with the
Governor and BLOC that the Legislature's race-neutral proposal
would violate the VRA."); id., ¶58 n.11 ("Under the record as it
currently exists, we cannot conclude the Gingles prerequisites
are satisfied."); id., ¶48 ("No party argued and no evidence was
provided demonstrating that the Legislature's maps were, in
fact, not race neutral."); id., ¶73 ("[W]e conclude that
insufficient evidence is presented to justify drawing state
legislative districts on the basis of race.").

                                            15
                                                                          No.   2021AP1450-OA.jjk


developing       a    record      has     now    led    us      to    a   legally      untenable

outcome     at       odds    with       the     Court's        directive.             The     Equal

Protection       and        VRA     claims        usually            litigated        after     the

implementation of a remedial map must now be fully adjudicated

as part of this decision——an impossible task on this record.

       ¶184 Building that record requires work because remedial

redistricting is complicated.                     It requires a wealth of facts

collected through discovery, sworn affidavits, and examination

and    cross-examination            of        witnesses        and     experts.         Fairness

requires that we test every major change made in a districting

map    to   verify          that        its     motivations           comport        with     those

appropriate for a non-partisan court to adopt.18                                     This is why

most    remedial      redistricting            courts     hold        multi-day       trials    and

implement court-drawn maps rather than maps selected from party

submissions.           See,       e.g.,       Baldus    v.      Members         of   Wis.     Gov't

Accountability         Bd.,       849    F.     Supp.     2d    840       (E.D.      Wis.   2012);

Baumgart v. Wendelberger, No. 01-C-0121, 2002 WL 34127471 (E.D.

Wis. May 30, 2002) (per curiam).                       This court, in its hubris and
desire to short-circuit a complicated process, thought it knew


       Although this court has disclaimed a "fair maps"
       18

requirement as it relates to partisan gerrymandering by the
legislature, it should be beyond dispute that we, as a non-
partisan court, cannot implement a map with blatantly partisan
motivations. See Johnson v. Wis. Elections Comm'n, 2022 WI 14,
¶93, 400 Wis. 2d 626, ___ N.W.2d ___ (Dallet, J., dissenting).
A non-partisan judiciary goes to the very core of democracy and
to established principles of separation of powers. Now that the
U.S. Supreme Court has declared that the motivations of the
party   whose   map   we    adopt——partisan   or   otherwise——are
superimposed onto this court, maintaining impartiality in
selecting a party-drawn maps requires heightened attention to
the reason behind every change in a district's boundaries.

                                                 16
                                                             No.   2021AP1450-OA.jjk


better.    By both adopting a process that aimed to adopt a party-

submitted map despite glaring partisan motivations and limiting

the arguments to appellate-style briefs, written expert reports,

and oral presentation to this court, we received too thin a

record on which to make determinations with absolute certainty.

    ¶185 But we did not have to do it this way, as dissenters

made clear at every point in our voyage.               This court could have

arranged    for   proper    fact    finding    and    examination       of   expert

witnesses, either in front of all of the Justices or through a

referee (sometimes referred to as a Special Master) under Wis.

Stat.     § 751.09.        Now,    following   the     U.S     Supreme       Court's

reasoning in reversing our prior decision, one would think that

we have no choice but to actually correct course and develop an

appropriate record.         Yet the majority is content to make the

same two procedural mistakes.           It bars proper fact finding and

limits itself to our current pool of party-submitted, partisan-

motivated maps rather than adopting a process by which we could

create a judicially appropriate map.19               The result, as the next

    19 Without "least change" to shield the court from party
motives, all party maps——with the possible exception of the
Citizen Mathematicians and Scientists' maps——fail to meet a
standard that requires both race-neutrality (as is required
under the majority's reasoning) and partisan-neutrality (as is
required by the non-partisan nature of this court).       But the
majority continues to limit itself to the parties' previously
submitted maps, concluding that "the Legislature's maps are
superior to the available alternatives." Majority op., ¶21. It
should go without saying, however, that a less illegal map is
still   illegal.     This  posture   also  ignores   that   other
alternatives could have been made available to this court (for
example, through a new round of party submitted maps adhering to
the U.S. Supreme Court's decision) but were barred from
consideration.

                                       17
                                                                   No.   2021AP1450-OA.jjk


section    explains,       are       maps   wholly     unsuited      for    any     serious

court's approval.


                          III.       THE LEGISLATURE'S MAPS

      ¶186 The Legislature's maps fail for two reasons:                              first,

we are not to act as a gubernatorial veto override body; and

second,     the    Legislature's            maps     show    evidence       of     racially

motivated packing and cracking that could violate both the Equal

Protection Clause and the VRA.


                          A.    Failed Political Process

      ¶187 The Legislature's maps derive from a failed political

process.        In Wisconsin, the redistricting process follows the

same process as the enactment of any law.                          Both houses of the

legislature must pass a bill containing new maps, which is then

presented to the governor who may approve or veto the bill, the

latter     of     which        the     legislature          may    override        with    a

supermajority vote.             See Wis. Const. art. IV, § 17 & art. V,

§ 10.      Here, the Legislature, having failed to override the
gubernatorial veto, submitted the very same proposal to us.                               By

now     implementing       that       failed       bill,    this    court        judicially

overrides the Governor's veto, thus nullifying the will of the

Wisconsin voters who elected that governor into office.                            But our

constitution provides only one avenue to override such a veto;

no judicial override textually exists.                      See Wis. Const. art. V,

§ 10.     Nor, historically, has this court ever exercised such a

supreme power.       By judicially enacting the very bill that failed
the political process, a bare majority of this court, rather

                                             18
                                                                           No.    2021AP1450-OA.jjk


than        a     supermajority         of   the       legislature,              has     taken     the

unprecedented step of removing the process of lawmaking from its

constitutional             confines       and      overriding          a     governor's            veto

ourselves.


                   B.     Signs of an Equal Protection Violation

       ¶188 In addition to being derived from a failed political

process,          the    Legislature's       maps      show      signs     of     violating        the

Equal       Protection          Clause.         If,    as     the      U.S.       Supreme        Court

explained,          the     Governor's          addition         of    a    majority-minority

district sufficed to show that race predominated its proposal,

then equally, if not more, suspect is the Legislature's removal

of a majority-minority district.                       Despite the majority opinion's

assertions, the Legislature's maps do not appear to be race-

neutral and calling the claim "indisputable" does not make it

so.         The    Legislature's        claim      that     it    drew      its        maps   without

considering             race,   quite     frankly,        flies       in   the     face       of   its

transfiguration            of    Milwaukee's          six   current        districts          with   a

Black voting age population (BVAP) majority.20                              In Milwaukee, the
BVAP increased 5.5 percent while the White voting age population

decreased 9.5 percent over the last decade.                                 Those demographic

changes make the Legislature's draw down of BVAP percentage in

five out of six VRA districts——one by over 12 percent——with the




       The voting age population, rather than the general
       20

population, is the preferred number to review when dealing with
voting districts.   See, e.g., Cooper v. Harris, 581 U.S. ___,
136 S. Ct. 2512 (2017) (analyzing a VRA claim using BVAP data).

                                                 19
                                                     No.   2021AP1450-OA.jjk


remaining   VRA   district   packed    at   73.3   percent   BVAP   highly

suspicious.21

     ¶189 This suspicion is not assuaged by the Legislature's

expert report.    That report sets out how none of the Milwaukee

area's Black population was removed from existing VRA districts22

(there was movement between existing VRA districts) and only

2,046 Black people were added to any VRA district from outside

existing VRA districts——1,625 Black individuals were moved from

AD24 to AD10 and AD12, and 421 Black individuals were moved from

AD13 to AD18.      See Wis. Legislature's Br., Expert Report of



     21The Legislature's Assembly District (AD) 10 dropped from
59.4 percent BVAP in 2011 Wis. Act 43 to 47.2 percent; AD12
dropped from 60.6 percent to 57 percent; AD16 dropped from 55.6
percent to 54.1 percent; AD17 dropped from 68.4 percent to 61.8
percent; AD18 dropped from 60.7 percent to 52.6 percent; and,
finally, AD11 increased from an already high 65.5 percent to
73.3 percent. See BLOC Resp. Br. 9.
     22Evidence indicates that when drawing the 2011 district
maps the legislature considered race for the purpose of creating
six majority-Black districts that would "perform" under the
VRA's standards. For example, in briefing for Gill v. Whitford,
the State, which was defending the legislatively enacted maps in
2011 Wisconsin Act 43, affirmed that "[t]o comply with the VRA,
the staffers paid special attention to Milwaukee's Assembly
districts. After [the expert] and the lawyers had signed off on
the Milwaukee districts, the staffers 'locked these districts'
and then worked on maps of other areas of the State." (internal
citations omitted). Br. For Appellants at 14, Gill v. Whitford,
585 U.S. ___, 138 S. Ct. 1916 (2018) (No. 16-1161) (Jul. 28,
2017).   Likewise, in briefing for Baldus v. Members of Wis.
Gov't Accountability Bd., 849 F. Supp. 2d 840 (E.D. Wis. 2012),
defendants represented that "Act 43 shifted the lines of
assembly district 12 to encompass additional African American
voters, thereby creating a sixth African American Assembly
District." Defs.' Br. Supp. Mot. for Summ. J. at 22, Baldus v.
Members of Wis. Gov't Accountability Bd., 849 F. Supp. 2d 840
(E.D. Wis. 2012), 2012 WL 7682784 (Feb. 10, 2012).

                                  20
                                                       No.    2021AP1450-OA.jjk


Dr. John Alford 6-7 (Dec. 15, 2021).           Collectively, Milwaukee's

VRA districts needed to gain approximately 31,921 people to meet

the ideal population after the 2020 census.                 See App. of the

Wis. Legislature 18 (Aug. 23, 2021).          This means that in adding

the required population, approximately 6.4 percent of the people

moved into the VRA districts were Black.             While this number is

reasonably      consistent    with     Wisconsin's     Black       population

percentage as a whole, it is low when compared to the Milwaukee

area's    percentage     Black   population.          For     example,     the

Legislature's AD23 is above 10 percent Black, AD19 is 7 percent

Black, and AD7 is 7.9 percent Black (not including those who

identify as more than one race).          See Wis. Legislature's Resp.

Br., Resp. Expert Report of Dr. John Alford 11 (Dec. 30, 2021).

Both AD23 and AD19 were overpopulated and bordered existing VRA

districts, but not one person was moved from either of those

districts      into   underpopulated    VRA    districts.          See    Wis.

Legislature's Br., Expert Report of Thomas M. Bryan 57 (Dec. 15,

2021).    Over 7,500 people were swapped between AD7 and other
districts (7,622 people were moved from AD7 to AD9 and 7,843

people were moved from AD 13 to AD7) but, likewise, not one

person was moved into existing VRA districts.             All of this could

indicate that the Legislature targeted a certain quota of Black

people    to   move   into   current   VRA    districts      to   keep   those

districts at "performing" VRA levels, just as they did with the

2011 maps.23      Importantly, this is precisely the same type of


     23No direct examination of this kind of circumstantial
evidence exists in the record because the procedural posture of
this case and the court's "least change" approach did not lend
                              21
                                                                 No.    2021AP1450-OA.jjk


racial consideration that the U.S. Supreme Court found violated

the Equal Protection Clause when done in the Governor's map.

       ¶190 Moreover, the Legislature boasted that its Milwaukee-

area    core   retention        numbers       exceeded     their       statewide      core

retention numbers.         See Wis. Legislature's Reply Br. 11.                      Rather

than    bolstering       its    core       retention     claims,       the    fact     that

Milwaukee      contains        the     highest     concentration         of     minority

populations24 turns this admission into circumstantial evidence

that the Legislature impermissibly considered race when deciding

who to move between districts.                Indeed, upon closer inspection,

16 of the Legislature's assembly districts show a discrepancy of

over 10 percent between the district's overall core retention

number and the Black-only core retention.                        And three of those

districts (AD22, AD40, and AD92) exhibit a whopping discrepancy

of over 35 percent.25           See Wis. Legislature's Br., Expert Report

of   Thomas    M.   Bryan      56-64       (Dec.   15,    2021).        Circumstantial

evidence    such    as    this       can   show    an    Equal    Protection         Clause

violation, despite legislative professions of race-neutrality.



itself to a full adjudication of the merits of any Equal
Protection or VRA claims.    Even after the U.S. Supreme Court
reversed because of this type of missing factual development,
the majority of this court continues to bar the submission of
any additional evidence from the parties.

       See
       24    U.S.   Census  Bureau,   Wisconsin  State   Profile,
https://www.census.gov/library/stories/state-by-state/wisconsin-
population-change-between-census-decade.html.

       Expert analysis is needed to decipher what inferences, if
       25

any, can be drawn from these statistics, but the discrepancies
certainly offer facially substantial reasons to analyze the
Legislature's maps and their underlying motivations more fully.

                                             22
                                                            No.   2021AP1450-OA.jjk


See   Cooper,   136    S. Ct.    2512   (affirming    the    district     court's

findings that racial considerations predominated the drawing of

District   12   despite    the   State's     profession     that    the   subject

district was drawn based on political data and that racial data

was not even viewed by the map-drawer).                   With such evidence

contradicting the Legislature's unsupported professions of race-

neutrality, we are duty bound to investigate the actual focus

race played in its proposed lines.

      ¶191 Self-serving      professions      of    race-neutrality        should

also be ignored because the Legislature offered no alternative

reasons for making decisions            regarding    Milwaukee's districts.

The Legislature's "least change" pretext fails when it openly

admits   its Milwaukee-area changes substantially differed from

its treatment of the rest of the state.             Nor can the Legislature

justify its unique redrawing of Milwaukee districts on a desire

to keep municipalities whole; it split at least one relevant

village, Brown Deer, by dividing its Black population between

two districts.        Respecting "communities of interest" also fails
to justify the Legislature's actions because no party submitted

evidence establishing such communities.               That leaves the more

nefarious partisan advantage reasoning——a reliable pretext for

racial motivations. But a neutral judicial body cannot adopt a

map on such a justification, especially now that the party's




                                        23
                                                                  No.   2021AP1450-OA.jjk


motives are imputed onto the court.26                  The Legislature also has

not, and could not, claim such a justification as this court

barred       consideration       of    partisanship         in    our    redistricting

process.        As such, no judicially acceptable justification for

the Legislature's Milwaukee-area redistricting decisions exists.

       ¶192 Finally, the majority fails to address how Milwaukee's

two majority-Hispanic districts——ADs 8 and 9——play into their

"race-neutral"      approach.          According      to    the    Legislature,      its

"plan keeps intact 100 percent of existing Assembly District 8,

more than 90 percent of existing Assembly District 9, and adds

new Hispanic population to both Assembly District 8 and 9."

Wis. Legislature's Br. 36 (Dec. 15, 2021).                       No VRA analysis as

to those districts established that either would require race-

based       distribution    of   the    population.           Although     under    this

court's       original     approach,       all    parties    conceded      that    those

districts were appropriate, the U.S. Supreme Court's decision

made    clear    that    relying      on    the    parties'      concessions      cannot

support a finding that the VRA required race-based decisions.
Furthermore, while the 2012 Baldus decision set out the borders

of those districts          based on VRA analysis,                that analysis      was




       The majority opinion conflates a political-gerrymandering
       26

claim with the uncontroversial concept that a neutral, non-
partisan court cannot act in support of purely political
interests.   See majority op., ¶51 n.10.    As explained before,
Rucho is not at issue in this case. Rucho v. Common Cause, 588
U.S. ___, 139 S. Ct. 2484 (2019) (holding that claims of
partisan gerrymandering stemming from legislatively enacted maps
are nonjusticiable).   We, as a court of law, cannot implement
blatantly partisan maps.

                                            24
                                                                        No.    2021AP1450-OA.jjk


based on the previous decade's information and cannot be carried

over wholesale.           See Baldus, 849 F. Supp. 2d 840.


                           C.       Signs of a VRA Violation

       ¶193 A majority of this court has already expressed that a

plan containing only six majority-BVAP districts "could prove

problematic under the VRA."                   Johnson, 400 Wis. 2d 626, ¶49.                    The

Legislature's map contains only five majority-BVAP districts,

which    should         give    any      court     pause.         The   Legislature's         plan

leaves      a    significant          number      of      Black    voters     dispersed       into

surrounding majority-White districts where their voting power is

thus     diluted.               For        example,        as     mentioned      above,         the

Legislature's plan unnecessarily swaps population between AD23

and AD24, cracking Brown Deer's Black voters in the process.

Additionally, the evidence above shows that only limited numbers

of Black individuals were moved into existing VRA districts to

keep    them      at     "performing"         levels        while    the     remaining     Black

individuals were spread into surrounding, non-VRA districts such

as   AD7,       AD19,    AD23,       and    AD24     in    insufficient        numbers     to   be
considered influential.                    This may violate the VRA even if that

distribution was not intentionally race-based.

       ¶194 The         VRA's       applicability          here     turns,    first,     on     the

three Gingles preconditions, and second, on whether the totality

of the circumstances shows the Legislature's lines deny minority

voters the equal opportunity to participate in our democracy.

Although        members        of   this     court      have      claimed     that   the   three
Gingles preconditions are not met in Milwaukee, the bulk of the

evidence         presented          to     this      court        supports     the     opposite
                                                   25
                                                                   No.   2021AP1450-OA.jjk


conclusion.      The Legislature itself argued that its proposed map

did not violate the VRA because it contained five majority-Black

districts     and     one        Black-influence          district.             See    Wis.

Legislature's Br. 33 (Dec. 15, 2021) ("The Milwaukee area has

always been an area of concern for the Voting Rights Act.                               The

Legislature's       plans    for    the       Milwaukee    area     comply      with    the

Voting   Rights     Act,     both       for    Milwaukee's       Black    and    Hispanic

populations.").

       ¶195 Examining the record we do have, the three Gingles

preconditions are likely met in Milwaukee.                       And the totality of

the circumstances in Milwaukee show that Black voters do not

have   an   equal     opportunity         to       participate     in    the    political

process.    Although this court's procedural decisions have barred

the kind of tested expert testimony required to make definitive

VRA determinations, that lack of evidence cuts both ways.                             If we

cannot say that seven VRA districts are required, we equally

cannot   say,    based      on    the    evidence      before      us,   that    six    are

required,   or    that      none    are       required.      The    majority      nakedly
proclaims that "on this record" no VRA violation can be proven,

but this proclamation misunderstands our duty here.                            A majority

of this court failed to adopt procedures that would have allowed

the balancing of relevant facts required under the VRA and the

Equal Protection Clause.            Because of this failure, the majority

opinion cannot fulfill its responsibility and determine what, as

a matter of law, is the narrowly tailored remedy required under

the VRA.

                       1.    The Gingles Preconditions
                                              26
                                                                          No.    2021AP1450-OA.jjk


       ¶196 In     approaching         the     Gingles      preconditions,                  only    one

expert provided the bulk of the past-election analyses required.

And those analyses indicate that the Gingles preconditions are

met    in    Milwaukee.            However,     members         of    this       court,       myself

included, conclude that the evidence has not been sufficiently

tested      through      a     proper        adversarial         fact-finding                process.

Consequently,           we     cannot         definitively            say         the         Gingles

preconditions          are    satisfied.            This    is       an    act        of    judicial

restraint based on the deficiency of process, not a finding that

other facts or expert analysis outweigh the facts and analysis

as set out here.

       ¶197 The first Gingles precondition requires that there be

a     sufficiently       large       and      compact       minority             population          to

constitute a district.               See League of United Latin Am. Citizens

v. Perry, 548 U.S. 399, 400-01 (2006).                           The U.S. Supreme Court

criticized       this        court's       March      3     analysis            on     the     first

precondition       because         this      court    deferred            to    the        undisputed

nature      of   the    claim.          In    doing       so,    the       Court        failed       to
acknowledge      that        the   Governor's        maps    necessarily              proved       that

there is a sufficiently large and compact minority population to

constitute seven districts by proposing maps that contain seven

contiguous       and    compact      districts,        each      with          over    50    percent

BVAP.       The Governor's maps, in and of themselves, demonstrate a

sufficiently large and compact Black population to constitute

seven       majority-Black           districts.                 Satisfying             the      first

precondition       comes       as    no      surprise       given         the     reality          that



                                               27
                                                                         No.    2021AP1450-OA.jjk


Milwaukee     is    one    of     the    most        geographically            segregated,    and

therefore racially compact, cities in the country.

    ¶198 The        second        and    third        Gingles       preconditions,          often

discussed     together       as    the        need    to     show    "racially        polarized

voting," were evidenced through an expert analysis of relevant

elections.         See    id.     (setting       out    that       the    second     and    third

threshold      conditions          require            that     "the       group       must    be

'politically        cohesive'"          and    "the     white       majority       must     'vote

sufficiently as a bloc to enable it . . . usually to defeat the

minority's preferred candidate.'").                          While one dissent to our

March    3   opinion      took     it    upon        itself    to    formulate        the    only

significant        alternative          analysis       of     previous         elections,     the

races    cited      lacked      probative        value        as    to    the     presence     of

racially polarized voting.                The vast majority of the alternative

elections      involved          incumbent           candidates          running       entirely

unopposed or involved major party candidates who did not face a

major-party opponent in a general election.27                                  These types of

races are not relevant or informative regarding the question of




    27 The record of candidates running for election comes from
state public records and is therefore "capable of accurate and
ready determination by resort to sources whose accuracy cannot
reasonably be questioned." Wis. Stat. § 902.01. Gwen Moore was
an established incumbent in her 2016 race and ran against only
libertarian and independent candidates; Lena Taylor was an
established incumbent in her 2012 race and ran against only an
independent candidate; Lena Taylor ran unopposed in her 2016
general election and in 2020; La Tonya Johnson ran unopposed in
2016; and Justice Roggensack's dissent acknowledges that both
Leon Young and Jason Fields ran unopposed in their respective
races.

                                                28
                                                                    No.    2021AP1450-OA.jjk


racially polarized voting.28                     Similarly, the majority opinion

points to BLOC's lack of analysis of November general elections

as a fatal flaw in its analysis of racially polarized voting,

but VRA experts often exclude partisan general election data

because         it    is     probative    only    of    partisan    motives     that    mask

underlying racial discrepancies.                      Thus, as one expert explained,

in   a        strongly       Democratic-voting         district    like    those   in   the

Milwaukee            area,     only    non-partisan       elections       and   Democratic

primaries have the potential to reveal the presence of racially

polarized voting.              See BLOC's Br. App. 15 (Dec. 15, 2021).

         ¶199 That same expert relied on several methods to analyze

the raw data surrounding eight such elections.                        The analyses all

led to the conclusion that racially polarized voting occurred in

seven of the eight elections.29                   Id. at 16.       The single election

of the bunch that showed substantial White cross-over voting was

the Milwaukee County Sheriff Democratic Primary which featured a

candidate, Schmidt, who had served as the second in command to

former Sheriff Clarke, a conservative and polarizing political
figure.          It     is    likely     that    attitudes   toward       former   Sheriff


       This highly technical analysis is generally performed by
         28

an expert subject to cross-examination for the very reason that
it is difficult to sift through statistical noise.      Careful
selection of relevant and informative past races is key to a
reliable "racially polarized voting" analysis.      Again, the
majority of this court barred the process needed to ensure such
an analysis.

       Dr. Collingwood states he used ecological regression,
         29

ecological inference, and homogeneous precinct analysis to
analyze ward-level vote returns to infer individual-level voting
behavior. He also explains the various programs used to analyze
the data.

                                                 29
                                                                        No.    2021AP1450-OA.jjk


Clarke        lessened       support        for        Schmidt,    one        of    two      White

candidates,          and   increased        cross-over        support         for   the     Black-

preferred candidate, Lucas.                 These distorting features mean that

race may not be as probative of racially polarized voting as the

other seven races.             Those remaining races showed BVAP to Black

preferred          candidate    correlation            coefficients      between          .80    and

.95,     and       White     voting    age        population       to     White          preferred

candidate correlation coefficients between .55 and .89.30                                    These

numbers show reliably high correlations between a voter's race

and preferred candidate.31

       ¶200 The        third    Gingles       precondition           also      requires         that

White       bloc    voting     usually      blocks       Black    voters       from      electing

candidates of choice.             This is, undoubtedly, the most difficult

part of the analysis in our posture because, under a normal VRA

challenge, it would usually require district-specific numbers.

In     some    circumstances,          it    may        not   make      sense       to    analyze

majority-BVAP districts under this precondition because White

voters       cannot    defeat     a   Black-preferred             candidate         so    long    as




       The race with the lowest correlation coefficient, the
       30

State Superintendent primary with Jill Underly at .55, was low
in part due to a split between support for three White
candidates. The next lowest correlation coefficient is .68.

       Although all of the races analyzed included Black
       31

candidates as the Black-preferred candidate and White candidates
as the White-preferred candidate, this is not necessarily always
the case. A candidate's race does not need to reflect the same
race as the minority voting population that prefers them.

                                                  30
                                                                  No.    2021AP1450-OA.jjk


voters come out in force.32              More specific analysis of racially

polarized voting in those districts may be relevant, but the

outcomes of races in these districts do not indicate whether

there is sufficient White-crossover voting to remove the need

for race-conscious districting.                This is why Dr. Collingwood did

not analyze the AD12 Democratic primary election as part of his

bloc voting analysis.              AD12 is already a majority-BVAP district

and so a minority-preferred candidate cannot be blocked by a

White       majority.        Dr. Collingwood           did     separately       find    the

existence         of    racially     polarized        voting    in      that    election.

Instead,      Dr.       Collingwood     analyzed      elections      that      cover    the

Milwaukee area and found that White bloc                         voting defeats the

Black-preferred candidate in four out of seven races for a block

rate    of    57.14       percent.       If    the    aberrant       Milwaukee        County

Sheriff's      election      is    removed     from    consideration,          that    block

rate    rises      to    66.66    percent.         This    indicates     that,    in     the

Milwaukee area as a whole, White bloc voting does usually defeat

the Black-preferred candidate.
       ¶201 The majority opinion points to the lack of "district

specific" analysis as another fatal flaw, but, because this case

was    not    a    challenge       to   existing      districts,        there    were    no

districts to specifically analyze.                        Thus, the experts worked

with what they had and analyzed the Milwaukee area as a whole.

The U.S. Supreme Court's decision appeared to set out a new


       This is not a universal rule as other factors, such as
       32

high    levels    of     non-citizen    immigrant    populations,
disenfranchised populations, or populations facing other hurdles
to voting could lower a district's minority voting force.

                                              31
                                                        No.   2021AP1450-OA.jjk


standard for courts to follow in implementing remedial maps, but

neither this court nor the parties knew that standard at the

time of briefing.       Yet since the Court voiced that standard, the

majority of this court has barred all parties from submitting

the    necessary        additional     district-specific       analysis     of

theoretical    "race-neutral"        maps.33     That   forced     ignorance,

though, does not erase the evidence we do have, all of which

evinces each Gingles precondition.


                   2.    Totality of the Circumstances

      ¶202 Professor David Canon set out a compelling totality-

of-the-circumstances       analysis    showing   that   Milwaukee's       Black

voters lack an equal opportunity to participate in the political

process.      Some of the relevant circumstances, called "Senate

Factors," include:

      (1)   the history of official voting-related discrimination

      in the state or political subdivision;

      (2)   the extent to which voting in the elections of the

      political subdivision is racially polarized;


       BLOC did analyze the Legislature's proposed AD10.
      33

Looking to what Dr. Collingwood described as the "most probative
election," the 2018 Democratic gubernatorial primary, the Black-
preferred candidate, Mahlon Mitchell, garnered 39.3 percent of
the vote while Governor Evers, one of multiple White candidates,
received 29.3 percent.     The combined vote total of Governor
Evers and the next most popular candidate, Kelda Roys, would
have defeated Mahlon Mitchell's plurality of votes.         This
evidence does not appear sufficient to say that AD10 would or
would not reliably perform for Black preferred candidates.    As
explained previously, the Legislature's map is not reliably
race-neutral and thus even a full analysis of that map's
performance would not satisfy the U.S. Supreme Court's directive
to review a race-neutral option.

                                       32
                                                               No.   2021AP1450-OA.jjk


       (3)   the extent to which the political subdivision has used

       voting practices or procedures that tend to enhance the

       opportunity for discrimination against the minority group;

       (4)   the exclusion of members of the minority group from

       candidate slating processes;

       (5)   the extent to which minority group members bear the

       effects    of   discrimination           in   areas    such   as    education,

       employment,     and    health,      which     hinder      their    ability    to

       participate effectively in the political process;

       (6)   the use of overt or subtle racial appeals in political

       campaigns; and

       (7)   the extent to which members of the minority group have

       been elected to public office in the jurisdiction.

According to Professor Canon's unrefuted analysis, all Senate

Factors except factor (4) show that Black voters have less of an

opportunity to participate in the political process than White

voters.

       ¶203 Wisconsin        has   a     history     of   both    official    voting
discrimination and voting practices that enhance the opportunity

for discrimination (Senate Factors 1 and 3).                      While history of

these practices is no doubt long, relatively recent instances of

such practices paint a sufficient picture.                    First, in 2012, the

Baldus    court   held    that     the    Legislature's        redistricting        maps

unlawfully diluted the voting strength of minority voters in the

Milwaukee area.          See Baldus, 849 F. Supp. 2d 840.                     Second,

recent attempts to purge voter rolls of "inactive" voters would
have   disproportionately          affected      minority     communities.           See

                                           33
                                                                No.    2021AP1450-OA.jjk


Zignego     v.     Wis.   Elections     Comm'n,    2021    WI     32,      ¶¶9-10,     396

Wis. 2d 391, 957 N.W.2d 208.              In 2019 a circuit court ordered

the "inactive" voters removed from registration lists before the

effort was stopped on appeal.              Notices were sent to individuals

informing them that they would be removed from voter rolls if

they failed to respond.           Significantly, over one-third of those

notices were sent to individuals in Milwaukee County and Dane

County——those         with      the      highest        minority           populations.

Additionally, minority voters were almost twice as likely to be

incorrectly flagged as having moved as White individuals.34

     ¶204 Third, during the April 2020 election, the early surge

of   the    COVID-19        pandemic    caused     a    state-wide         poll   worker

shortage     that     necessitated       polling       places    be     consolidated.

Milwaukee,       which    has   the    largest    minority      population        in   the

state, was hit hardest by these consolidations.                       Only 5 out of a

usual 182 polling sites for the entire city, or 1 polling place

for every 103,000 registered voters, remained open to this large

minority population.            By contrast, Washington County, Ozaukee
County, and Waukesha County each had 1 polling place for every

7,000      registered       voters.35       Reports       indicate         that    these

disproportionate measures greatly affected voter turnout.                              One

study      found     that    approximately        16    percent       of     registered

Milwaukee voters voted in the April 2020 primary compared to 42

     34Subcomm. on Elections, 117th Cong., Voting in America:
Ensuring Free and Fair Access to the Ballot 31-33 (Jul. 2021).
     35Kevin Morris & Peter Miller, Voting in a Pandemic:
COVID-19 and Primary Turnout in Milwaukee, Wisconsin, 58 Urb.
Aff. Rev. 597, 598 (2021).

                                          34
                                                                     No.   2021AP1450-OA.jjk


percent of registered voters who turned out in the surrounding

Washington,           Ozaukee,    and    Waukesha     Counties.            Another       study

indicated        that     poll      closures      depressed          voter       turnout     in

Milwaukee        by    8.6     percentage    points       with       a   disproportionate

effect on Black voters.36                 Within Milwaukee County, more polls

were closed in the areas with the highest percentage of non-

White      voters.37         Fourth,     Wisconsin       has   required      IDs    to     vote

since 2011.            While voter ID laws have been upheld under the

federal      constitution         as    lawful,    voting      data      shows    such     laws

disproportionately deter racial minorities from voting.38

      ¶205 Disparities in other socioeconomic categories between

Wisconsin's            White      population        and        Milwaukee's          minority

populations, driven by racial discrimination, also hinder the

ability of minority populations to effectively participate in

the political process (Senate Factor 5).                       This dissent opened by

acknowledging Milwaukee's history of racial discrimination and

the   lasting         racial     disparities      that    history        engendered.         To

reiterate, Milwaukee's history of forced segregation created a
historical        racial       gerrymander,       limiting       minority        populations

from the opportunity to exert influence outside of a limited

geographic        area.          Additionally,       the       low       rates     of    Black


      36   Id.

       John A. Curiel & Jesse T. Clark, Disparities in Poll
      37

Closures in the Age of COVID-19: A Case Study of Wisconsin, 20
Election L. J. 345 (2021).

       Michael G. DeCrescenzo & Kenneth R. Mayer, Voter
      38

Identification and Nonvoting in Wisconsin——Evidence from the
2016 Election, 18 Election L. J. 342 (2019).

                                             35
                                                                   No.   2021AP1450-OA.jjk


homeownership and high rates of evictions in Black communities

result     in   more     transient      populations         that    change     addresses

frequently.        These      populations      may    face    difficulties       staying

registered      under    the    proper    address       and    providing       necessary

proof of address under voter ID laws.                         Homeless people face

barriers that result in as few as 10 percent of the homeless

population showing up to the polls.39

      ¶206 Wisconsin's         high     disparity      between      Black     and   White

incarceration rates (the Black incarceration rate is 11.9 times

greater    than    the     White   incarceration         rate)      directly     affects

opportunities to participate in the political process.                              Felons

are   disallowed       from    voting    until       they    have    completed      their

entire sentence, which includes release from probation, parole,

or    extended    supervision.           See     Wis.       Stat.    §§ 6.03(1)(b)      &

304.078.          In       2020,      22,371      Black        Wisconsinites         were

disenfranchised because they were incarcerated or on probation,

parole,    or    extended      supervision.40         Even    after      an   ex-felon's




       Dora Kingsley Vertenten, As Few As 1 in 10 Homeless
      39

People Vote in Elections——Here's Why, U.S. News (Oct. 15. 2020,
10:41 AM), https://www.usnews.com/news/cities/articles/2020-10-
15/as-few-as-1-in-10-homeless-people-vote-in-elections-heres-
why.

       Chris Uggen et al., The Sent'g Project Locked Out 2020:
      40

Estimates of People Denied Voting Rights Due to a Felony
Conviction 17 (Oct. 30, 2020), https://www.sentencingproject.org
/publications/locked-out-2020-estimates-of-people-denied-voting-
rights-due-to-a-felony-conviction/.

                                          36
                                                          No.   2021AP1450-OA.jjk


voting rights are restored, evidence shows most will vote at

much lower rates than the general public.41

     ¶207 The myriad of other examples of racial disparity in

Wisconsin   may    also   account,     in   part,   for    the    historically

limited   success      minority   candidates     have     had    in    city-    and

county-wide elections (Senate Factor 7).            Cavalier Johnson just

became the first Black person elected to be Mayor of Milwaukee

and only the second Black person elected to be mayor anywhere in

Wisconsin.42      In   2020,   David   Crowley   became     the       first   Black

person elected to be Milwaukee County Executive.                At the time of

briefing, no Black office holder held a state representative,

alderperson, or supervisor seat in any Milwaukee-area districts

outside majority-Black districts.            While we can hope that the

very recent successes of some city and county-wide candidates is

an indication of long-needed change, history and common sense

tell us that one successful minority candidate does not erase a

long history of discrimination and racial disparity.

     ¶208 The procedural posture of this remedial redistricting
case (specifically that no Equal Protection or VRA challenge was

before this court)        coupled with      the lack of rigorous expert

analysis of past elections by any party other than BLOC and the

lack of expert cross-examination, hampered this court's ability


     41Jeff Manza & Christopher Uggen, Punishment and Democracy:
Disenfranchisement of Nonincarcerated Felons in the United
States, 2 Persps. on Pol. 491 (Sept. 2004).
     42Marvin Pratt became the first Black mayor of Milwaukee in
2004, but only as acting mayor following Mayor Norquist's
resignation.

                                       37
                                                               No.    2021AP1450-OA.jjk


to definitively decide the VRA issues in our March 3 decision.

That said, the evidence and expert analysis before us certainly

indicates that minorities in the Milwaukee area continue to bear

the     effects   of     discrimination        in   ways       that        limit    their

opportunity to participate in the democratic process.


                         IV.   LESSONS TO BE LEARNED

      ¶209 This has been a profoundly disheartening odyssey.                          The

unavoidable political nature of remedial redistricting plagued

us every step of the way.            Too rarely did this process present

true questions of law——this court's only area of expertise.                            At

every change in the tide, this court seemed to choose what it

hoped to be a short-cut to streamline our voyage, only to find

ourselves lost and unable to do our work as a non-partisan court

of law.     But the redistricting process is likely to stalemate

and come before this court again in the future.                            And when it

does, I hope that we have learned our lesson.                        I hope that we

will permit a politically insulated federal court to manage the

task.     Federal courts are better able to conduct extensive fact-
finding    through     trial-style      litigation,      a    task     for    which    we

proved ill equipped.

      ¶210 If     this   court    does,       however,       cast    off     upon    this

odyssey again in the future, we cannot shy away from the demands

of the process.          We must hear and test the facts.                         We must

acknowledge our responsibility to implement the best, judicially

appropriate maps possible and to fully justify our decisions
rather     than    pawning       that     responsibility             off     to     party

participants.      We can and should do so much better.
                                         38
                                                    No.   2021AP1450-OA.jjk


    ¶211 The majority does not rise to that challenge; instead

it locks our sails on a direct course to another set of maps we

cannot call lawful.   I dissent.

    ¶212 I   am   authorized   to   state   that   Justices    ANN   WALSH

BRADLEY and REBECCA FRANK DALLET join this dissent.




                                    39
    No.   2021AP1450-OA.jjk




1